Exhibit 10.1

EXECUTION VERSION
CREDIT AND GUARANTY AGREEMENT
dated as of May 17, 2013
among
XERIUM TECHNOLOGIES, INC.,
as Borrower,
CERTAIN SUBSIDIARIES OF THE BORROWER,
as Guarantors,
VARIOUS LENDERS,
JEFFERIES FINANCE LLC,
as Administrative Agent
and
JEFFERIES FINANCE LLC,
as Collateral Agent
***
JEFFERIES FINANCE LLC,
as Joint Lead Arranger and Joint Bookrunner,
and
CREDIT SUISSE SECURITIES (USA) LLC,
as Joint Lead Arranger and Joint Bookrunner
and as Documentation Agent
___________________________________________________________
U.S. Dollars $200,000,000
___________________________________________________________





 
 
 




--------------------------------------------------------------------------------





TABLE OF CONTENTS
Page



SECTION 1. DEFINITIONS AND INTERPRETATION                        1
1.1    Definitions.                                        1
1.2    Accounting Terms                                    32
1.3    Interpretation, etc                                        33
1.4    Certain Calculations                                    33


SECTION 2. TERM LOANS                                    34
2.1    Initial Term Loans                                    34
2.2    Pro Rata Shares; Availability of Funds                            34
2.3    Use of Proceeds                                        35
2.4    Evidence of Debt; Register; Lenders’ Books and Records;
Promissory Notes                                        35
2.5    Interest on Loans                                        36
2.6    Conversion/Continuation                                    36
2.7    Default Interest                                        37
2.8    Fees                                            37
2.9    Scheduled Payments                                    37
2.10    Voluntary Prepayments                                    37
2.11    Mandatory Prepayments                                    38
2.12    Application of Prepayments/Reductions/Scheduled Payments;
Prepayment Premium                                    40
2.13    General Provisions Regarding Payments                            41
2.14    Ratable Sharing                                        42
2.15    Making or Maintaining LIBOR Loans                            42
2.16    Increased Costs; Capital Adequacy                                44
2.17    Taxes; Withholding, etc                                    45
2.18    Obligation to Mitigate                                    47
2.19    Tax Refund                                        47
2.20    Removal or Replacement of a Lender                            48
2.21    Facility Increase.                                        48


SECTION 3. CONDITIONS PRECEDENT                                50
3.1    Conditions to Closing Date                                50
3.2    Conditions to Each Credit Extension                            54


SECTION 4. REPRESENTATIONS AND WARRANTIES                        54
4.1    Organization; Requisite Power and Authority;
Qualification                    54
4.2    Capital Stock and Ownership                                54
4.3    Due Authorization                                    55
4.4    No Conflict                                        55
4.5    Governmental Consents                                    55
4.6    Binding Obligation                                    55
4.7    Historical Financial Statements                                55
4.8    Business Plan                                        56
4.9    No Material Adverse Change                                56
4.10    Use of Proceeds                                        56
4.11    Adverse Proceedings, etc                                    56
4.12    Payment of Taxes                                        56
4.13    Properties                                        56
4.14    Environmental Matters                                    57
4.15    No Defaults                                        57
4.16    Material Contracts                                    57
4.17    Governmental Regulation                                    57
4.18    Margin Stock                                        58



 
i

 




--------------------------------------------------------------------------------





TABLE OF CONTENTS
Page



4.19    Employee Matters                                    58
4.20    Employee Benefit Plans                                    58
4.21    Certain Fees                                        59
4.22    Solvency                                        59
4.23    Anti-Terrorism Laws                                    59
4.24    Compliance with Statutes, etc                                59
4.25    Disclosure                                        59
4.26    Insurance                                        59


SECTION 5. AFFIRMATIVE COVENANTS                            60
5.1    Financial Statements and Other Reports                            60
5.2    Existence                                        63
5.3    Payment of Taxes and Claims                                63
5.4    Maintenance of Properties                                    63
5.5    Insurance                                        63
5.6    Books and Records; Inspections                                64
5.7    Use of Proceeds                                        64
5.8    Compliance with Laws; SEC Filings                            64
5.9    Environmental                                        64
5.10    Additional Collateral and Guarantees                            65
5.11    Additional Material Real Estate Assets                            66
5.12    Deposit Accounts; Securities Accounts                            66
5.13    Further Assurances                                    67
5.14    Intellectual Property                                    67
5.15    Know-Your-Customer Rules                                67
5.16    Pari Passu Ranking                                    68
5.17    Maintenance of Ratings                                    68
5.18    Post-Closing Matters                                    68
5.19    Performance Obligation                                    68


SECTION 6. NEGATIVE COVENANTS                                69
6.1    Indebtedness                                        69
6.2    Liens                                            71
6.3    Fiscal Year                                        73
6.4    No Further Negative Pledges                                73
6.5    Restricted Payments                                    74
6.6    Restrictions on Subsidiary Distributions                            74
6.7    Investments                                        75
6.8    Maximum Consolidated Capital Expenditures                        76
6.9    Disposal of Subsidiary Interests                                78
6.10    Sales and Lease Backs                                    78
6.11    Transactions with Shareholders and Affiliates                        78
6.12    Conduct of Business                                    79
6.13    Anti-Terrorism Law; Anti-Money Laundering                        79
6.14    Amendments or Waivers to Organizational Documents                    79
6.15    Amendments or Waivers to Certain Indebtedness                        79
6.16    Embargoed Person                                    79


SECTION 7. GUARANTY                                    80
7.1    Guaranty of the Obligations                                80
7.2    Contribution by Guarantors                                80
7.3    Payment by Guarantors                                    81
7.4    Liability of Guarantors Absolute                                81
7.5    Waivers by Guarantors                                    82



 
ii

 




--------------------------------------------------------------------------------





TABLE OF CONTENTS
Page



7.6    Guarantors’ Rights of Subrogation, Contribution,
etc                        83
7.7    Subordination of Other Obligations                                83
7.8    Continuing Guaranty                                    84
7.9    Authority of Guarantors or Borrower                            84
7.10    Financial Condition of the Borrower                            84
7.11    Bankruptcy, etc                                        84
7.12    Discharge of Guaranty Upon Sale of Guarantor                        85
7.13    Validity and Effectiveness                                    85
7.14    Keepwell                                        85


SECTION 8. EVENTS OF DEFAULT                                85
8.1    Events of Default                                        85


SECTION 9. AGENTS                                        88
9.1    Appointment of Agents                                    88
9.2    Powers and Duties                                    88
9.3    General Immunity                                    88
9.4    Agents Entitled to Act as Lender                                89
9.5    Lenders’ Representations, Warranties and
Acknowledgment                    90
9.6    Right to Indemnity                                    90
9.7    Successor Administrative Agent and Collateral
Agent                        90
9.8    Collateral Documents and Guaranty                            91
9.9    Administrative Agent May File Proofs of Claim                        92
9.10    Posting of Communications to Platform                            92
9.11    Intercreditor Agreement                                    93


SECTION 10. MISCELLANEOUS                                    93
10.1    Notices                                            93
10.2    Expenses                                        94
10.3    Indemnity                                        95
10.4    Set Off                                            96
10.5    Amendments and Waivers                                    96
10.6    Successors and Assigns; Participations                            98
10.7    Independence of Covenants                                102
10.8    Survival of Representations, Warranties and
Agreements                    102
10.9    No Waiver; Remedies Cumulative                                102
10.10    Marshalling; Payments Set Aside                                102
10.11    Severability                                        102
10.12    Obligations Several                                    102
10.13    Headings                                        102
10.14    APPLICABLE LAW                                    103
10.15    CONSENT TO JURISDICTION AND SERVICE OF PROCESS                103
10.16    WAIVER OF JURY TRIAL                                103
10.17    Confidentiality                                        104
10.18    Usury Savings Clause                                    104
10.18    Counterparts                                        105
10.19    Effective Date                                        105
10.20    USA Patriot Act Notice                                    105
10.21    No Setoffs and Defenses                                    105
10.22    Entire Agreement                                        105
10.23    Designation of this Agreement as a “Credit
Facility”                        105







 
iii

 




--------------------------------------------------------------------------------



APPENDICES:
A    Initial Term Loan Amounts
B    Notice Addresses


SCHEDULES:
1.1(a)    Factoring Agreements
1.1(b)    Guarantors
2.3    Intercompany Loans
4.1    Jurisdictions of Organization
4.2    Capital Stock and Ownership
4.13(b)    Real Estate Assets
4.14    Environmental Matters
4.16    Material Contracts
5.18    Post-Closing Matters
6.1(i)    Certain Indebtedness
6.2(l)    Certain Liens
6.7(i)    Certain Investments
6.12    Certain Affiliate Transactions
EXHIBITS:
A-1    Funding Notice
A-2    Conversion/Continuation Notice
B    Compliance Certificate
C    Assignment Agreement
D    Certificate Re Non-Bank Status
E    Closing Date Certificate
F    Counterpart Agreement
G    Pledge and Security Agreement
H    Mortgage
I    Landlord Waiver and Consent Agreement
J    Affiliate Subordination Agreement
K    Solvency Certificate
L    Intercreditor Agreement







 
iv

 




--------------------------------------------------------------------------------



CREDIT AND GUARANTY AGREEMENT
This CREDIT AND GUARANTY AGREEMENT, dated as of May 17, 2013, is entered into by
and among XERIUM TECHNOLOGIES, INC., a Delaware corporation (the “Borrower”),
CERTAIN SUBSIDIARIES OF THE BORROWER, as Guarantors, the Lenders party hereto
from time to time and JEFFERIES FINANCE LLC, as Administrative Agent (together
with its permitted successors, in such capacity, “Administrative Agent”) and as
Collateral Agent (together with its permitted successors, in such capacity,
“Collateral Agent”).
RECITALS:
WHEREAS, capitalized terms used in these Recitals and not otherwise defined
herein shall have the respective meanings set forth for such terms in Section
1.1 hereof;
WHEREAS, the Borrower and certain of its Subsidiaries are party to that certain
Credit and Guaranty Agreement, dated as of May 26, 2011 (as amended, restated,
supplemented or otherwise modified through the date hereof, the “Existing Credit
Agreement”), with the lenders from time to time party thereto and Citicorp North
America, Inc., as administrative agent and collateral agent;
WHEREAS, on the Closing Date, the proceeds of the Term Loans hereunder will be
used, together with other funds available to the Borrower, to repay in full all
obligations outstanding under the Existing Credit Agreement and to pay related
transaction costs, fees and expenses (the “Refinancing”);
WHEREAS, the Borrower has requested that the Lenders make available for the
purposes specified in this Agreement, term loans;
WHEREAS, the Lenders are willing to make available to the Borrower such term
loans upon the terms and subject to the conditions set forth herein;
NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:
SECTION 1.DEFINITIONS AND INTERPRETATION
1.1    Definitions. The following terms used herein, including in the preamble,
recitals, exhibits and schedules hereto, shall have the following meanings:
“ABL Agent” means PNC Bank, National Association, in its capacity as
administrative agent under the ABL Credit Agreement, together with any of its
successors in such capacity.
“ABL Borrowing Base” has the meaning assigned to the term “Borrowing Base” from
time to time in the ABL Credit Agreement.
“ABL Credit Agreement” means the Credit Agreement, dated as of May 17, 2013,
among the Borrower, certain of its Subsidiaries from time to time party thereto,
the ABL Lenders from time to time party thereto, the ABL Agent and the other
agents and parties from time to time party thereto.
“ABL Credit Documents” means the “Credit Documents” (or any similarly defined
term) as defined in the ABL Credit Agreement.
“ABL Facility” means the commitments under the ABL Credit Agreement and the ABL
Loans made pursuant thereto.
“ABL Lenders” means the lenders from time to time party to the ABL Credit
Agreement.



 
 
 




--------------------------------------------------------------------------------



“ABL Loans” means the revolving loans from time to time made under the ABL
Credit Agreement.
     “ABL Priority Collateral” has the meaning assigned to that term in the
Intercreditor Agreement.


“ABR Loan” means a Term Loan or any portion thereof bearing interest by
reference to the Alternate Base Rate.


“Accepting Lenders” as defined in Section 10.5(f).


“Additional Agreement” as defined in Section 9.11.
“Additional Lender” as defined in Section 2.21(c)(i).
“Additional Term Loan Amount” means the principal amount of the Additional Term
Loans made by a Lender on the applicable Facility Increase Effective Date as set
forth in the applicable Facility Increase Amendment.
“Additional Term Loan Lender” means a Lender having an Additional Term Loan at
such time.
“Additional Term Loans” as defined in Section 2.21(a).
“Adjusted EBITDA” means, with respect to any Person for any period, the total of
(A) the Consolidated Net Income of such Person and its Subsidiaries for such
period, plus (B) without duplication, to the extent that any of the following
were deducted in computing such Consolidated Net Income for such period: (i)
provision for taxes based on income or profits, including, without limitation,
federal, state, provincial, franchise and similar taxes, including any penalties
and interest relating to any tax examinations, (ii) Consolidated Interest
Expense, (iii) Consolidated Depreciation and Amortization Expense, including
depreciation and amortization expenses relating to Capital Leases, (iv) reserves
for inventory in connection with plant closures, (v) Consolidated Operational
Restructuring Costs, (vi) non-cash charges resulting from the application of
purchase accounting, including push-down accounting, (vii) non-cash expenses
resulting from the granting of Common Stock, stock options, restricted stock or
restricted stock unit awards under equity compensation programs solely with
respect to Common Stock, and cash expenses for compensation mandatorily applied
to purchase Common Stock, (viii) non-cash items relating to a change in or
adoption of accounting policies, (ix) non-cash expenses relating to pension or
benefit arrangements, (x) expenses incurred as a result of the repurchase,
redemption or retention by the Borrower of Common Stock earned under equity
compensation programs solely in order to make withholding tax payments, (xi)
amortization or write-offs of deferred financing costs, (xii) any non-cash
losses resulting from marking to market Hedging Obligations (to the extent the
cash impact resulting from such loss has not been realized in such period) and
(xiii) other non-cash losses or charges (excluding, however, any non-cash loss
or charge which represents an accrual of, or a reserve for, a cash disbursement
in a future period), minus (C) without duplication, to the extent any of the
following were included in computing Consolidated Net Income for such period,
(i) non-cash gains with respect to the items described in clauses (vi), (vii),
(ix), (xi), (xii) and (xiii) (other than, in the case of clause (xiii), any such
gain to the extent that it represents a reversal of an accrual of, or reserve
for, a cash disbursement in a future period) of clause (B) above and (ii)
provisions for tax benefits based on income or profits. Notwithstanding the
foregoing, taxes paid and provision for taxes based on the income or profits of,
and the Consolidated Depreciation and Amortization Expense of, a Subsidiary of
such Person shall be added to Consolidated Net Income of such Person to compute
Adjusted EBITDA only to the extent (and in the same proportion) that the
Consolidated Net Income of such Subsidiary was included in calculating
Consolidated Net Income of such Person.



 
2

 




--------------------------------------------------------------------------------



“Administrative Agent” as defined in the preamble hereto.
“Adverse Proceeding” means any action, suit, proceeding (whether administrative,
judicial or otherwise), governmental investigation or arbitration (whether or
not purportedly on behalf of the Borrower or any of its Subsidiaries) at law or
in equity, or before or by any Governmental Authority, domestic or foreign
(including any Environmental Claims), whether pending or, to the knowledge of
the Borrower or any of its Subsidiaries, threatened in writing against or
affecting the Borrower or any of its Subsidiaries or any property of the
Borrower or any of its Subsidiaries.
“Affected Lender” as defined in Section 2.15(b).
“Affected Loans” as defined in Section 2.15(b).
“Affiliate” means, as applied to any Person, any other Person directly or
indirectly controlling, controlled by, or under common control with, that
Person. For the purposes of this definition, “control” (including, with
correlative meanings, the terms “controlling”, “controlled by” and “under common
control with”), as applied to any Person, means the possession, directly or
indirectly, of the power (i) to vote 20% or more of the Securities having
ordinary voting power for the election of directors of such Person or (ii) to
direct or cause the direction of the management and policies of that Person,
whether through the ownership of voting securities or by contract or otherwise.
“Affiliate Lender” means American Securities LLC, on behalf of its affiliated
funds and Carl Marks Strategic Investments, L.P.
“Affiliate Subordination Agreement” means the Affiliate Subordination Agreement,
dated as of the date hereof, among the Credit Parties, the other Subsidiaries of
the Borrower from time to time party thereto and the Administrative Agent,
substantially in the form of Exhibit J, as amended, supplemented or otherwise
modified from time to time.
“Agent” means each of the Administrative Agent, the Collateral Agent and the
Documentation Agent.
“Agent Parties” as defined in Section 9.10(b).
“Aggregate Amounts Due” as defined in Section 2.14.
“Aggregate Payments” as defined in Section 7.2.
“Agreement” means this Credit and Guaranty Agreement, as it may be amended,
restated, supplemented or otherwise modified from time to time.
“Alternate Base Rate” means, for any day, a rate per annum (rounded upwards, if
necessary, to the next 1/16 of 1%) equal to the greatest of (a) the Prime Rate
in effect on such day, (b) the Federal Funds Effective Rate in effect on such
day plus 1/2 of 1% and (c) the greater of (i) LIBOR for a one month Interest
Period beginning on such day (or if such day is not a Business Day, the
immediately preceding Business Day), plus 1% and (ii) 2.25%. Any change in the
Alternate Base Rate due to a change in the Prime Rate, the Federal Funds
Effective Rate or LIBOR shall be effective from and including the effective date
of such change in the Prime Rate, the Federal Funds Effective Rate or LIBOR,
respectively. If for any reason the Administrative Agent shall have determined
(which determination shall be conclusive absent manifest error) that it is
unable to ascertain the Federal Funds Effective Rate for any reason, including
the inability of the Administrative Agent to obtain sufficient quotations in
accordance with the terms thereof, the Alternate Base



 
3

 




--------------------------------------------------------------------------------



Rate shall be determined without regard to clause (b) of the first sentence of
this definition until the circumstances giving rise to such inability no longer
exist.
“Anti-Terrorism Laws” as defined in Section 4.23.
“Applicable EC Percentage” as defined in Section 2.11(d).
“Applicable Margin” means, subject to adjustment as provided in Section 2.21 or
10.5(f), (a) as of any date during the period commencing on the Closing Date and
ending on the date of delivery of the financial statements pursuant to Section
5.1(a) in respect of the Fiscal Quarter ending September 30, 2013, (i) with
respect to Initial Term Loans maintained as LIBOR Loans, 5.00%, and (ii) with
respect to Initial Term Loans maintained as ABR Loans, 4.00%, and (b)
thereafter, as of any date of determination, a per annum rate equal to the rate
set forth in the grid below under the applicable Type of Initial Term Loan and
opposite the then applicable Senior Secured Leverage Ratio (determined as of the
last day of the most recent Fiscal Quarter for which financial statements have
been delivered pursuant to Section 5.1(a) or (b)):
Senior Secured Leverage Ratio
ABR Loans
LIBOR Loans
Greater than or equal to 2.00 to 1.00
4.00%
5.00%
Less than 2.00 to 1.00
3.50%
4.50%

Changes in the Applicable Margin resulting from a change in the Senior Secured
Leverage Ratio on the last day of any subsequent Fiscal Quarter shall become
effective as to all Initial Term Loans on the first Business Day following the
date of delivery by the Borrower to the Administrative Agent of new financial
statements pursuant to Section 5.1(a) or (b), as applicable.  Notwithstanding
anything to the contrary set forth in this Agreement (including the
determination of the Applicable Margin based on the above grid), if the Borrower
shall fail to deliver such financial statements within any of the time periods
specified in Section 5.1(a) or (b), during the period from and including the
46th day after the end of such Fiscal Quarter or the 91st day after the end of
such Fiscal Year, as the case may be, to but not including the date the Borrower
delivers to the Administrative Agent such financial statements, the Applicable
Margin shall equal the highest possible Applicable Margin set forth in the grid
above for such Type of Initial Term Loan. The Applicable Margin for each Tranche
of New Term Loans shall be determined in accordance with Section 2.21 and shall
be subject to adjustment as provided in such Section 2.21 and in Section
10.5(f).
“Approved Deposit Account” means a Deposit Account that is the subject of an
effective Deposit Account Control Agreement and that is maintained by any Credit
Party with a Deposit Account Bank. “Approved Deposit Account” includes all
monies on deposit in such Deposit Account and all certificates and instruments,
if any, representing or evidencing such Deposit Account.
“Approved Securities Intermediary” means a Securities Intermediary reasonably
acceptable to the Collateral Agent.
“Asset Sale” means a sale, lease or sublease (as lessor or sub-lessor), sale and
leaseback, assignment, conveyance, transfer or other disposition to, or any
exchange of property with, any Person (other than the Borrower or any other
Credit Party), in one transaction or a series of transactions, of all or any
part of the Borrower’s or any of its Subsidiaries’ businesses, assets or
properties of any kind, whether real, personal,



 
4

 




--------------------------------------------------------------------------------



or mixed and whether tangible or intangible, whether now owned or hereafter
acquired, including, without limitation, the Capital Stock of any of the
Borrower’s Subsidiaries, other than (i) inventory (or other assets) sold or
leased in the Ordinary Course (excluding any such sales by operations or
divisions discontinued or to be discontinued), (ii) substantially worn, damaged
or obsolete property disposed of in the Ordinary Course, (iii) returns of
inventory in the Ordinary Course, (iv) the use of cash and Cash Equivalents in a
manner not inconsistent with the provisions of this Agreement and the other
Credit Documents, (v) leases of real property in the Ordinary Course, (vi)
non-exclusive licenses or nonexclusive sublicenses of patents, trademarks,
copyrights and other intellectual property in the Ordinary Course, (vii) sales
of other assets for gross consideration of less than $100,000 with respect to
any transaction or series of related transactions and (viii) transactions
entered into in connection with Factoring Agreements permitted pursuant to
Section 6.1(l).
“Assignment Agreement” means an Assignment and Assumption Agreement
substantially in the form of Exhibit C, with such amendments or modifications as
may be approved by the Administrative Agent.
“Attributable Indebtedness” in respect of a Sale and Lease Back Transaction
means, at the time of determination, the present value of the obligation of the
lessee for net rental payments during the remaining term of the lease included
in such Sale and Lease Back Transaction including any period for which such
lease has been extended or may, at the option of the lessor, be extended. Such
present value shall be calculated using a discount rate equal to the rate of
interest implicit in such transaction, determined in accordance with GAAP;
provided, however, that if such Sale and Lease Back Transaction results in a
Capital Lease Obligation, the amount of Indebtedness represented thereby will be
determined in accordance with the definition of “Capitalized Lease Obligation.”
“Auction” as defined in the definition of “Dutch Auction”.
“Auction Amount” as defined in the definition of “Dutch Auction”.
“Auction Notice” as defined in the definition of “Dutch Auction”.
“Austria GmbH” means Huyck.Wangner Austria GmbH, a limited liability company
duly organized under the laws of Austria.
“Authorized Officer” means, as applied to any Person, any individual holding the
position of chairman of the board (if an officer), chief executive officer,
president or one of its vice presidents (or the equivalent thereof), and such
Person’s chief financial officer or treasurer.
“Bankruptcy Code” means Title 11 of the United States Code, as amended.
“Beneficiary” means each Agent, each Lender and each Lender Counterparty.
“Borrower” as defined in the preamble hereto.
“Borrower Materials” as defined in Section 5.1(o).
“Business Day” means (i) with respect to all matters except those addressed in
clause (ii), any day, excluding Saturday, Sunday and any day which is a legal
holiday under the laws of the State of New York or is a day on which banking
institutions located in such state or jurisdiction are authorized or required by
law or other governmental action to close and (ii) with respect to all notices,
determinations, fundings and payments in connection with LIBOR Loans, means any
such day that is a Business Day described in clause



 
5

 




--------------------------------------------------------------------------------



(i) and that is also a day on which banks in the City of London are generally
open for interbank or foreign exchange.
“Business Plan” as defined in Section 5.1(m).
“Canadian Subsidiary” means any Foreign Subsidiary organized under the laws of
Canada or any province or territory thereof.
“Capital Expenditures” means, with respect to any Person, all expenditures that,
in accordance with GAAP, are or should be included in “purchase of property and
equipment” or similar items reflected in the cash flows of such Person.
“Capital Lease” means, as applied to any Person, any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP, is or should be accounted for as a capital lease on the balance sheet
of that Person.
“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation),
including, without limitation, partnership interests, membership interests, and
any and all warrants, rights or options to purchase or other arrangements or
rights to acquire any of the foregoing.
“Capitalized Lease Obligation” means, as applied to any Person, any obligation
incurred or arising out of or in connection with a Capital Lease.
“Cash” means money, currency or a credit balance in any Deposit Account.
“Cash Equivalents” means (i) Dollars or any foreign currency freely exchangeable
into Dollars and, in the case of any Foreign Subsidiary, such local currencies
held by it from time to time in the Ordinary Course, (ii) securities issued or
directly and fully guaranteed or insured by the U.S. government or any agency or
instrumentality thereof, (iii) certificates of deposit, time deposits and
Eurodollar time deposits with maturities of one year or less from the date of
acquisition, bankers’ acceptances with maturities not exceeding one year and
overnight bank deposits, in each case with any commercial bank having capital
and surplus in excess of $250 million and whose long-term debt is rated at least
“A-1” or the equivalent thereof by S&P or Moody’s, (iv) repurchase obligations
for underlying securities of the types described in clauses (ii) and (iii) above
entered into with any financial institution meeting the qualifications specified
in the immediately preceding clause, (v) commercial paper issued by a
corporation (other than an Affiliate of the Borrower) rated at least “A-2” or
the equivalent thereof by Moody’s or S&P and in each case maturing within one
year after the date of acquisition, (vi) investment funds investing
substantially all of their assets in securities of the types described in
clauses (i) through (v) above, (vii) readily marketable direct obligations
issued by any state of the United States or any political subdivision thereof
having one of the two highest rating categories obtainable from either Moody’s
or S&P, (viii) in the case of any Foreign Subsidiary, instruments equivalent to
those referred to above denominated in Euros or any other foreign currency that
are comparable in credit quality and tenor to those referred to above and
customarily used by corporations for cash management purposes in any
jurisdiction outside the United States and (ix) money market funds as defined in
Rule 2a-7 of the General Rules and Regulations as promulgated under the
Investment Company Act of 1940.
“Certificate re Non-Bank Status” means a certificate substantially in the form
of Exhibit D.
“Change in Law” as defined in Section 2.16(a).



 
6

 




--------------------------------------------------------------------------------



“Change of Control” means, at any time, (i) any Person or “group” (within the
meaning of section 13(d) and 14(d) under the Exchange Act) shall have acquired
beneficial ownership (as defined in Rule13d-3 under the Exchange Act), directly
or indirectly, of thirty-five percent (35%) or more on a fully diluted basis of
the voting and/or economic interest in the Capital Stock of the Borrower; (ii)
the majority of the seats (other than vacant seats) on the board of directors
(or similar governing body) of the Borrower cease to be occupied by Persons who
either (a) were members of the board of directors of the Borrower on the Closing
Date or (b) were nominated for election by the board of directors of the
Borrower, a majority of whom were directors on the Closing Date or whose
election or nomination for election was previously approved by a majority of
such directors; or (iii) any “change of control” or similar event shall occur
under the documents governing any Indebtedness incurred pursuant to Section
6.1(c), Section 6.1(g), Section 6.1(o) or any Permitted Refinancing Indebtedness
with respect thereto, in each case, in an aggregate principal amount of not less
than $20,000,000.
“Closing Date” means the date on which all conditions precedent set forth in
Section 3.1 are satisfied or waived in accordance with the terms of this
Agreement.
“Closing Date Certificate” means the Closing Date Certificate substantially in
the form of Exhibit E.
“Code” means the United State Internal Revenue Code of 1986, as amended from
time to time.
“Collateral” means, collectively, all of the real, personal and mixed property
(including Capital Stock) and interests therein and proceeds and products
thereof, whether now or hereafter acquired, in or upon which Liens are purported
to be granted and/or confirmed pursuant to the Collateral Documents as security
for the Obligations.
“Collateral Agent” as defined in the preamble hereto.
“Collateral Documents” means the Pledge and Security Agreement, the Mortgages,
the Landlord Consent and Estoppels, if any, the Landlord Personal Property
Collateral Access Agreements, if any, and all other instruments, documents and
agreements delivered by any Credit Party pursuant to this Agreement or any of
the other Credit Documents in order to grant and/or confirm to the Collateral
Agent, for the benefit of the Secured Parties, a Lien on any real, personal or
mixed property of that Credit Party as security for the Obligations.
“Collateral Questionnaire “ means a certificate in form satisfactory to the
Collateral Agent that provides information with respect to the personal, real
and mixed property of each Credit Party.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C.§ 1 et seq.),
as amended from time to time.
“Common Stock” means the common stock of the Borrower, par value $0.001 per
share.
“Communications” as defined in Section 5.1(l)(i).
“Compliance Certificate” means a Compliance Certificate substantially in the
form of Exhibit B.
“Consolidated Capital Expenditures” means, with respect to any Person for any
period, the aggregate of all Capital Expenditures of such Person and its
Subsidiaries during such period determined on a consolidated basis.



 
7

 




--------------------------------------------------------------------------------



“Consolidated Current Assets” means, at any date of the determination, the total
assets (other than cash and Cash Equivalents) of the Borrower and its
Subsidiaries on a consolidated basis that may properly be classified as current
assets in conformity with GAAP, excluding the current portion of current and
deferred income taxes, deferred debt expense and property held for sale so long
as any future changes in the balance sheet values of such property held for sale
are non-cash events, and the proceeds from the sale of such property is intended
to be applied to prepay the Term Loans in accordance with Section 2.11(a).
“Consolidated Current Liabilities” means, at any date of determination, the
total liabilities of the Borrower and its Subsidiaries on a consolidated basis
that may properly be classified as current liabilities in conformity with GAAP,
excluding the current portion of any long-term Debt, accruals of interest
expense, and the current portion of current and deferred income taxes.
“Consolidated Depreciation and Amortization Expense” means, with respect to any
Person for any period, the total amount of depreciation and amortization expense
of such Person and its Subsidiaries for such period determined on a consolidated
basis in accordance with GAAP, including without limitation non-cash impairment
charges resulting from the application of Statements of Financial Accounting
Standards No. 142 and No. 144 and any amortization of intangibles arising
pursuant to Statement of Financial Accounting Standards No. 141.
“Consolidated Interest Expense” means, with respect to any Person for any
period, consolidated interest expense of such Person and its Subsidiaries for
such period determined on a consolidated basis in accordance with GAAP. For
purposes of clarifying the intention of the parties, the calculation of
Consolidated Interest Expense shall be net of interest income and the effect of
all interest rate Hedging Obligations.
“Consolidated Net Income “ means, with respect to any Person for any period, the
aggregate of the net income (loss) of such Person and its Subsidiaries for such
period determined on a consolidated basis in accordance with GAAP; provided,
however, that the following, without duplication, shall be excluded in
determining Consolidated Net Income: (i) any net after-tax extraordinary or
non-recurring gains, losses or expenses (less all fees and expenses relating
thereto), (ii) the cumulative effect of changes in accounting principles, (iii)
any fees and expenses incurred during such period in connection with the
issuance or repayment of Indebtedness, any refinancing transaction or amendment
or modification of any debt instrument, in each case, as permitted under this
Agreement, and (iv) any cancellation of indebtedness income, including as a
result of any assignments of Term Loans pursuant to Section 10.6(i); provided,
further that, without duplication, (x) the net income for such period of any
Person that is not a Subsidiary of such Person or that is accounted for by the
equity method of accounting shall be included only to the extent of the amount
of dividends or distributions or other payments paid in cash (or to the extent
converted into cash) to such Person or a wholly-owned Subsidiary thereof in
respect of such period (and if such net income is a loss it will be included
only to the extent such loss has been funded with cash by such Person or a
wholly-owned Subsidiary thereof in respect of such period), and (y) the net
income (loss) for such period of any Subsidiary shall be excluded to the extent
that the declaration or payment of dividends or similar distributions by such
Subsidiary of its net income is not at the date of determination permitted
without any prior governmental approval (which has not been obtained and which
is not expected by the Borrower to be obtained in the Ordinary Course) or,
directly or indirectly, by the operation of the terms of its charter or any
agreement, instrument, judgment, decree, order, statute, rule or governmental
regulation applicable to that Subsidiary or its stockholders (other than a
covenant in any loan agreement or similar agreement which restricts the payment
of dividends or similar distributions upon the occurrence of or during the
existence or continuance of a default or event of default), unless such
restrictions with respect to the payment of dividends or in similar
distributions have been legally waived and except that this clause (y) shall not
apply to any Subsidiary that is also a Guarantor in the calculation of the
Leverage Ratio or Senior Secured Leverage Ratio.



 
8

 




--------------------------------------------------------------------------------



“Consolidated Operational Restructuring Costs” means, with respect to any Person
for any period, any restructuring or related impairment costs reflected in the
income statement for such Person and its Subsidiaries resulting from the
restructuring activities of such Person and its Subsidiaries.
“Consolidated Total Assets” of any Person means, at any date, the total assets
of such Person and its Subsidiaries at such date determined on a consolidated
basis in conformity with GAAP minus (a) any minority interest in any Person that
would be reflected on a consolidated balance sheet of such Person and its
Subsidiaries at such date prepared in conformity with GAAP and (b) any
Securities issued by such Person held as treasury securities.
“Consolidated Working Capital” means, at any date, the excess of Consolidated
Current Assets on such date over Consolidated Current Liabilities on such date.
“Consolidated Working Capital Adjustment” means, for any period on a
consolidated basis, the amount (which may be a negative number) by which
Consolidated Working Capital as of the beginning of such period exceeds (or is
less than) Consolidated Working Capital as of the end of such period.
“Contractual Obligation” means, as applied to any Person, any provision of any
Security issued by that Person or of any indenture, mortgage, deed of trust,
contract, undertaking, agreement or other instrument to which that Person is a
party or by which it or any of its properties is bound or to which it or any of
its properties is subject.
“Contributing Guarantors” as defined in Section 7.2.
“Control Account” means a Securities Account that is the subject of an effective
Securities Account Control Agreement and that is maintained by the Borrower or
any other Credit Party with an Approved Securities Intermediary. “Control
Account” includes all Financial Assets held in a Securities Account and all
certificates and instruments, if any, representing or evidencing the Financial
Assets contained therein.
“Conversion/Continuation Date” means the effective date of a continuation or
conversion of a Term Loan, as the case may be, as set forth in the applicable
Conversion/Continuation Notice.
“Conversion/Continuation Notice” means a Conversion/Continuation Notice
substantially in the form of Exhibit A-2.
“Counterpart Agreement” means a Counterpart Agreement substantially in the form
of Exhibit F delivered by a Credit Party pursuant to Section 5.10.
“Credit Date” means the date of a Credit Extension.
“Credit Document” means any of this Agreement, the Intercreditor Agreement, the
Collateral Documents, the Affiliate Subordination Agreement, the Fee Letters and
all other documents, instruments or agreements executed and delivered by a
Credit Party for the benefit of any Agent or any Lender in connection herewith.
“Credit Extension” means the making of a Term Loan.
“Credit Party” means the Borrower and each Guarantor.



 
9

 




--------------------------------------------------------------------------------



“Debt” means, with respect to the Borrower, on a consolidated basis on any date,
an amount equal to the sum of, without duplication, (i) the aggregate principal
amount of all Indebtedness of the Borrower and its Subsidiaries on such date (to
the extent such Indebtedness would be included as a liability on a balance sheet
prepared in accordance with GAAP), (ii) the aggregate principal amount of all
debt obligations of the Borrower and its Subsidiaries evidenced by bonds,
debentures, notes, loan agreements or similar instruments, (iii) the aggregate
amount of unreimbursed drawings (but excluding, for the avoidance of doubt,
undrawn amounts) in respect of letters of credit (or similar facilities) issued
for the account of the Borrower or any of its Subsidiaries and (iv) the
aggregate amount of all guaranties of the Borrower and its Subsidiaries in
respect of Indebtedness of third persons of the type described in preceding
clauses (i) through (iii). For purposes of computing Debt, Indebtedness which is
payable in any currency other than Dollars shall be converted into Dollars using
the average of the foreign exchange rates quoted on each day during the most
recently ended four Fiscal Quarters for which the Borrower’s financial
statements are available by the source used by the Borrower to translate items
appearing in its statement of income during such Fiscal Quarters.
“Default” means a condition or event that, after notice or expiry of an
applicable grace period, or the making of any determination under the Credit
Documents, or any combination of any of the foregoing, would constitute an Event
of Default.
“Defaulting Lender” means, at any time, (i) any Lender that has failed for two
or more Business Days to comply with its obligations under this Agreement to
make a Term Loan or make any other payment due hereunder (each, a “funding
obligation”), (unless the subject of a good faith dispute between the Borrower
and such Lender), (ii) any Lender that has notified the Administrative Agent and
the Borrower in writing, or has stated publicly, that it does not intend to
comply with its funding obligations hereunder, (iii) any Lender that has
defaulted on its funding obligations under any other loan agreement or credit
agreement or other similar/other financing agreement, (iv) any Lender that has,
for three or more Business Days after written request of the Administrative
Agent or the Borrower, failed to confirm in writing to the Administrative Agent
and the Borrower that it will comply with its prospective funding obligations
hereunder (unless the subject of a good faith dispute between the Borrower and
such Lender) (provided that such Lender will cease to be a Defaulting Lender
pursuant to this clause (iv) upon the Administrative Agent’s and the Borrower’s
receipt of such written confirmation), or (v) any Lender with respect to which a
Lender Insolvency Event has occurred and is continuing with respect to such
Lender or its Parent Company. Any determination by the Administrative Agent that
a Lender is a Defaulting Lender under any of clauses (i) through (v) above will
be conclusive and binding absent manifest error, and such Lender will be deemed
to be a Defaulting Lender upon notification of such determination by the
Administrative Agent to the Borrower and the Lenders; provided that, as of any
date of determination, the determination of whether any Lender is a Defaulting
Lender hereunder shall not take into account, and shall not otherwise impair,
any amounts funded by such Lender which have been assigned by such Lender to a
Special Purpose Vehicle pursuant to Section 10.6(j).
“Deposit Account” means a demand, time, savings, passbook or like account with a
bank, savings and loan association, credit union or like organization, other
than an account evidenced by a negotiable certificate of deposit.
“Deposit Account Bank” means a financial institution reasonably acceptable to
the Collateral Agent.
“Deposit Account Control Agreement” means a letter agreement, in form and
substance satisfactory to the Collateral Agent, executed by the relevant Credit
Party, the Collateral Agent and the relevant Deposit Account Bank.
“Discount Range” as defined in the definition of “Dutch Auction”.



 
10

 




--------------------------------------------------------------------------------



“Disregarded Domestic Subsidiary” means any Domestic Subsidiary treated as a
disregarded entity for U.S. federal income tax purposes and the sole assets of
which are Capital Stock in one or more controlled foreign corporations within
the meaning of section 957 of the Code.
“Documentation Agent” means Credit Suisse Securities (USA) LLC, in its capacity
as the Documentation Agent.
“Dollars” and the sign “$” mean the lawful money of the United States of
America.
“Domestic Subsidiary” means any Subsidiary organized under the laws of the
United States of America, any State thereof or the District of Columbia.
“Dutch Auction” means an auction (an “Auction”) conducted by the Borrower in
order to purchase Term Loans in accordance with the following procedures or such
other procedures as may be agreed to between Administrative Agent and the
Borrower:
(a)    Notice Procedures. In connection with an Auction, the Borrower will
provide notification to the Administrative Agent (for distribution to the
applicable Lenders) of the Term Loans that will be the subject of the Auction
(an “Auction Notice”). Each Auction Notice shall be in a form reasonably
acceptable to the Administrative Agent and shall contain (i) the total cash
value of the bid, in a minimum amount of $5,000,000 with minimum increments of
$1,000,000 (the “Auction Amount”), and (ii) the discount to par, which shall be
a range (the “Discount Range”) of percentages of the par principal amount of the
Term Loans at issue that represents the range of purchase prices that could be
paid in the Auction.
(b)    Reply Procedures. In connection with any Auction, each applicable Lender
may, in its sole discretion, participate in such Auction and may provide the
Administrative Agent with a notice of participation (the “Return Bid”) which
shall be in a form reasonably acceptable to the Administrative Agent and shall
specify (i) a discount to par that must be expressed as a price (the “Reply
Discount”), which must be within the Discount Range, and (ii) a principal amount
of the applicable Term Loans which must be in increments of $1,000,000 (the
“Reply Amount”). A Lender may avoid the minimum increment amount condition
solely when submitting a Reply Amount equal to the Lender’s entire remaining
amount of the applicable Term Loans. Lenders may only submit one Return Bid per
Auction. In addition to the Return Bid, the participating Lender must execute
and deliver, to be held in escrow by the Administrative Agent, an Assignment
Agreement in a form reasonably acceptable to the Administrative Agent.
(c)    Acceptance Procedures. Based on the Reply Discounts and Reply Amounts
received by the Administrative Agent, the Administrative Agent, in consultation
with the Borrower, will determine the applicable discount (the “Applicable
Discount”) for the Auction, which will be the lowest Reply Discount for which
the Borrower can complete the Auction at the Auction Amount; provided, that, in
the event that the Reply Amounts are insufficient to allow the Borrower to
complete a purchase of the entire Auction Amount (any such Auction, a “Failed
Auction”), the Borrower shall either, at its election, (i) withdraw the Auction
or (ii) complete the Auction at an Applicable Discount equal to the highest
Reply Discount. The Borrower shall purchase the applicable Term Loans (or the
respective portions thereof) from each applicable Lender with a Reply Discount
that is equal to or greater than the Applicable Discount (“Qualifying Bids”) at
the Applicable Discount; provided, that if



 
11

 




--------------------------------------------------------------------------------



the aggregate proceeds required to purchase all applicable Term Loans subject to
Qualifying Bids would exceed the Auction Amount for such Auction, the Borrower
shall purchase such Term Loans at the Applicable Discount ratably based on the
principal amounts of such Qualifying Bids (subject to rounding requirements
specified by the Administrative Agent). Each participating Lender will receive
notice of a Qualifying Bid as soon as reasonably practicable but in no case
later than ten (10) Business Days from the date the Return Bid was due.
(d)    Additional Procedures. Once initiated by an Auction Notice, the Borrower
may not withdraw an Auction other than a Failed Auction. Furthermore, in
connection with any Auction, upon submission by a Lender of a Qualifying Bid,
such Lender (each, a “Qualifying Lender”) will be obligated to sell the entirety
or its allocable portion of the Reply Amount, as the case may be, at the
Applicable Discount.
“ECP” as defined in the definition of “Excluded Swap Obligation”.
“Eligible Assignee” means (i) any Lender, any Affiliate of any Lender and any
Related Fund (any two or more Related Funds being treated as a single Eligible
Assignee for all purposes hereof) and (ii) any other Person (other than a
natural person); provided, however, that neither the Borrower nor any Affiliate
of the Borrower (other than an Affiliate Lender) shall be an Eligible Assignee,
other than in respect of any assignment pursuant to Section 10.6(i) and
provided, further, that no Defaulting Lender or any of its Subsidiaries, or any
Person who, upon becoming a Lender hereunder, would constitute any of the
foregoing Persons described in this clause, shall be an Eligible Assignee.
“Embargoed Person” as defined in Section 6.17.
“Employee Benefit Plan” means any “employee benefit plan” as defined in section
3(3) of ERISA which is or, within the preceding six years, was sponsored,
maintained or contributed to by, or required to be contributed by, the Borrower,
any of its Subsidiaries or any of their respective ERISA Affiliates.
“Environmental Claim” means any investigation, notice, notice of violation,
claim, action, suit, proceeding, demand, abatement order or other order or
directive (conditional or otherwise), by any Governmental Authority or any other
Person, arising (i) pursuant to or in connection with any actual or alleged
violation of any Environmental Law; (ii) in connection with any Hazardous
Material or any actual or alleged Hazardous Materials Activity; or (iii) in
connection with any actual or alleged damage, injury, threat or harm to health,
safety, natural resources or the environment.
“Environmental Laws “ means any and all current or future foreign or domestic,
federal, provincial or state (or any subdivision of either of them), statutes,
ordinances, orders, rules, regulations, judgments, Governmental Authorizations,
or any other requirements of Governmental Authorities relating to (i)
environmental matters, including those relating to any Hazardous Materials
Activity; (ii) the generation, use, storage, transportation or disposal of
Hazardous Materials; or (iii) occupational safety and health, industrial
hygiene, land use or the protection of human, plant or animal health or welfare,
in any manner applicable to the Borrower or any of its Subsidiaries or any
Operating Facility.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any successor thereto.
“ERISA Affiliate” means, as applied to any Person, (i) any corporation which is
a member of a controlled group of corporations within the meaning of section
414(b) of the Code of which that Person is



 
12

 




--------------------------------------------------------------------------------



a member; (ii) any trade or business (whether or not incorporated) which is a
member of a group of trades or businesses under common control within the
meaning of section 414(c) of the Code of which that Person is a member; and
(iii) any member of an affiliated service group within the meaning of section
414(m) or (o) of the Code of which that Person, any corporation described in
clause (i) above or any trade or business described in clause (ii) above is a
member. Any former ERISA Affiliate of the Borrower or any of its Subsidiaries
shall continue to be considered an ERISA Affiliate of the Borrower or any such
Subsidiary within the meaning of this definition with respect to the period such
entity was an ERISA Affiliate of the Borrower or such Subsidiary and with
respect to liabilities arising after such period for which the Borrower or such
Subsidiary could be liable under the Code or ERISA.
“ERISA Event” means (i) a “reportable event” within the meaning of section 4043
of ERISA and the regulations issued thereunder with respect to any Pension Plan
(excluding those for which the provision for 30 day notice to the PBGC has been
waived by regulation under subsections .21, .22, .23, .27, .28, .29, .31 and
.32); (ii) the failure to meet the minimum funding standard of or other
requirements of section 412, 430 or 436 of the Code with respect to any Pension
Plan (whether or not waived), the failure to meet the funding standards or other
requirements of section 431 or 432 of the Code with respect to any Multiemployer
Plan or the failure to make by its due date any required installment,
contribution or premium payment to or in respect of any Pension Plan or
Multiemployer Plan; (iii) the provision by the administrator of any Pension Plan
pursuant to section 4041 (a)(2) of ERISA of a notice of intent to terminate such
plan in a distress termination described in section 4041 (c) of ERISA; (iv) the
withdrawal by the Borrower, any of its Subsidiaries or any of their respective
ERISA Affiliates from any Pension Plan with two or more contributing sponsors or
the termination of any such Pension Plan resulting in liability to the Borrower,
any of its Subsidiaries or any of their respective Affiliates pursuant to
section 4063 or 4064 of ERISA; (v) the institution by the PBGC of proceedings to
terminate any Pension Plan, or the occurrence of any event or condition which
could reasonably be expected to constitute grounds under ERISA for the
termination of, or the appointment of a trustee to administer, any Pension Plan;
(vi) the imposition of liability on the Borrower, any of its Subsidiaries or any
of their respective ERISA Affiliates pursuant to section 4062(e) or 4069 of
ERISA or by reason of the application of section 4212(c) of ERISA; (vii) the
withdrawal of the Borrower, any of its Subsidiaries or any of their respective
ERISA Affiliates in a complete or partial withdrawal (within the meaning of
sections 4203 and 4205 of ERISA) from any Multiemployer Plan if there is any
potential liability therefor, or the receipt by the Borrower, any of its
Subsidiaries or any of their respective ERISA Affiliates of notice from any
Multiemployer Plan that it is in reorganization or insolvency pursuant to
section 4241 or 4245 of ERISA, or that is in endangered, seriously endangered or
critical status pursuant to section 432 of the Code or that it intends to
terminate or has terminated under section 4041A or 4042 of ERISA; or (viii) the
imposition of a Lien pursuant to section 401 (a)(29) or 430 of the Code or
pursuant to ERISA with respect to any Pension Plan.
“Event of Default” means each of the conditions or events set forth in Section
8.1.
“Excess Cash” means, commencing with Fiscal Year 2013, with respect to any
period (provided that with respect to Fiscal Year 2013, such period shall
commence on June 1, 2013 and end on December 31, 2013), the total of (A) the
sum, without duplication, of (i) Adjusted EBITDA for such period plus (ii) the
Consolidated Working Capital Adjustment (calculated, for this purpose, by
excluding from Consolidated Current Liabilities, any amounts included in
Consolidated Current Liabilities for such period that relate to Consolidated
Operational Restructuring Costs) minus (B) the sum, without duplication, for
such period of: (i) Consolidated Interest Expense paid in cash, (ii) cash tax
expenses as described in clause (i) of the definition of “Adjusted EBITDA”,
(iii) Consolidated Capital Expenditures (except to the extent (I) financed or
refinanced with an incurrence of Indebtedness (other than with ABL Loans), (II)
financed with insurance or condemnation proceeds, (III) financed with the cash
proceeds from any Asset Sale or (IV) utilizing the



 
13

 




--------------------------------------------------------------------------------



Retained Amount) permitted under Section 6.8, (iv) Consolidated Operational
Restructuring Costs, (v) cash payments of withholding taxes from proceeds of the
repurchase, redemption or retention of Common Stock permitted under Section
6.5(c), (vi) scheduled amortization payments of Debt permitted under this
Agreement and (vii) cash payments (other than the portion of any such payment
made utilizing the Retained Amount) to fund the repurchase or redemption of
principal of the Senior Notes pursuant to Section 6.5(d) to the extent made with
internally generated funds.
“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and any successor statute.
“Excluded Swap Obligation” means, with respect to any Credit Party, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Credit Party of, or the grant by such Credit Party of a security interest to
secure, such Swap Obligation (or any Guaranty thereof) is or becomes illegal
under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Credit Party’s failure for any
reason to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act and the regulations thereunder (each an “ECP”) at the
time the Guaranty of such Credit Party or the grant of such security interest
becomes effective with respect to such Swap Obligation. If a Swap Obligation
arises under a master agreement governing more than one swap, such exclusion
shall apply only to the portion of such Swap Obligation that is attributable to
swaps for which such Guaranty or security interest is or becomes illegal.
“Excluded Taxes” means, with respect to any Agent, any Lender or any other
recipient of any payment to be made by or on account of any obligation of any
Credit Party hereunder or under any other Credit Document:
(a)    any Taxes imposed on or measured by all or part of such Person’s net
income or branch profits, (in each case, however denominated and whether
worldwide, or only insofar as such income is, or branch profits are, considered
to arise in or to relate to a particular jurisdiction, or otherwise) and
franchise (and similar) Taxes imposed on it in lieu of net income taxes, by a
jurisdiction in which that Person is organized or in which that Person’s
applicable Principal Office (and/or, in the case of a Lender, its applicable
lending office) is located, or with which that Person (and/or, in the case of a
Lender, its applicable lending office) is deemed to have nexus, other than any
such nexus arising from such Person having executed, delivered, or performed its
obligations or received a payment under, or enforced this Agreement or any other
Credit Document;
(b)    any U.S. withholding tax that is imposed pursuant to any law in effect at
the time that such recipient becomes a party to this Agreement, changes its
applicable lending office or changes its place of organization, except to the
extent that (i) such Person’s assignor (if any) was entitled, immediately prior
to the assignment, or such Person was entitled, immediately prior to the change
in lending office or change of place of organization, to payments in respect of
such Tax under Section 2.17(a) or (ii) such change in such Person’s applicable
lending office or place of organization or such assignment is pursuant to the
written request of any Credit Party or Section 2.20;
(c)    any U.S. withholding tax attributable to a recipient’s failure to comply
with Section 2.17(c);
(d)    any United States federal withholding taxes imposed under FATCA;



 
14

 




--------------------------------------------------------------------------------



(e)    any U.S. federal backup withholding taxes imposed under section 3406 of
the Code; and
(f)    any interest, additions to tax or penalties in respect of the foregoing.
“Executive Order” as defined in Section 4.23.
“Existing Credit Agreement” as defined in the recitals.
“Facility Increase” as defined in Section 2.21(a).
“Facility Increase Allowance” as defined in Section 2.21(a).
“Facility Increase Amendment” as defined in Section 2.21(c)(i).
“Facility Increase Effective Date” as defined in Section 2.21(c)(ii).
“Factoring Agreements” means agreements providing for the Borrower or any of its
Subsidiaries to sell or otherwise dispose of any receivable on arm’s length
terms for cash payable at the time of the disposal to a third-party factor on a
non-recourse basis, including those certain agreements set forth on Schedule
1.1(a) and provided to the Administrative Agent and its counsel, and all
amendments, modifications, replacements, renewals and extensions thereof.
“FATCA” means (a) Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), or any current or future
Treasury regulations or other administrative guidance promulgated thereunder,
(b) any treaty, law, regulation or other official guidance enacted in any other
jurisdiction, or relating to an intergovernmental agreement between the U.S. and
any other jurisdiction which (in either case) facilitates the implementation of
the preceding clause (a), or (c) any agreement entered into pursuant to the
implementation of the preceding clauses (a) or (b) with the United States
Internal Revenue Service, the U.S. Government or any governmental or taxation
authority under any other jurisdiction.
“Fair Share” as defined in Section 7.2.
“Fair Share Contribution Amount” as defined in Section 7.2.
“Federal Funds Effective Rate” means, for any day, for any day, the rate per
annum (rounded upward, if necessary, to the nearest 1 / 100th of 1 %) equal to
the weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day, provided that (i) if such day is not a Business Day,
the Federal Funds Effective Rate for such day shall be such rate on such
transactions on the next preceding Business Day as so published on the next
succeeding Business Day, and (ii) if no such rate is so published on such next
succeeding Business Day, the Federal Funds Effective Rate for such day shall be
the average rate quoted to the Administrative Agent on such day on such
transactions as determined by the Administrative Agent.
“Fee Letters” means, collectively, any fee letter between the Borrower or any
Credit Party on the one hand and any of the Agents or the Lead Arrangers on the
other hand.
“Financial Assets” has the meaning specified in the UCC.



 
15

 




--------------------------------------------------------------------------------



“Financial Officer Certification” means, with respect to the financial
statements for which such certification is required, the certification of the
chief financial officer or treasurer of the Borrower that such financial
statements fairly present, in all material respects, the financial condition of
the Borrower and its Subsidiaries as of the dates indicated and the results of
their operations and their cash flows for the periods indicated, subject to
changes resulting from audit and normal year end adjustments.
“First Priority” means, with respect to any Lien purported to be created in any
Collateral pursuant to any Collateral Document, that such Lien is the only Lien
to which such Collateral is subject, other than Permitted Liens which are junior
in priority (or, to the extent provided in the Intercreditor Agreement with
respect to ABL Priority Collateral, senior in priority) to the Collateral
Agent’s Lien on such Collateral.
“Fiscal Quarter” means a fiscal quarter of any Fiscal Year.
“Fiscal Year” means the fiscal year of the Borrower and its Subsidiaries ending
on December 31 of each calendar year.
“Flood Hazard Property” means any improved Real Estate Asset subject to a
Mortgage in favor of the Collateral Agent, for the benefit of the Secured
Parties, and located in whole or in part in an area designated by the Federal
Emergency Management Agency or other Governmental Authority as having special
flood or mud slide hazards.
“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.
“Funding Guarantor” as defined in Section 7.2.
“Funding Notice” means a notice substantially in the form of Exhibit A-1.
“GAAP” means, subject to the limitations on the application thereof set forth in
Section 1.2, for the Borrower and its Subsidiaries, United States generally
accepted accounting principles in effect as of the date of determination
thereof.
“Governmental Acts” means any act or omission, whether rightful or wrongful, of
any present or future de jure or de facto government or Governmental Authority.
“Governmental Authority” means any federal, provincial, state, municipal,
national or other government, governmental department, commission, board,
bureau, court, agency or instrumentality or political subdivision thereof or any
entity or officer exercising executive, legislative, judicial, taxing,
regulatory or administrative functions of or pertaining to any government or any
court, in each case whether associated with a state of the United States, the
United States, or any foreign entity or government.
“Governmental Authorization” means any permit, license, authorization, plan,
directive, consent order or consent decree of or from any Governmental
Authority.
“Grantor” as defined in the Pledge and Security Agreement.
“Guaranteed Obligations” as defined in Section 7.1.
“Guarantor” means (i) with respect to the Obligations of each Credit Party other
than the Borrower, the Borrower, (ii) each Guarantor listed in Schedule 1.1(b)
and (iii) each other Domestic Subsidiary that becomes a party to the Guaranty.



 
16

 




--------------------------------------------------------------------------------



“Guarantor Subsidiary” means each Guarantor other than the Borrower.
“Guaranty” means the guaranty of each Guarantor set forth in Section 7 or any
other guaranty which purports to guaranty all or a portion of the Obligations.
“Hazardous Materials” means any substance, material or waste that is regulated,
classified, or otherwise characterized under or pursuant to any Environmental
Law as “hazardous,” “toxic,” “pollutant,” “contaminant,” “radioactive,” or words
of similar meaning or effect, including petroleum and its by-products, asbestos
and polychlorinated biphenyls.
“Hazardous Materials Activity” means any past, current, proposed or threatened
activity, event or occurrence involving any Hazardous Materials, including the
use, manufacture, possession, storage, holding, presence, existence, location,
Release, threatened Release, discharge, placement, generation, transportation,
processing, construction, treatment, abatement, removal, remediation, disposal,
disposition or handling of any Hazardous Materials, and any corrective action or
response action with respect to any of the foregoing.
“Hedging Obligations” means, with respect to any Person, the obligations of such
Person under (i) currency exchange, interest rate or commodity swap agreements,
currency exchange, interest rate or commodity cap agreements and currency
exchange, interest rate or commodity collar agreements entered into with a
Lender Counterparty in the Borrower’s or any of its Subsidiaries’ Ordinary
Course and not for speculative purposes and (ii) other agreements or
arrangements designed to protect such Person against fluctuations in currency
exchange, interest rates or commodity prices entered into with a Lender
Counterparty in the Borrower’s or any of its Subsidiaries’ Ordinary Course and
not for speculative purposes; provided that the obligations owing to a Lender or
an Affiliate of a Lender in connection with applicable documents creating the
Hedging Obligations entered into by such Lender or an Affiliate of such Lender
during any period in which such Lender was a Defaulting Lender (and the Borrower
has received notice of such determination by the Administrative Agent pursuant
to the last sentence of the definition of “Defaulting Lender”) shall not be
Hedging Obligations to the extent incurred or arising during such period.
“Highest Lawful Rate” means the maximum lawful interest rate, if any, that at
any time or from time to time may be contracted for, charged, or received under
the laws applicable to any Lender which are presently in effect or, to the
extent allowed by law, under such applicable laws which may hereafter be in
effect and which allow a higher maximum non- usurious interest rate than
applicable laws now allow.
“Historical Financial Statements” means, as of the Closing Date, (i) the audited
financial statements of the Borrower and its Subsidiaries, for the immediately
preceding Fiscal Year, consisting of balance sheets and the related consolidated
statements of income, stockholders’ equity and cash flows for such Fiscal Year,
and (ii) the unaudited financial statements of the Borrower and its Subsidiaries
as at the most recently ended Fiscal Quarter, consisting of a balance sheet and
the related consolidated statements of income, stockholders’ equity and cash
flows for the three , six or nine month period, as applicable, ending on such
date, and, in the case of clauses (i) and (ii), certified by the chief financial
officer or treasurer of the Borrower that they fairly present, in all material
respects, the financial condition of the Borrower and its Subsidiaries as at the
dates indicated and the results of their operations and their cash flows for the
periods indicated, subject to changes resulting from audit and normal year end
adjustments.
“IFRS” means international accounting standards within the meaning of the IAS
Regulation 1606/2002.



 
17

 




--------------------------------------------------------------------------------



“Immaterial Account” means any deposit, securities or investment account that is
(i) exclusively a payroll account, (ii) a zero-balance account or (iii) an
account having an average monthly balance of less than $1,500,000.
“Immaterial Subsidiary” means, subject to the proviso below, each direct or
indirect Subsidiary of the Borrower designated as such by the Borrower to the
Administrative Agent in writing that meets the criteria set forth in clauses (i)
and (ii) below, in each case, as of the date of the most recent balance sheet
required to be delivered pursuant to Section 5.1: (i) such Subsidiary has
operations that generated Adjusted EBITDA not exceeding $1,000,000 for the most
recently completed Fiscal Year and (ii) such Subsidiary had total assets as of
the end of the most recently completed Fiscal Year the aggregate value of which
was equal to or less than one percent (1.0%) of the Consolidated Total Assets of
the Borrower and its Subsidiaries, taken as a whole; provided, however, that at
no time shall (x) the aggregate total amount of Adjusted EBITDA generated by all
Immaterial Subsidiaries for the most recently completed Fiscal Year exceed
$5,000,000 or (y) the aggregate value of the total assets of all Immaterial
Subsidiaries as of the end of the most recently completed Fiscal Year exceed
five percent (5.0%) of the Consolidated Total Assets of the Borrower and its
Subsidiaries, taken as a whole; in each case, calculated on a consolidated basis
in accordance with GAAP on the basis of the financial information most recently
delivered to the Administrative Agent by the Borrower pursuant to Section 5.1.
Notwithstanding the foregoing, for the purposes of Sections 8.1(f) and (g), no
Guarantor (for so long as its Guaranty is in effect) shall be considered an
Immaterial Subsidiary.
“Increased Cost Lenders” as defined in Section 2.20.
“Indebtedness” means, with respect to any Person, the principal and premium (if
any) of any indebtedness of such Person, whether or not contingent: (i) in
respect of borrowed money, (ii) evidenced by bonds, notes, debentures or similar
instruments or letters of credit or bankers’ acceptances (or, without
duplication, reimbursement agreements in respect thereof), (iii) representing
the deferred and unpaid purchase price of any property, other than (A) trade
payables incurred in the Ordinary Course, (B) any earn-out obligation until such
obligation appears in the liabilities section of the balance sheet of such
Person, and (C) liabilities associated with customer prepayments and deposits,
(iv) in respect of Capitalized Lease Obligations, (v) any obligation of such
Person the primary purpose or intent of which is to provide assurance to an
obligee that any obligation constituting Indebtedness of the obligor thereof
will be paid or discharged, or any agreement relating thereto will be complied
with, or the holders thereof will be protected (in whole or in part) against
loss in respect thereof, (vi) Attributable Indebtedness or (vii) representing
any Hedging Obligations. To the extent not otherwise included, Indebtedness
shall include (a) any obligation of such Person to be liable for, or to pay, as
obligor, guarantor or otherwise, on the Indebtedness of another Person (other
than by endorsement of negotiable instruments for collection in the Ordinary
Course), and (b) Indebtedness of another Person secured by a Lien on any asset
owned by such Person (whether or not such Indebtedness is assumed by such
Person); provided, however, that the amount of such Indebtedness will be the
lesser of (A) the fair market value of such asset at such date of determination
and (B) the amount of such Indebtedness of such other Person.
Notwithstanding the foregoing, any obligation of such Person or any of its
Subsidiaries in respect of (x) minimum guaranteed commissions, or other similar
payments, to clients, minimum returns to clients or stop loss limits in favor of
clients or indemnification obligations to clients, in each case pursuant to
contracts to provide services to clients entered into in the Ordinary Course,
and (y) account credits to participants under any compensation plan, shall be
deemed not to constitute Indebtedness.
“Indemnified Liabilities” means, collectively, any and all liabilities,
obligations, losses, damages (including natural resource damages), penalties,
claims (including Environmental Claims), costs (including



 
18

 




--------------------------------------------------------------------------------



the costs of any investigation, study, sampling, testing, abatement, cleanup,
removal, remediation or other response action necessary to remove, remediate,
clean up or abate any Hazardous Materials Activity), expenses and disbursements
of any kind or nature whatsoever (including the reasonable fees and
disbursements of counsel for Indemnitees in connection with any investigative,
administrative or judicial proceeding commenced or threatened by any Person,
whether or not any such Indemnitee shall be designated as a party or a potential
party thereto, and any fees or expenses incurred by Indemnitees in enforcing
this indemnity), whether direct, indirect or consequential and whether based on
any federal, provincial, state or foreign laws, statutes, rules or regulations
(including securities and commercial laws, statutes, rules or regulations and
Environmental Laws and including any fees or expenses resulting from changes in
laws in effect on the date of this Agreement), on common law or equitable cause
or on contract or otherwise, that may be imposed on, incurred by, or asserted
against any such Indemnitee, in any manner relating to or arising out of (i)
this Agreement or the other Credit Documents or the transactions contemplated
hereby or thereby (including the Lenders’ agreement to make a Credit Extension
or the use or intended use of the proceeds thereof, or any enforcement of any of
the Credit Documents (including any sale of, collection from, or other
realization upon any of the Collateral or the enforcement of the Guaranty)); or
(ii) any Environmental Claim or any Hazardous Materials Activity relating to or
arising from, directly or indirectly, any past or present activity, operation,
land ownership, or practice of the Borrower or any of its Subsidiaries.
“Indemnified Taxes” as defined in Section 2.17(a).
“Indemnitee” as defined in Section 10.3.
“Information” as defined in Section 10.17.
“Initial Business Plan” means the Business Plan of the Borrower and its
Subsidiaries delivered prior to the Closing Date to the Administrative Agent.
“Initial Term Loan” means a term loan made in Dollars by a Lender to the
Borrower pursuant to Section 2.1.
“Initial Term Loan Amount” means the principal amount of the Initial Term Loan
made by a Lender on the Closing Date. The “Initial Term Loan Amount” of each
Lender, if any, is set forth on Appendix A-1 or in the applicable Assignment
Agreement. The aggregate amount of the Initial Term Loan Amounts of all of the
Lenders as of the Closing Date is $200,000,000.
“Intercompany Borrower” as defined in Section 6.1(q).
“Intercreditor Agreement” means the Intercreditor Agreement, substantially in
the form of Exhibit L, among the Collateral Agent and the ABL Agent and
acknowledged by the Borrower and the other Credit Parties.
“Interest Payment Date” means (i) with respect to any LIBOR Loan, the last day
of each Interest Period applicable to such LIBOR Loan, provided, in the case of
each Interest Period of longer than three months “Interest Payment Date” shall
also include each date that is three months, or an integral multiple thereof,
after the commencement of such Interest Period, (ii) with respect to any ABR
Loan, each Reference Day, commencing on the first Reference Day following the
making of such ABR Loan or conversion from a LIBOR Loan to an ABR Loan, and
(iii) if any Term Loan bears interest at the Replacement Rate, then the Interest
Payment Date shall be each Reference Day, commencing on the first Reference Day
following the making of such Term Loan, and the date on which such Term Loan is
converted to a Term Loan bearing interest at the LIBOR Rate.



 
19

 




--------------------------------------------------------------------------------



“Interest Period” means, in connection with a LIBOR Loan, an interest period of
one, three or six months, as selected by the Borrower in the applicable Funding
Notice or Conversion/Continuation Notice, (i) initially, commencing on the
Credit Date or Conversion/Continuation Date thereof, as the case may be; and
(ii) thereafter, commencing on the day on which the immediately preceding
Interest Period expires; provided, (a) if an Interest Period would otherwise
expire on a day that is not a Business Day, such Interest Period shall expire on
the next succeeding Business Day unless the result of such extension would be to
extend such Interest Period into another calendar month, in which event such
Interest Period shall end on the immediately preceding Business Day; (b) no
Interest Period with respect to any portion of any Term Loans shall extend
beyond the Term Loan Maturity Date; and (c) all Interest Periods having the same
commencing date and expiration date shall be considered one Interest Period.
“Interest Rate Determination Date” means, with respect to any Interest Period
the date that is two Business Days prior to the first day of such Interest
Period.
“Investment” means (i) any direct or indirect purchase or other acquisition by
the Borrower or any of its Subsidiaries of, or of a beneficial interest in, any
of the Securities of any other Person; (ii) any direct or indirect redemption,
retirement, purchase or other acquisition for value, by any Subsidiary of the
Borrower from any Person, of any Capital Stock of such Person; and (iii) any
direct or indirect loan, advance (other than advances to employees for moving,
entertainment and travel expenses, drawing accounts and similar expenditures in
the Ordinary Course) or capital contribution by the Borrower or any of its
Subsidiaries to any other Person, including all indebtedness and accounts
receivable from that other Person that are not current assets or did not arise
from sales to that other Person in the Ordinary Course. The amount of any
Investment shall be the original cost of such Investment plus the cost of all
additions thereto, without any adjustments for increases or decreases in value,
or write ups, write downs or write offs with respect to such Investment.
“Italia SpA” means Xerium Italia SpA, an Italian società per azioni.
“Joint Venture” means a joint venture, partnership or other similar arrangement,
whether in corporate, partnership or other legal form; provided, in no event
shall any Subsidiary of any Person be considered to be a Joint Venture to which
such Person is a party.
“Landlord Consent and Estoppel” means, with respect to any Leasehold Property, a
letter, certificate or other instrument in writing from the lessor under the
related lease, pursuant to which, among other things, the landlord consents to
the granting of a Mortgage on such Leasehold Property by the Credit Party
tenant, such Landlord Consent and Estoppel to be in form and substance
acceptable to the Collateral Agent in its reasonable discretion, but in any
event sufficient for the Collateral Agent to obtain a Title Policy with respect
to such Mortgage.
“Landlord Personal Property Collateral Access Agreement” means a Landlord Waiver
and Consent Agreement substantially in the form of Exhibit I with such
amendments or modifications thereto (or such other form) as may be approved by
the Collateral Agent.
“Lead Arrangers” means Jefferies Finance LLC and Credit Suisse Securities (USA)
LLC in their respective capacities as joint lead arrangers and joint
bookrunners.
“Leasehold Property” means any leasehold or subleasehold interest of any Credit
Party as lessee or sublessee, respectively, under any lease or sublease of real
property, other than any such leasehold or subleasehold interest designated from
time to time by the Collateral Agent in its sole discretion as not being
required to be included in the Collateral.



 
20

 




--------------------------------------------------------------------------------



“Lender” means each financial institution listed on Appendix A and any other
Person that becomes a Lender party hereto pursuant to an Assignment Agreement or
Section 2.21.
“Lender Counterparty” means the Administrative Agent, each Lender, or any
Affiliate of the Administrative Agent or a Lender, counterparty to the
applicable documentation creating Hedging Obligations (including any Person who
was the Administrative Agent or a Lender (or any Affiliate thereof) at the time
of entering into the applicable documentation creating Hedging Obligations, even
if such Person (or its Affiliate, as the case may be) subsequently ceases to be
the Administrative Agent or a Lender) including, without limitation, each such
Affiliate that enters into a joinder agreement with the Collateral Agent, in
each case so long as (i) the Borrower has notified the Administrative Agent in
writing that, for purposes of the Credit Documents, such Hedging Obligations are
to be secured by the Collateral on a pari passu basis with the Collateral
securing the Obligations and (ii) that the Borrower shall not have designated
such Lender Counterparty as a “Lender Counterparty” (or similar defined term)
under the ABL Credit Documents.
“Lender Insolvency Event” means that (i) a Lender or its Parent Company is
insolvent, or is generally unable to pay its debts as they become due, or admits
in writing its inability to pay its debts as they become due, or makes a general
assignment for the benefit of its creditors, or (ii) such Lender or its Parent
Company is the subject of a bankruptcy, insolvency, reorganization, liquidation
or similar proceeding, or a receiver, trustee, conservator, intervenor, or
sequestrator or the like has been appointed for such Lender or its Parent
Company, or such Lender or its Parent Company has taken any action in
furtherance of or indicating its consent to or acquiescence in any such
proceeding or appointment.
“Leverage Ratio” means, with respect to the Borrower on any date, the ratio of
(a) the remainder of (I) the Debt of the Borrower and its Subsidiaries as of
such date minus (II) the aggregate amount of Unrestricted Cash and Cash
Equivalents in excess of $25,000,000 held by the Borrower and its Subsidiaries
on such date to (b) the Adjusted EBITDA of the Borrower and its Subsidiaries for
the period of four consecutive Fiscal Quarters ending on such date (or if such
date is not the last day of a Fiscal Quarter of the Borrower, for the period of
four consecutive Fiscal Quarters most recently ended).
“LIBOR” means, with respect to any LIBOR Loan for any Interest Period therefor,
the rate per annum equal to the arithmetic mean (rounded to the nearest 1/100th
of 1%) of the offered rates for deposits in Dollars with a term comparable to
such Interest Period that appears on Reuters Screen LIBOR01 Page (or such other
page as may replace such page on such service for the purpose of displaying the
rates at which Dollar deposits are offered by leading banks in the London
interbank deposit market as designated by the Administrative Agent from time to
time) at approximately 11:00 a.m., London, England time, on the second full
Business Day preceding the first day of such Interest Period; provided, however,
that (i) if no comparable term for an Interest Period is available, LIBOR shall
be determined using the weighted average of the offered rates for the two terms
most nearly corresponding to such Interest Period and (ii) if Reuters Screen
LIBOR01 Page shall at any time no longer exist, “LIBOR” shall mean, with respect
to each day during each Interest Period pertaining to borrowings comprised of
LIBOR Loans, the rate per annum equal to the rate at which the Administrative
Agent is offered deposits in Dollars at approximately 11:00 a.m., London,
England time, two Business Days prior to the first day of such Interest Period
in the London interbank market for delivery on the first day of such Interest
Period for the number of days comprised therein and in an amount comparable to
its portion of the amount of such borrowing comprised of LIBOR Loans to be
outstanding during such Interest Period.  “Reuters Screen LIBOR01 Page” shall
mean the display designated on the Reuters 3000 Xtra Page (or such other page as
may replace such page on such service for the purpose of displaying the rates at
which Dollar deposits are offered by leading banks in the London interbank
deposit market).



 
21

 




--------------------------------------------------------------------------------



“LIBOR Loan” means a Term Loan or any portion thereof bearing interest by
reference to the LIBOR Rate.
“LIBOR Rate” means, with respect to any borrowing comprised of LIBOR Loans for
any Interest Period, the greater of (a) (x) an interest rate per annum (rounded
upward, if necessary, to the next 1/100th of 1%) determined by the
Administrative Agent to be equal to LIBOR for such borrowing comprised of LIBOR
Loans in effect for such Interest Period divided by (y) 1 minus the Statutory
Reserves (if any) for such borrowing comprised of LIBOR Loans for such Interest
Period and (b) 1.25% per annum.
“Lien” means (i) any lien, mortgage, pledge, assignment, security interest,
charge or encumbrance of any kind (including any agreement to give any of the
foregoing, any conditional sale or other title retention agreement, and any
lease in the nature thereof) and any option, trust or other preferential
arrangement having the practical effect of any of the foregoing and (ii) in the
case of Securities, any purchase option, call or similar right of a third party
with respect to such Securities.
“Loan Modification Agreement” as defined in Section 10.5(f).
“Loan Modification Offer” as defined in Section 10.5(f).
“Margin Stock” as defined in Regulation U of the Board of Governors of the
Federal Reserve System as in effect from time to time.
“Material Adverse Effect” means any effect, event, matter or circumstance which
is materially adverse to: (a) the business, assets or financial condition of the
Borrower and its Subsidiaries taken as a whole, (b) the ability of the Credit
Parties, taken as a whole, to perform the Obligations in accordance with the
terms of the Credit Documents or (c) the rights and remedies of the
Administrative Agent, the Collateral Agent or the Lenders under the Credit
Documents, taken as a whole.
“Material Contract” means any Senior Note Document, any ABL Credit Document or
any contract or other arrangement to which the Borrower or any of its
Subsidiaries is a party (other than the Credit Documents) for which breach,
nonperformance, cancellation or failure to renew could reasonably be expected to
have a Material Adverse Effect.
“Material Non-Public Information” means information which is (a) not publicly
available and (b) material with respect to the Borrower and its Subsidiaries or
their respective securities for purposes of United States federal and state
securities laws.
“Material Real Estate Asset” means (a) any fee-owned Real Estate Asset having a
fair market value in excess of $1,000,000 as of the date of the acquisition
thereof and (b) all Leasehold Properties other than those with respect to which
the aggregate payments under the terms of the lease or sublease are less than
$500,000 per annum (unless such lease or sublease is a ground lease), in each
case located in the United States.
“Maximum Consolidated Capital Expenditures” as defined in Section 6.8.
“Minimum Liquidity Condition” means that the sum of (I) the aggregate amount of
all Unrestricted Cash and Cash Equivalents of the Borrower and its Subsidiaries
at such time plus (II) the aggregate amount of unutilized commitments (but only
to the extent that such unutilized commitments may be borrowed) under the ABL
Credit Agreement at such time shall equal or exceed $10,000,000.



 
22

 




--------------------------------------------------------------------------------



“Moody’s” means Moody’s Investors Service, Inc.
“Mortgage” means a Mortgage substantially in the form of Exhibit H, with such
changes thereto (or such other form) as may be acceptable to the Collateral
Agent in its reasonable discretion.
“Multiemployer Plan” means any Employee Benefit Plan which is a “multiemployer
plan” as defined in section 3(37) or 4001(a)(3) of ERISA.
“National Flood Insurance Program” means the program created by the United
States
Congress pursuant to the National Flood Insurance Act of 1968, the Flood
Disaster Protection Act of
1973, the National Flood Insurance Reform Act of 1994 and the Flood Insurance
Reform Act of 2004, in
each case as amended from time to time, and any successor statutes.


“NAIC” means The National Association of Insurance Commissioners, and any
successor thereto.
“Net Asset Sale Proceeds” means, with respect to any Asset Sale, an amount equal
to: (i) Cash payments (including any Cash received by way of deferred payment
pursuant to, or by monetization of, a note receivable or otherwise, but only as
and when so received) received by the Borrower or any of its Subsidiaries from
such Asset Sale, minus (ii) any bona fide direct costs (including, without
limitation, reasonable transaction costs) incurred in connection with such Asset
Sale, including (a) Taxes payable by the seller directly as a result of any gain
recognized in or otherwise directly resulting from such Asset Sale, (b) payment
of the outstanding principal amount of, premium or penalty, if any, and interest
on any Indebtedness (other than the Term Loans and any ABL Loans) that is
secured by a Lien on the stock or assets in question and that is required to be
repaid under the terms thereof as a result of such Asset Sale and (c) a
reasonable reserve for any indemnification payments (fixed or contingent)
attributable to seller’s indemnities and representations and warranties to
purchaser in respect of such Asset Sale undertaken by the Borrower or any of its
Subsidiaries in connection with such Asset Sale.
“Net Insurance/Condemnation Proceeds” means an amount equal to: (i) any Cash
payments or proceeds received by the Borrower or any of its Subsidiaries (a)
under any casualty insurance policy in respect of a covered loss thereunder
(excluding proceeds of business interruption insurance) or (b) as a result of
the taking of any assets of the Borrower or any of its Subsidiaries by any
Person pursuant to the power of eminent domain, condemnation or otherwise, or
pursuant to a sale of any such assets to a purchaser with such power under
threat of such a taking, minus (ii) (a) any actual and reasonable costs incurred
by the Borrower or any of its Subsidiaries in connection with the adjustment or
settlement of any claims of the Borrower or such Subsidiary in respect thereof,
and (b) any bona fide direct costs incurred in connection with any sale of such
assets as referred to in clause (i)(b) of this definition, including income
taxes payable as a result of any gain recognized in connection therewith.
“New Term Loan Amount” means the principal amount of the New Term Loans made by
a Lender on the applicable Facility Increase Effective Date as set forth in the
applicable Facility Increase Amendment.
“New Term Loan Lender” means a Lender having a New Term Loan at such time.
“New Term Loans” as defined in Section 2.21(a).
“No Undisclosed Information Representation” by a Person means a representation
that such Person is not in possession of any material non-public information
with respect to the Borrower or any of its Subsidiaries that has not been
disclosed to the Lenders generally (other than those Lenders who have elected to
not receive any non-public information with respect to the Borrower or any of
its Subsidiaries),



 
23

 




--------------------------------------------------------------------------------



and if so disclosed could reasonably be expected to have a material effect upon,
or otherwise be material to, the market price of the applicable Loan, or the
decision of an assigning Lender to sell, or of an assignee to purchase, such
Term Loan.
“Non-Consenting Lender” as defined in Section 2.20.
“Non-U.S. Lender” as defined in Section 2.17(c).
“Non-U.S. Plan” means any plan, fund (including, without limitation, any
superannuation fund) or other similar program established, contributed to
(regardless of whether through direct contributions or through employee
withholding) or maintained outside the United States by the Borrower or one or
more of its Subsidiaries primarily for the benefit of employees of the Borrower
or such Subsidiaries residing outside the United States, which plan, fund or
other similar program provides, or results in, retirement income, a deferral of
income in contemplation of retirement or payments to be made upon termination of
employment, and which plan is not subject to ERISA or the Code.
“Notice” means a Funding Notice or a Conversion/Continuation Notice.
“Obligations” means all obligations of every nature of a Credit Party from time
to time owed to the Agents (including former Agents), the Lenders, or any of
them, any Lender Counterparties, including Hedging Obligations, under any Credit
Document or the applicable documents creating the Hedging Obligations
(including, without limitation, with respect to Hedging Obligations, obligations
owed to any person who was the Administrative Agent, a Lender or an Affiliate of
the Administrative Agent, a Lender at the time such Hedging Obligation was
incurred), whether for principal, interest (including interest which, but for
the filing of a petition in bankruptcy with respect to such Credit Party, would
have accrued on any Obligation, whether or not a claim is allowed against such
Credit Party for such interest in the related bankruptcy proceeding), payments
for early termination of Hedging Obligations, fees, expenses, indemnification or
otherwise; provided, however, the term “Obligations” shall not include any
Excluded Swap Obligations.
“Obligee Guarantor” as defined in Section 7.7.
“OFAC” as defined in Section 4.23.
“Officer’s Certificate” means a certificate signed on behalf of the Borrower by
the chief executive officer, the chief financial officer, the treasurer or the
chief accounting officer of the Borrower.
“Operating Facility” means any real property (including all buildings, fixtures
or other improvements located thereon) now, hereafter or heretofore owned,
leased, operated or used by the Borrower or any of its Subsidiaries or any of
their respective predecessors or Affiliates.
“Ordinary Course” means ordinary course of business or ordinary trade activities
that are customary, typical and carried out in a manner consistent with past
practice.
“Organizational Documents” means (i) with respect to any corporation, its
certificate or articles of incorporation or organization (or its equivalent
organizational documents), as amended, and its bylaws (or its equivalent
organizational documents), as amended, with respect to any limited partnership,
its certificate of limited partnership (or its equivalent organizational
documents), as amended, and its partnership agreement (or its equivalent
organizational documents), as amended, and (iii) with respect to any limited
liability company, its articles of organization (or its equivalent
organizational documents), as amended, and its operating agreement (or its
equivalent organizational documents), as amended. In the event any term or



 
24

 




--------------------------------------------------------------------------------



condition of this Agreement or any other Credit Document requires any
Organizational Document to be certified by a secretary of state or similar
governmental official, the reference to any such “Organizational Document” shall
only be to a document of a type customarily certified by such governmental
official.
“Other List” as defined in Section 6.17.
“Parent Company” means, with respect to a Lender, the bank holding company (as
defined in Federal Reserve Board Regulation Y), if any, of such Lender and/or
any Person owning, beneficially or of record, directly or indirectly, a majority
of the shares of such Lender.
“Participant Register” as defined in Section 10.6(g).
“Patriot Act” as defined in Section 10.21.
“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.
“Pension Plan” means any Employee Benefit Plan, other than a Multiemployer Plan,
which is subject to section 412 of the Code or section 302 of ERISA which is or,
within the preceding six years, was sponsored, maintained or contributed to by,
or required to be contributed by, the Borrower, any of its Subsidiaries or any
of its ERISA Affiliates.
“Permitted Acquisition” means any acquisition by the Borrower or any of its
wholly owned Subsidiaries, whether by purchase, merger or otherwise, of all or
substantially all of the assets of, all or substantially all of the Capital
Stock of, or a business line or unit or a division of, any Person; provided,
(i)    immediately prior to, and after giving effect thereto, no Default or
Event of Default shall have occurred and be continuing or would result
therefrom;
(ii)    all transactions in connection therewith shall be consummated, in all
material respects, in accordance with all applicable laws and in conformity with
all applicable Governmental Authorizations;
(iii)    in the case of the acquisition of Capital Stock, all of the Capital
Stock (except for any such Securities in the nature of directors’ qualifying
shares required pursuant to applicable law) acquired or otherwise issued by such
Person or any newly formed Subsidiary of the Borrower in connection with such
acquisition shall be owned (directly or indirectly) 100% by the Borrower or a
Guarantor Subsidiary thereof; provided that the Borrower shall have taken, or
caused to be taken, as of the date such Person becomes a Subsidiary of the
Borrower (or such later date as may be specified in Section 5.11), each of the
actions set forth in Sections 5.10 and/or 5.11, as applicable;
(iv)    the Borrower and its Subsidiaries shall be in compliance with a Leverage
Ratio that does not exceed 5.00:1.00 on a pro forma basis after giving effect to
such acquisition as of the last day of the Fiscal Quarter most recently ended
(as determined pursuant to Section 1.4);
(v)    there are no material contingent liabilities (including, without
limitation, Environmental Claims, but excluding for this purpose Ordinary Course
Tax liabilities) relating to the company or business acquired;



 
25

 




--------------------------------------------------------------------------------



(vi)    any Person or assets or division as acquired in accordance herewith (x)
shall be in the same business or lines of business in which the Borrower and/or
any of its Subsidiaries are engaged as of the Closing Date or which are
permitted by Section 6.13; and
(vii)    the Borrower shall have delivered to the Administrative Agent at least
five (5) Business Days prior to such proposed acquisition, a Compliance
Certificate evidencing compliance with clause (iv) above, together with all
relevant financial information with respect to such acquired assets, including,
without limitation, the aggregate consideration for such acquisition and any
other information required to demonstrate compliance with clause (iv) above.
“Permitted Amendments” as defined in Section 10.5(f).
“Permitted Joint Venture” means a Person: (a) that is a corporation, limited
liability company, joint venture or similar limited liability legal entity
hereafter formed or entered into by the Borrower or any of its Subsidiaries with
another Person in order to conduct a common venture or enterprise with such
Person; (b) that is not a strategic alliance formed or entered into by the
Borrower or any of its Subsidiaries with any other Person for the purposes of
joint research, product development, marketing, or other similar purposes that
does not create a Person; and (c) that does not own any Capital Stock in a
Credit Party nor at any time itself has been a Credit Party.
“Permitted Liens” means each of the Liens permitted pursuant to Section 6.2.
“Permitted Refinancing Indebtedness” as defined in Section 6.1(p).
“Person” means and includes natural persons, corporations, limited partnerships,
general partnerships, limited liability companies, limited liability
partnerships, joint stock companies, Joint Ventures, associations, companies,
trusts, banks, trust companies, land trusts, business trusts or other
organizations, whether or not legal entities, and Governmental Authorities.
“Platform” as defined in Section 9.10.
“Pledge and Security Agreement” means the Pledge and Security Agreement to be
executed by each Credit Party substantially in the form of Exhibit G, as may be
amended, supplemented or otherwise modified from time to time.
“Prime Rate” means, for any day, the prime rate published in The Wall Street
Journal for such day; provided, that if The Wall Street Journal ceases to
publish such rate of interest for any reason, “Prime Rate” shall mean the prime
lending rate as set forth on the Bloomberg page PRIMBB Index (or successor page)
for such day (or such other service as determined by the Administrative Agent
from time to time for purposes of providing quotations of prime lending interest
rates)(the Prime Rate not being intended to be the lowest rate of interest
charged by Jefferies Finance LLC in connection with extensions of credit to
debtors).
“Principal Office” means, for the Administrative Agent, the “Principal Office”
as set forth on Appendix B, or such other office as the Administrative Agent may
from time to time designate in writing to the Borrower and each Lender.



 
26

 




--------------------------------------------------------------------------------



“Pro Rata Share” means, with respect to all payments, computations and other
matters relating to any Term Loan of any Lender, the percentage obtained by
dividing (a) the Term Loan Exposure of that Lender by (b) the aggregate Term
Loan Exposure of all Lenders.
“Public Lenders” means Lenders that do not wish to receive Material Non-Public
Information.
“Qualified ECP Guarantor” means, in respect of any Swap Obligations, each Credit
Party that has total assets exceeding $10,000,000 at the time the relevant
Guaranty or grant of the relevant security interest becomes effective with
respect to such Swap Obligation is incurred or such other person as constitutes
an ECP under the Commodity Exchange Act or any regulations promulgated
thereunder and can cause another person to qualify as an ECP at such time by
entering into a keepwell under Section 1(a)(18)(A)(v)(II) of the Commodity
Exchange Act.
“Real Estate Asset” means, at any time of determination, any right, title and
interest (fee, leasehold or otherwise) then owned in fee, leasehold or otherwise
held by any Credit Party in any real property.
“Record Document” means, with respect to any Leasehold Property, (i) the lease
evidencing such Leasehold Property or a memorandum thereof, executed and
acknowledged by the owner of the affected real property, as lessor, or (ii) if
such Leasehold Property was acquired or subleased from the holder of a Recorded
Leasehold Interest, the applicable assignment or sublease document, executed and
acknowledged by such holder, in each case in form sufficient to give such
constructive notice upon recordation and otherwise in form reasonably
satisfactory to the Collateral Agent.
“Recorded Leasehold Interest” means a Leasehold Property with respect to which a
Record Document has been recorded in all places necessary or desirable, in the
Administrative Agent’s reasonable judgment, to give constructive notice of such
Leasehold Property to third party purchasers and encumbrancers of the affected
real property.
“Reference Day” means each date that is three months, or an integral multiple
thereof, after the Closing Date; provided, that, if any such date is not a
Business Day, then the Reference Day shall be the next succeeding Business Day
unless such next succeeding Business Day falls in the following calendar month,
in which event the Reference Day shall be immediately preceding Business Day.
“Refinancing” as defined in the recitals.
“Register” as defined in Section 2.4(b).
“Related Fund” means, with respect to any Lender that is an investment fund, any
other investment fund that invests in commercial loans and that is managed or
advised by the same investment advisor as such Lender or by an Affiliate of such
investment advisor.
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and such Person’s and such Person’s Affiliates’ respective managers,
administrators, trustees, partners, directors, officers, employees, agents, fund
managers and advisors.
“Release” means any release, spill, emission, leaking, pumping, pouring,
injection, escaping, deposit, disposal, discharge, dispersal, dumping, leaching
or migration of any Hazardous Material into the indoor or outdoor environment
(including the abandonment or disposal of any barrels, containers or other
closed receptacles containing any Hazardous Material), including the movement of
any Hazardous Material through the air, soil, surface water or groundwater.



 
27

 




--------------------------------------------------------------------------------



“Relevant Interbank Market” means the London interbank market.
“Replacement Lender” as defined in Section 2.20.
“Replacement Rate” means the lesser of (i) the Alternate Base Rate in effect
from time to time and (ii) the rate determined by the Administrative Agent as
soon as practicable and in any event no later than 11:00 a.m. (New York City
time) on the date that interest is due to be paid in respect of the applicable
Interest Period to be that interest rate which expresses as a percentage rate
per annum the cost to a Lender of funding its participation in the applicable
Term Loan from whatever source the Administrative Agent may reasonably select.
“Repricing Transaction” means the prepayment or refinancing of all or a portion
of the Term Loans with the incurrence by the Borrower or any of its Subsidiaries
of any Debt having an effective interest cost or weighted average yield (with
the comparative determinations to be made by the Administrative Agent consistent
with generally accepted financial practices (and with any upfront fees or
“original issue discount” being equated to interest rate margins based on an
assumed four year life to maturity), after giving effect to, among other
factors, margin, interest rate floors, upfront or similar fee or “original issue
discount” shared with all lenders of such loans or Term Loans, as the case may
be, but excluding the effect of any arrangement, structuring, syndication or
other fees payable in connection therewith, as the case may be, and without
taking into account any fluctuations in the LIBOR Rate) that is less than the
interest rate for or weighted average yield (as determined by the Administrative
Agent on the same basis) of the Term Loans, including without limitation, as may
be effected through any amendment to this Agreement relating to the interest
rate for, or weighted average yield of, the Term Loans but excluding, in any
such case, any prepayment or refinancing of Term Loans in connection with any
Change of Control transaction.
“Required Prepayment Date” as defined in Section 2.12(c).
“Requirement of Law” means, with respect to any Person, the common law and all
federal, state, provincial, local and foreign laws, rules and regulations,
orders, judgments, decrees or other determinations of any Governmental Authority
or arbitrator, applicable to or binding upon such Person or any of its property
or to which such Person or any of its property is subject; provided that the
foregoing shall not apply to non-binding recommendations or guidance of any
Governmental Authority.
“Requisite Lenders” means, collectively (but subject to Section 10.5(e)), one or
more Lenders having or holding Term Loans and representing more than 50.0% of
the sum of the aggregate principal amount of Term Loans of all Lenders.
“Restricted” means, when referring to Cash or Cash Equivalents of the Borrower
or any of its Subsidiaries, that such Cash or Cash Equivalents (i) appears (or
would be required to appear) as “restricted” on a consolidated balance sheet of
the Borrower or of any such Subsidiary (unless such appearance is related to the
Credit Documents, the ABL Credit Documents or Liens created thereunder), (ii)
are subject to any Lien in favor of any Person other than (x) the Collateral
Agent for the benefit of the Secured Parties or (y) to the extent subject to the
Intercreditor Agreement, the ABL Agent for the benefit of the secured parties
under the ABL Credit Documents or (iii) are not otherwise generally available
for use by the Borrower or such Subsidiary.
“Restricted Payment” means (i) any dividend or other distribution, direct or
indirect, (whether in cash, securities or other property) on account of any
shares of any class of stock of the Borrower or any of its Subsidiaries now or
hereafter outstanding, except a dividend payable solely in shares of that class
of stock to the holders of that class; (ii) any redemption, retirement, sinking
fund or similar payment, purchase or



 
28

 




--------------------------------------------------------------------------------



other acquisition for value, direct or indirect, of any shares of any class of
stock of the Borrower or any of its Subsidiaries now or hereafter outstanding,
except any payment made solely in shares of that class of stock to the holders
of that class; (iii) any payment made to retire, or to obtain the surrender of,
any outstanding warrants, options or other rights to acquire shares of any class
of stock of the Borrower or any of its Subsidiaries now or hereafter
outstanding; and (iv) any payment or prepayment of principal of or premium, if
any, on, or redemption, purchase, retirement, defeasance (including in substance
or legal defeasance), sinking fund or similar payment with respect to, any
Indebtedness incurred pursuant to Section 6.1(c) or Section 6.1(o), excluding,
in respect of this clause (iv), any Permitted Refinancing Indebtedness with
respect thereto and payments in kind.
“Retained Amount” means, at any time, during any current Fiscal Year, commencing
with Fiscal Year 2014:
(i)    the amount of Excess Cash for the previous Fiscal Year, minus
(ii)    an amount equal to the product of (A) the sum of the aggregate principal
amount of all voluntary prepayments of the Term Loans made during such previous
Fiscal Year pursuant to Section 2.10, the aggregate principal amount of all
voluntary prepayments of ABL Loans in accordance with the ABL Credit Agreement
which are accompanied by a permanent reduction of the ABL Facility made during
such Fiscal Year and the aggregate amount of cash expended to purchase principal
of Term Loans pursuant to Section 10.06(j) during such Fiscal Year, in each
case, to the extent financed with internally generated funds multiplied by (B)
the remainder of 100% minus the Applicable EC Percentage for such Fiscal Year,
minus
(iii)    the amount of all Restricted Payments made under Section 6.5(d)(ii)
during such current Fiscal Year, the amount of all Investments made under
Section 6.7(b)(iii)(B) or Section 6.7(k)(ii) during such current Fiscal Year and
the amount of all Consolidated Capital Expenditures made under Section 6.8
during such current Fiscal Year to the extent utilizing the Retained Amount.
“Roll-Over Amount” as defined in Section 6.8.
“S&P” means Standard & Poor’s Ratings Group, a division of The McGraw Hill
Companies.
“Sale and Lease Back Transaction” as defined in Section 6.11.
“Scheduled Term Loan Maturity Date” means the date that is six (6) years after
the Closing Date; provided, however, in the event that any Senior Notes remain
outstanding on March 16, 2018, then the Scheduled Term Loan Maturity Date
instead shall be such date.
“SDN List” as defined in Section 6.17.
“Secured Parties” has the meaning assigned to that term in the Collateral
Documents.
“Securities” means any stock, shares, partnership interests, voting trust
certificates, certificates of interest or participation in any profit sharing
agreement or arrangement, options, warrants, bonds, debentures, notes, or other
evidences of indebtedness, secured or unsecured, convertible, subordinated or
otherwise, or in general any instruments commonly known as “securities” or any
certificates of interest, shares or



 
29

 




--------------------------------------------------------------------------------



participations in temporary or interim certificates for the purchase or
acquisition of, or any right to subscribe to, purchase or acquire, any of the
foregoing.
“Securities Account” has the meaning specified in the UCC.
“Securities Account Control Agreement” means a letter agreement, in form and
substance reasonably satisfactory to the Collateral Agent, executed by the
relevant Credit Party, the Collateral Agent and the relevant Securities
Intermediary.
“Securities Act” means the Securities Act of 1933, as amended from time to time,
and any successor statute.
“Securities Intermediary” has the meaning specified in the UCC.
“Senior Notes” means the Borrower’s 8.875% senior unsecured notes due 2018
issued pursuant to the Senior Notes Indenture.
“Senior Notes Documents” means the Senior Notes, the Senior Notes Indenture and
any other indenture and/or other agreement governing the Senior Notes and all
documentation delivered pursuant thereto.
“Senior Notes Indenture” means the Indenture, dated as of May 26, 2011, by and
among the Borrower, certain Subsidiaries of the Borrower, as guarantors, and
U.S. Bank National Association, as trustee, governing the Senior Notes.
“Senior Secured Debt” means, with respect to the Borrower, on a consolidated
basis on any date, the actual outstanding amount of Debt that is secured by a
Lien on any asset or property of the Borrower or any of its Subsidiaries.
“Senior Secured Leverage Ratio” means, with respect to the Borrower on any date,
the ratio of (A) the remainder of (I) Senior Secured Debt of the Borrower and
its Subsidiaries as of such date minus (II) the aggregate amount of Unrestricted
Cash and Cash Equivalents in excess of $25,000,000 held by the Borrower and its
Subsidiaries on such date to (B) the Adjusted EBITDA of the Borrower and its
Subsidiaries for the period of four consecutive Fiscal Quarters ending on such
date (or if such date is not the last day of a Fiscal Quarter of the Borrower,
for the period of four consecutive Fiscal Quarters most recently ended).
“Solvency Certificate” means a Solvency Certificate of the chief financial
officer or treasurer of the Borrower substantially in the form of Exhibit L.
“Solvent” means, that as of the date of determination, both (i) (a) the sum of
such Credit Party’s debt (including contingent liabilities) does not exceed the
present fair saleable value of such Credit Party’s present assets; (b) such
Credit Party’s capital is not unreasonably small in relation to its business as
contemplated on the Closing Date and reflected in the Initial Business Plan or
with respect to any transaction contemplated or undertaken after the Closing
Date; and (c) such Person has not incurred and does not intend to incur, or
believe (nor should it reasonably believe) that it will incur, debts beyond its
ability to pay such debts as they become due (whether at maturity or otherwise);
and (ii) such Person is “solvent” within the meaning given that term and similar
terms under applicable laws relating to fraudulent transfers and conveyances and
by the laws of the jurisdiction where such Credit Party is incorporated, formed
or organized. For purposes of this definition, the amount of any contingent
liability at any time shall be computed as the amount that, in light of all of
the facts and circumstances existing at such time, represents the amount that



 
30

 




--------------------------------------------------------------------------------



can reasonably be expected to become an actual or matured liability
(irrespective of whether such contingent liabilities meet the criteria for
accrual under Statement of Financial Accounting Standard No. 5).
“Special Purpose Vehicle” means any special purpose funding vehicle identified
as such in writing by any Lender to the Administrative Agent.
“Statutory Reserves” means, for any day during any Interest Period for any
borrowing comprised of LIBOR Loans, the average maximum rate at which reserves
(including any marginal, supplemental or emergency reserves) are required to be
maintained during such Interest Period under regulations issued from time to
time (including Regulation D) by member banks of the United States Federal
Reserve System in New York City with deposits exceeding one billion Dollars
against Eurocurrency funding liabilities (currently referred to as “Eurocurrency
liabilities” (as such term is used in Regulation D))).  Borrowings comprised of
LIBOR Loans shall be deemed to constitute Eurodollar liabilities and to be
subject to such reserve requirements without benefit of or credit for proration,
exceptions or offsets which may be available from time to time to any Lender
under Regulation D.
“Subject Transaction” as defined in Section 1.4.
“Subordinated Debt” means any unsecured subordinated Debt of any Credit Party
which meets the requirements of Section 6.1(c), other than Debt incurred by a
Credit Party, or for which a Credit Party could remain liable, in accordance
with Section 6.1(b).
“Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company, association, joint venture or other business entity
of which more than 50% of the total voting power of shares of stock or other
ownership interests entitled (without regard to the occurrence of any
contingency) to vote in the election of the Person or Persons (whether
directors, managers, trustees or other Persons performing similar functions)
having the power to direct or cause the direction of the management and policies
thereof is at the time owned or controlled, directly or indirectly, by that
Person or one or more of the other Subsidiaries of that Person or a combination
thereof; provided, in determining the percentage of ownership interests of any
Person controlled by another Person, no ownership interest in the nature of a
“qualifying share” of the former Person shall be deemed to be outstanding;
provided, further, that each Permitted Joint Venture shall be deemed not to be a
Subsidiary of the Borrower or its Subsidiaries for all purposes under this
Agreement and the other Credit Documents. Unless the context requires otherwise,
“Subsidiary” refers to a Subsidiary of the Borrower.
“Swap Obligation” means, with respect to any Credit Party, any obligation to pay
or perform under any swap agreement to the extent that such swap agreement
constitutes a “swap” within the meaning of Section 1a(47) of the Commodity
Exchange Act.
“Tax” means any present or future tax, levy, impost, duty, assessment, charge,
fee, deduction or withholding of any nature and whatever called, by whomsoever,
on whomsoever and wherever imposed, levied, collected, withheld or assessed,
whether disputed or not, including any interest, penalties or additions thereto
and any installments in respect thereof.
“Term Loan” means (i) the Initial Term Loans made by the Lenders to the Borrower
on the Closing Date and (ii) any Additional Term Loan or New Term Loan made in
Dollars to the Borrower pursuant to Section 2.21.



 
31

 




--------------------------------------------------------------------------------



“Term Loan Exposure” means, with respect to any Lender and any Tranche of Term
Loans of such Lender, as of any date of determination, the outstanding principal
amount of such Tranche of Term Loans of such Lender.
“Term Loan Maturity Date” means the earlier of (i) Scheduled Term Loan Maturity
Date, and (ii) the date that all Term Loans shall become due and payable in full
hereunder, whether by acceleration or otherwise.
“Term Loan Priority Collateral” has the meaning assigned to that term in the
Intercreditor Agreement.
“Terminated Lender” as defined in Section 2.20.
“Title Policy” means an ALTA mortgage title insurance policy or an unconditional
commitment therefor issued by one or more title companies reasonably
satisfactory to the Collateral Agent.
“Tranche” means, when used with respect to Term Loans, refers to whether such
Term Loans are (i) Initial Term Loans, (ii) New Term Loans with the same terms
and conditions made on the same day or (iii) Term Loans extended pursuant to
Section 10.5(f).
“Transactions” means, collectively, (a) the transactions to occur pursuant to
the Credit Documents, including (i) the execution and delivery of the Credit
Documents and the initial borrowings hereunder and (ii) the Refinancing and (b)
the execution and delivery of the ABL Credit Documents.
“Treasury Regulations” means the United Stated federal income tax regulations
promulgated under the Code.
“Type of Term Loan” or “Type of Initial Term Loan” means a LIBOR Loan or an ABR
Loan.
“UCC” means the Uniform Commercial Code (or any similar or equivalent
legislation) as in effect in any applicable jurisdiction.
“Unrestricted” means, when referring to Cash or Cash Equivalents of the Borrower
or any of its Subsidiaries, that such cash or Cash Equivalents are not
Restricted.
“Waivable Mandatory Prepayment” as defined in Section 2.12(c).
“Xerium Brazil Tax Assessment” means the proposed income tax assessment by the
Federal Revenue Department of the Ministry of Finance of Brazil against Xerium
Technologies Brasil Industria e Comercio S.A., a Brazilian indirect subsidiary
of the Borrower, originally totaling approximately $41,800,000 in taxes,
penalties and interest (subject to currency exchange rates).
1.2    Accounting Terms.
(a)    Except as otherwise expressly provided herein, all accounting terms not
otherwise defined herein shall have the meanings assigned to them in conformity
with GAAP. Financial statements and other information required to be delivered
by the Borrower to the Administrative Agent pursuant to Sections 5.1(a) and
5.1(b) shall be prepared in accordance with GAAP as in effect at the time of
such preparation. Notwithstanding any other provision contained herein, all
terms of an accounting or financial nature used herein shall be construed, and
all computations of the Leverage Ratio and the Senior Secured Leverage Ratio
shall be made, without giving effect to any election under



 
32

 




--------------------------------------------------------------------------------



Accounting Standards Codification 825-10 (or any other Financial Accounting
Standard having a similar result or effect) to value any Indebtedness or other
liabilities of the Borrower or any of its Subsidiaries at “fair value.”
(b)    If at any time any change in GAAP or conversion to IFRS (including
without limitation modifications to or issuance of accounting standards under
GAAP which create material changes to the financial statements such as the
proposed lease accounting guidance and conversion to IFRS as described below)
would affect the computation of any ratio, basket, covenant or requirement set
forth in any Credit Document, and either the Borrower or the Requisite Lenders
shall so request, the Administrative Agent and the Borrower shall negotiate in
good faith to amend such covenant to preserve the original intent thereof in
light of such change in GAAP or conversion to IFRS; provided that, until so
amended, (i) such ratio, basket, covenant or requirement shall continue to be
computed in accordance with GAAP or the application thereof prior to such change
therein or such conversion to IFRS and (ii) the Borrower shall provide to the
Administrative Agent and the Lenders a written reconciliation (which shall be
required to be provided only once) in form and substance reasonably satisfactory
to the Administrative Agent, between calculations of such covenant made before
and after giving effect to such change in GAAP (or such conversion to IFRS). If
the Borrower notifies the Administrative Agent that it is required to report
under IFRS or has elected to do so through an early adoption policy, “GAAP”
shall mean international financial reporting standards pursuant to IFRS
(provided that after such conversion, the Borrower cannot elect to report under
GAAP).
(c)    Notwithstanding anything to the contrary contained in clause (a) above or
the definition of Capitalized Lease Obligations, in the event of an accounting
change requiring all leases to be capitalized, only those leases (assuming for
purposes hereof that they were in existence on the date hereof) that would
constitute Capitalized Lease Obligations on the date hereof shall be considered
Capitalized Lease Obligations and all calculations and deliverables under this
Agreement or any other Credit Document shall be made in accordance therewith
(provided that all financial statements delivered to the Administrative Agent in
accordance with the terms of this Agreement after the date of such accounting
change shall contain a schedule showing the adjustments necessary to reconcile
such financial statements with GAAP as in effect immediately prior to such
accounting change).
1.3    Interpretation, etc. Any of the terms defined herein may, unless the
context otherwise requires, be used in the singular or the plural, depending on
the reference. References herein to any Section, Appendix, Schedule or Exhibit
shall be to a Section, an Appendix, a Schedule or an Exhibit, as the case may
be, hereof unless otherwise specifically provided. The use herein of the word
“include” or “including”, when following any general statement, term or matter,
shall not be construed to limit such statement, term or matter to the specific
items or matters set forth immediately following such word or to similar items
or matters, whether or not limiting language (such as “without limitation” or
“but not limited to” or words of similar import) is used with reference thereto,
but rather shall be deemed to refer to all other items or matters that fall
within the broadest possible scope of such general statement, term or matter.
Except as otherwise expressly provided herein, all references herein to the time
of day shall mean the time in New York, New York.
1.4    Certain Calculations.
(i)With respect to any period during which a Permitted Acquisition or an Asset
Sale has occurred (each, a “Subject Transaction”), for purposes of determining
compliance with any financial ratios set forth in this Agreement, Adjusted
EBITDA shall be calculated with respect to such period on a pro forma basis
(including (x) pro forma adjustments arising out of events which are directly
attributable to a specific transaction, are factually supportable and
identifiable and are expected to have a continuing impact, in each case
determined on a basis consistent with Article 11 of Regulation S-X promulgated
under the Securities Act and as interpreted by the staff of the Securities and
Exchange Commission, which would include cost savings resulting from head count
reduction, closure of facilities and similar restructuring charges and
applicable interest expense shall be calculated with respect to such period on a
pro rata basis, which pro forma adjustments shall be certified by the chief
financial officer or treasurer of the Borrower



 
33

 




--------------------------------------------------------------------------------



and (y) such other adjustments not addressed in preceding clause (x) in an
aggregate amount not to exceed 10% of the Adjusted EBITDA of the Borrower and
its Subsidiaries for the period of four most recent consecutive Fiscal Quarters
for which financial statements have been delivered in accordance with Section
5.1 (calculated without giving any effect to pro forma adjustments in accordance
with the foregoing clause (x) or this clause (y)) that are acceptable to the
Administrative Agent) using the historical audited financial statements of any
business so acquired or to be acquired or sold or to be sold and the
consolidated financial statements of the Borrower and its Subsidiaries which
shall be reformulated as if such Subject Transaction, and any Indebtedness
incurred or repaid in connection therewith, had been consummated or incurred or
repaid at the beginning of such period (and assuming that such Indebtedness
bears interest during any portion of the applicable measurement period prior to
the relevant acquisition at the weighted average of the interest rates
applicable to outstanding Loans incurred during such period).
(ii)Whenever pro forma effect is to be given to any transaction, the pro forma
calculations shall be made in good faith by a responsible financial or
accounting officer of the Borrower. Interest on a Capitalized Lease Obligation
shall be deemed to accrue at an interest rate reasonably determined by a
responsible financial or accounting officer of the Borrower to be the rate of
interest implicit in such Capitalized Lease Obligation in accordance with GAAP.
SECTION 2.TERM LOANS
2.1    Initial Term Loans. Subject to the terms and conditions hereof, each
Lender severally agrees to make an Initial Term Loan to the Borrower on the
Closing Date in a principal amount equal to such Term Lender’s Initial Term Loan
Amount.
Any Term Loan repaid or prepaid may not be reborrowed. Subject to Sections 2.10
and 2.11, all amounts owed hereunder with respect to all Term Loans shall be
paid in full no later than the Term Loan Maturity Date.
2.2    Pro Rata Shares; Availability of Funds.
(a)    Pro Rata Shares. All Term Loans shall be made by the Lenders
simultaneously and proportionately to their respective Pro Rata Shares, it being
understood that no Lender shall be responsible for any default by any other
Lender in such other Lender’s obligation to make a Term Loan requested
hereunder.
(b)    Availability of Funds. Unless the Administrative Agent shall have been
notified by any Lender prior to the applicable Credit Date that such Lender does
not intend to make available to the Administrative Agent the amount of such
Lender’s Term Loan requested on such Credit Date, the Administrative Agent may
assume that such Lender has made such amount available to the Administrative
Agent on such Credit Date and the Administrative Agent may, in its sole
discretion, but shall not be obligated to, make available to the Borrower a
corresponding amount on such Credit Date. If such corresponding amount is not in
fact made available to the Administrative Agent by such Lender, the
Administrative Agent shall be entitled to recover such amount on demand from
such Lender together with interest thereon, for each day from such Credit Date
until the date such amount is paid to the Administrative Agent, at the customary
rate set by the Administrative Agent for the correction of errors among banks
for three Business Days and thereafter at the rate payable by the Borrower
hereunder for the respective Term Loans. If such Lender does not pay such amount
forthwith upon the Administrative Agent’s demand therefor, the Administrative
Agent shall promptly notify the Borrower and the Borrower shall immediately pay
such amount to the Administrative Agent together with interest thereon, for each
day from such Credit Date until the date such amount is paid to the
Administrative Agent, at the rate payable hereunder for the respective Term
Loans. Nothing in this Section 2.2(b) shall be deemed to relieve any Lender from
its obligation to fulfill its commitment hereunder to make its respective Term
Loans or to prejudice any rights that the Borrower may have against any Lender
as a result of any default by such Lender hereunder.



 
34

 




--------------------------------------------------------------------------------



2.3    Use of Proceeds. The proceeds of the Term Loans shall be applied by the
Borrower as follows: (a) the proceeds of the Initial Term Loans shall be applied
on the Closing Date to finance, in part, the Refinancing, including through the
making of intercompany loans, including but not limited to intercompany loans
described under Schedule 2.3, to certain Foreign Subsidiaries of the Borrower
and (b) the proceeds of any Additional Term Loans or New Term Loans, in each
case, made after the Closing Date shall be applied by the Borrower for working
capital and general corporate purposes of the Borrower and its Subsidiaries and
to pay fees and expenses hereunder; provided, that in no event will the proceeds
of Term Loans be used for the purposes of prepayments of the Term Loans as
permitted under Section 2.10 or repurchases of the Term Loans as permitted under
Section 10.6(i). No portion of the proceeds of any Credit Extension shall be
used in any manner that causes or might cause such Credit Extension or the
application of such proceeds to violate Regulation T, Regulation U or Regulation
X of the Board of Governors of the Federal Reserve System or any other
regulation thereof or to violate the Exchange Act.
2.4    Evidence of Debt; Register; Lenders’ Books and Records; Promissory Notes.
(a)    Lenders’ Evidence of Debt. Each Lender may maintain on its internal
records an account or accounts evidencing the Obligations of the Borrower to
such Lender, including the amounts of the Term Loans made by it and each
repayment and prepayment in respect thereof. Any such recordation shall be
conclusive and binding on the Borrower, absent manifest error; provided, that
the failure to make any such recordation, or any error in such recordation,
shall not affect the Borrower’s Obligations in respect of any applicable Term
Loans; and provided further, in the event of any inconsistency between the
Register and any Lender’s records, the recordations in the Register shall
govern. In addition, each Lender having sold a participation in any of its
Obligations or having identified a Special Purpose Vehicle as such to the
Administrative Agent, acting as agent of the Borrower solely for this purpose
and for tax purposes, shall establish and maintain at its address referred to in
Section 10.1 a record of ownership in which such Lender shall register by book
entry (i) the name and address of each such participant and Special Purpose
Vehicle (and each change thereto, whether by assignment or otherwise) and (ii)
the rights, interests or obligation of each such participant and Special Purpose
Vehicle in any Obligation and in any right to receive payment hereunder.
(b)    Register. The Administrative Agent shall maintain at its Principal Office
a register for the recordation of the names and addresses of Lenders and Term
Loans of each Lender from time to time (the “Register”). The Administrative
Agent may record in the Register the Term Loans, and each repayment or
prepayment in respect of the principal amount of the Term Loans, and any such
recordation shall be conclusive and binding on the Borrower and each Lender,
absent manifest error; provided, failure to make any such recordation, or any
error in such recordation, shall not affect the Borrower’s Obligations in
respect of any Term Loan. The Borrower hereby designates the Administrative
Agent to serve as the Borrower’s agent solely for purposes of maintaining the
Register as provided in this Section 2.4, and the Borrower hereby agrees that,
to the extent the Administrative Agent serves in such capacity, the
Administrative Agent and its officers, directors, employees, agents and
affiliates shall constitute “Indemnitees.” The Register shall be made available
for inspection by the Borrower and any Lender (but only in respect of the
entries of such Lender’s Term Loans) at any reasonable time and from time to
time upon reasonable notice.
(c)    Notes. If so requested by any Lender by written notice to the Borrower
(with a copy to the Administrative Agent) at least two (2) Business Days prior
to the Closing Date, or at any time thereafter, the Borrower shall execute and
deliver to such Lender (and/or, if applicable and if so specified in such
notice, to any Person who is an assignee of such Lender pursuant to Section
10.6) on the Closing Date (or, if such notice is delivered after the Closing
Date, promptly after the Borrower’s receipt of such notice) a promissory note or
promissory notes, in a form reasonably acceptable to the Administrative Agent
and the Borrower, to evidence such Lender’s Term Loans .
2.5    Interest on Loans.
(a)    Except as otherwise set forth herein, each Term Loan shall bear interest
on the unpaid principal amount thereof from the date made through repayment
(whether by acceleration or otherwise) thereof as follows:



 
35

 




--------------------------------------------------------------------------------



(i)    if a LIBOR Loan, at the LIBOR Rate plus the Applicable Margin; or
(ii)    if an ABR Loan, at the Alternate Base Rate plus the Applicable Margin.
(b)    The basis for determining the rate of interest with respect to any Term
Loan, and the Interest Period with respect to any LIBOR Loan, shall be selected
by the Borrower and notified to the Administrative Agent and Lenders pursuant to
the applicable Funding Notice or Conversion/Continuation Notice, as the case may
be. If on any day a Term Loan is outstanding with respect to which a Funding
Notice or Conversion/Continuation Notice has not been delivered to the
Administrative Agent in accordance with the terms hereof specifying the
applicable basis for determining the rate of interest, then such Term Loan will
automatically convert into an ABR Loan.
(c)    In connection with LIBOR Loans there shall be no more than six (6)
Interest Periods in the aggregate outstanding at any time (or such greater
number as may be acceptable to the Administrative Agent). In the event the
Borrower fails to specify for any Term Loan between an ABR Loan or a LIBOR Loan
in the applicable Funding Notice or Conversion/Continuation Notice, such Term
Loan (if outstanding as a LIBOR Loan) will be automatically continued as a LIBOR
Loan with an Interest Period of one month beginning on the last day of the
then-current Interest Period for such Term Loan), or (if outstanding as an ABR
Loan) will be automatically continued as an ABR Loan, or (if not then
outstanding) will be automatically made as a LIBOR Loan with an Interest Period
of one month. In the event the Borrower fails to specify an Interest Period for
any LIBOR Loan in the applicable Funding Notice or Conversion/Continuation
Notice, the Borrower shall be deemed to have selected an Interest Period of one
month. As soon as practicable after 11:00 a.m. (London time) on each Interest
Rate Determination Date, the Administrative Agent shall determine (which
determination shall, absent manifest error, be final, conclusive and binding
upon all parties) the interest rate that shall apply to the LIBOR Loans for
which an interest rate is then being determined for the applicable Interest
Period and shall promptly give notice thereof (in writing or by telephone
confirmed in writing) to the Borrower and each Lender.
(d)    Interest payable pursuant to Section 2.5(a) and any other interest,
commission or fee accruing under a Credit Document (other than interest payable
pursuant to Section 2.5 (a)(ii) when determined by reference to clause (a) of
the definition of “Alternate Base Rate”) will accrue from day to day and is
calculated on the basis of the actual number of days elapsed and a year of 360
days. Interest payable pursuant to Section 2.5(a)(ii) will accrue from day to
day and is calculated on the basis of the actual number of days elapsed and a
year of 365 or 366 days, as appropriate, when determined by reference to clause
(a) of the definition of “Alternate Base Rate”, and a year of 360 days at all
other times. The rates of interest hereunder are nominal rates, and not
effective rates or yields. The principle of deemed reinvestment of interest does
not apply to any interest calculation hereunder.
(e)    Except as otherwise set forth herein, interest on each Term Loan shall be
payable in arrears on and to (i) each Interest Payment Date applicable to that
Term Loan; (ii) upon any prepayment of that Term Loan, whether voluntary or
mandatory, to the extent accrued on the amount being prepaid; and (iii) at
maturity, including final maturity, and on the Term Loan Maturity Date.
2.6    Conversion/Continuation.
(a)    Subject to Section 2.15 and so long as no Default or Event of Default
shall have occurred and then be continuing, the Borrower shall have the option:
(i)    to convert at any time all or any part of any Term Loan equal to
$1,000,000 and integral multiples of $250,000 in excess of that amount from one
Type of Term Loan to another Type of Term Loan; provided, a LIBOR Loan may only
be converted on the expiration of the Interest Period applicable to such LIBOR
Loan unless the Borrower shall pay all amounts due under Section 2.15(c) in
connection with any such conversion; or



 
36

 




--------------------------------------------------------------------------------



(ii)    upon the expiration of any Interest Period applicable to any LIBOR Loan
to continue all or any portion of such Term Loan equal to $1,000,000 and
integral multiples of $250,000 in excess of that amount as a LIBOR Loan.
(b)    The Borrower shall deliver a Conversion/Continuation Notice to the
Administrative Agent no later than 4:00 P.M. (New York City time) one Business
Day in advance of the proposed conversion date (in the case of a conversion to
an ABR Loan) and at least three (3) Business Days in advance of the proposed
Conversion/Continuation Date (in the case of a conversion to, or a continuation
of, a LIBOR Loan). Except as otherwise provided herein, a
Conversion/Continuation Notice for conversion to, or continuation of, any LIBOR
Loans (or telephonic notice in lieu thereof) shall be irrevocable and the
Borrower shall be bound to effect a conversion or continuation in accordance
therewith.
(c)    Notwithstanding anything to the contrary in the foregoing, (i) no
conversion in whole or in part to a LIBOR Loan shall be permitted at any time at
which a Default or an Event of Default shall have occurred and be continuing and
(ii) no continuation of, or conversion into, a LIBOR Loan shall be permitted at
any time if such conversion or continuation would violate any provision of
Section 2.12 or 2.13.
(d)    If a Default or an Event of Default shall have occurred and be
continuing, LIBOR Loans shall automatically convert to ABR Loans upon the
expiration of the Interest Period applicable thereto.
2.7    Default Interest. Notwithstanding anything to the contrary in Section
2.6, upon the occurrence and during the continuance of an Event of Default under
any of Section 8.1(a), 8.1(f) or 8.1(g), the principal amount of all Term Loans
outstanding and, to the extent permitted by applicable law, any interest
payments on the Term Loans or any fees or other amounts owed hereunder shall
thereafter bear interest (including post-petition interest in any proceeding
under the Bankruptcy Code, or other applicable bankruptcy or insolvency laws)
payable upon demand, at a rate that is 2% per annum in excess of the interest
rate otherwise payable under this Agreement with respect to the applicable Term
Loans (or, in the case of any such fees and other amounts, at a rate which is 2%
per annum in excess of the interest rate otherwise payable under this Agreement
for ABR Loans). Payment or acceptance of the increased rates of interest
provided for in this Section 2.7 is not a permitted alternative to timely
payment and shall not constitute a waiver of any Default or Event of Default or
otherwise prejudice or limit any rights or remedies of the Administrative Agent
or any Lender.
2.8    Fees. The Borrower agrees to pay to the Lenders, the Agents and the Lead
Arrangers such fees in the amounts and at the times separately agreed upon in
the Fee Letters.
2.9    Scheduled Payments. The Borrower shall (i) make principal payments on its
respective Initial Term Loans in quarterly installments payable on each
Reference Day, commencing on the first Reference Day following the Closing Date
and continuing to the Term Loan Maturity Date, each in an amount equal to 0.25%
of the amount of the Initial Term Loans made on the Closing Date and (ii) pay
the entire unpaid principal amount of the Initial Term Loans on the Term Loan
Maturity Date. All scheduled payments required to be made pursuant to this
Section 2.9 shall be applied in accordance with Section 2.12(d).
2.10    Voluntary Prepayments.
(a)    Subject to Section 2.12(e), any time and from time to time, the Borrower
may prepay any Term Loans on any Business Day in whole or in part in an
aggregate minimum principal amount of $1,000,000 and integral multiples of
$100,000 in excess of that amount.
(b)    All such prepayments shall be made upon not less than three (3) Business
Days’ prior written or telephonic notice (in the case of LIBOR Loans) or upon
not less than one Business Days’ prior written or telephonic



 
37

 




--------------------------------------------------------------------------------



notice (in the case of ABR Loans), in each case given to the Administrative
Agent by 12:00 p.m. (New York City time) on the date required and, if given by
telephone, promptly confirmed in writing to the Administrative Agent (and the
Administrative Agent will promptly transmit such telephonic or original notice
by telefacsimile or telephone to each Lender). Upon the giving of any such
notice, the principal amount of the Term Loans specified in such notice shall
become due and payable on the prepayment date specified therein. Any such
voluntary prepayment shall be applied as specified in Section 2.12(a).
2.11    Mandatory Prepayments.
(a)    Asset Sales. No later than the tenth (10th) Business Day following the
date of receipt by the Borrower or any of its Subsidiaries of aggregate Net
Asset Sale Proceeds in excess of $1,500,000, the Borrower shall prepay the Term
Loans, which prepayment shall be applied as set forth in Section 2.12(b), in an
amount equal to 100% of such Net Asset Sale Proceeds; provided that, with
respect to the sale of any ABL Priority Collateral, the Net Asset Sale Proceeds
therefrom shall first be applied as, and to the extent, required by the ABL
Credit Agreement; provided further, so long as no Default or Event of Default
shall have occurred and be continuing, the Borrower shall have the option,
directly or through one or more of their respective Subsidiaries, to invest the
Net Asset Sale Proceeds of Asset Sales consummated after the Closing Date, in
one transaction or a series of transactions, in long term productive assets of
the general type used in the business of the Borrower and its Subsidiaries,
which assets need not be of the same type as the assets sold or otherwise
disposed of to generate such Net Asset Sale Proceeds, within the period ending
on the later of (i) three hundred and sixty five (365) days after receipt of
such Net Asset Sale Proceeds or (ii) if the Borrower, directly or through one or
more of its Subsidiaries, enters into a legally binding commitment to invest
such Net Asset Sale Proceeds in such assets within such 365-day period, one
hundred eighty (180) days after such commitment. In the event that ABL Priority
Collateral and Term Loan Priority Collateral are disposed of in a single Asset
Sale or series of related Asset Sales in which the aggregate sales price is not
allocated between the ABL Priority Collateral, on the one hand, and the Term
Loan Priority Collateral, on the other hand, including in connection with or as
a result of the sale by the Borrower or any of its Subsidiaries of the Capital
Stock of any Subsidiary of the Borrower that owns assets constituting ABL
Priority Collateral or Term Loan Priority Collateral, then, subject to the
Intercreditor Agreement, solely for purposes of this Section 2.11(a), the
portion of aggregate sales price deemed to be proceeds from the ABL Priority
Collateral, on the one hand, and the Term Loan Priority Collateral, on the other
hand, shall be allocated to the ABL Priority Collateral or the Term Loan
Priority Collateral in accordance with their respective fair market value as
determined in good faith by the Borrower (provided, in any event, the portion
thereof allocated to the ABL Priority Collateral shall not be less than the
value thereof that such assets contribute to the ABL Borrowing Base).
(b)    Insurance/Condemnation Proceeds. No later than the tenth (10th) Business
Day following the date of receipt by the Borrower or any of its Subsidiaries, or
the Collateral Agent as loss payee, of any Net Insurance/Condemnation Proceeds
(but not including the first $3,000,000 of Net Insurance/Condemnation Proceeds
in the aggregate received after the Closing Date), the Borrower shall prepay the
Term Loans, which prepayment shall be applied as set forth in Section 2.12(b),
in an aggregate amount equal to such Net Insurance/Condemnation Proceeds;
provided, (x) with respect to any Net Insurance/Condemnation Proceeds from any
ABL Priority Collateral, such proceeds shall first be applied as, and to the
extent, required by the ABL Credit Agreement, and (y) so long as no Default or
Event of Default shall have occurred and be continuing, the Borrower shall have
the option, directly or through one or more of its Subsidiaries to invest such
Net Insurance/Condemnation Proceeds in the acquisition of long term productive
assets of the general type used in the business of the Borrower and its
Subsidiaries, which assets need not be the same as the assets lost or damaged
and which Net Insurance/Condemnation Proceeds may, but need not, be invested in
the repair, restoration or replacement of the applicable assets thereof, within
the period ending on the later of (i) three hundred and sixty five (365) days
after receipt of such Net Insurance/Condemnation Proceeds or (ii) if the
Borrower, directly or through one or more of its Subsidiaries, enters into a
legally binding commitment to invest such Net Asset Sale Proceeds in such assets
within such 365-day period, one hundred eighty (180) days after such commitment.
(c)    Issuance of Debt. No later than the tenth (10th) Business Day following
the date of receipt by the Borrower or any of its Subsidiaries of any Cash
proceeds from the incurrence of any Indebtedness of the Borrower or any of its
Subsidiaries not permitted pursuant to Section 6.1, the Borrower shall prepay
the Term Loans, which prepayment shall be applied as set forth in Section
2.12(b), in an aggregate amount equal to 100% of such proceeds,



 
38

 




--------------------------------------------------------------------------------



net of underwriting discounts and commissions and other reasonable costs and
expenses associated therewith, including reasonable legal fees and expenses,
plus the amount of any premium payable pursuant to Section 2.12(e).
(d)    Excess Cash. In the event that there shall be Excess Cash for any Fiscal
Year (commencing with Fiscal Year 2013), the Borrower shall, no later than the
later of (x) five (5) days after the financial statements are delivered for such
Fiscal Year in accordance with Section 5.1 and (y) ninety (90) days after the
end of such Fiscal Year, prepay the Term Loans, which prepayment shall be
applied as set forth in Section 2.12(b), in an aggregate amount equal to the
remainder of (i) 50% of such Excess Cash for such Fiscal Year minus (ii) the
amount of voluntary prepayments of the Term Loan during such Fiscal Year
pursuant to Section 2.10 and the amount of voluntary prepayments of ABL Loans in
accordance with the ABL Credit Agreement which are accompanied by a permanent
reduction of the commitments in respect of such loans during such Fiscal Year,
in each case, to the extent that such voluntary prepayments are made with
internally generated funds, but in any event excluding any repurchases of the
Term Loans pursuant to Section 10.6(i); provided, that such percentage in clause
(i) above shall be reduced to 25% or 0% if the Leverage Ratio as of the last day
of the immediately preceding Fiscal Year was less than 3.25:1.00 or 2.25:1.00,
respectively (such percentage in clause (i), as it may be reduced from time to
time pursuant to this proviso, the “Applicable EC Percentage”).
(e)    Prepayment Certificate. Concurrently with any prepayment of the Term
Loans pursuant to Sections 2.11(a) through 2.11(d), the Borrower shall deliver
to the Administrative Agent a certificate of an Authorized Officer demonstrating
the calculation of the amount of the applicable net proceeds, Excess Cash or
Applicable EC Percentage, as the case may be; provided, if such officer’s
certificate is subsequently determined to be inaccurate, such Authorized Officer
(or such Authorized Officer’s successor) must deliver a new certificate setting
forth in detail the adjustments necessary to make the prior certificate accurate
in all respects. In the event that the Borrower shall subsequently determine
that the actual amount exceeded the amount set forth in such certificate, the
Borrower shall promptly make an additional prepayment of the Term Loans in an
amount equal to such excess, and the Borrower shall concurrently therewith
deliver to the Administrative Agent the certificate as set forth above in this
Section 2.11(e).
(f)    Notification of Mandatory Prepayment. The Borrower shall notify the
Administrative Agent of the amount and date of any mandatory prepayment not less
than five (5) Business Days prior to the date of such mandatory prepayment, in
accordance with Section 2.15(c).
(g)    Exceptions. Notwithstanding any other provisions of this Section 2.11,
(A) to the extent that (and for so long as) any of or all Net Asset Sale
Proceeds or Net Insurance/Condemnation Proceeds received by any Foreign
Subsidiary of the Borrower (other than a Canadian Subsidiary) giving rise to
mandatory prepayment pursuant to Section 2.11(a) or Section 2.11(b) (each event
giving rise to such Net Asset Sale Proceeds or Net Insurance/Condemnation
Proceeds being referred to as a “Specified Asset Sale”), as applicable, are
prohibited or delayed by any applicable Requirement of Law from being
repatriated to the jurisdiction of organization of the Borrower, the portion of
such Net Asset Sale Proceeds or Net Insurance/Condemnation Proceeds, as
applicable, so affected will not be required to be applied to prepay Term Loans
at the times provided in this Section 2.11 but may be retained by the applicable
Foreign Subsidiary so long as the applicable local Requirement of Law will not
permit such repatriation to the Borrower (the Borrower hereby agreeing to cause
the applicable Foreign Subsidiary to promptly take all actions reasonably
required by applicable local Requirement of Law to permit such repatriation),
and once such repatriation of any such affected Net Asset Sale Proceeds or Net
Insurance/Condemnation Proceeds, as applicable, is permitted under the
applicable local Requirement of Law, such repatriation will be promptly effected
and such repatriated Net Asset Sale Proceeds or Net Insurance/Condemnation
Proceeds, as applicable, will be promptly (and in any event not later than five
(5) Business Days after such repatriation) applied (net of additional taxes
payable or reserved against as a result thereof) to the prepayment of the Term
Loans pursuant to this Section 2.11, and (B) to the extent that the Borrower has
determined in good faith that repatriation of any of or all the Net Asset Sale
Proceeds or Net Insurance/Condemnation Proceeds, as applicable, to the
jurisdiction of organization of the Borrower would directly result in a material
tax liability to the Borrower and its Subsidiaries, taken as a whole, with
respect to such Net Asset Sale Proceeds or Net Insurance/Condemnation Proceeds
(the Borrower hereby agreeing to cause the applicable Foreign Subsidiary to
promptly take all actions reasonably required to mitigate any such material tax
liability), as applicable, the Net Asset Sale Proceeds or Net
Insurance/Condemnation Proceeds, as applicable, so affected may be retained by
the applicable Foreign



 
39

 




--------------------------------------------------------------------------------



Subsidiary; provided, that, in the case of this clause (B), on or before the
date on which any Net Asset Sale Proceeds or Net Insurance/Condemnation
Proceeds, as applicable, so retained by such Foreign Subsidiary would otherwise
have been required to be applied to prepayments pursuant to Section 2.11(a) or
Section 2.11 (b), the Borrower causes to be applied an amount equal to such Net
Asset Sale Proceeds or Net Insurance/Condemnation Proceeds, as applicable, to
such prepayments as if such Net Asset Sale Proceeds or Net
Insurance/Condemnation Proceeds, as applicable, had been received by the
Borrower rather than such Foreign Subsidiary, less the amount of additional
taxes that would have been payable or reserved against if such Net Asset Sale
Proceeds or Net Insurance/Condemnation Proceeds had been so repatriated (or, if
less, the Net Asset Sale Proceeds or Net Insurance/Condemnation Proceeds that
would be calculated if received by such Foreign Subsidiary (but without
duplication of any taxes deducted in calculating such Net Asset Sale Proceeds or
Net Insurance/Condemnation Proceeds)) in satisfaction of such prepayment
requirement.
2.12    Application of Prepayments/Reductions/Scheduled Payments; Prepayment
Premium.
(a)    Application of Voluntary Prepayments. Any prepayment of any Term Loan
pursuant to Section 2.10 shall be applied (x) to each Tranche of outstanding
Term Loans on a pro rata basis (based on the respective outstanding principal
amounts thereof) and (y) to the extent applied to any such Tranche of Term
Loans, shall be applied to the remaining amortization payments thereof in a
manner directed by the Borrower in writing at the time of the respective payment
(or, if no such direction is given by the Borrower, to the remaining
amortization payments in direct order of maturity).
(b)    Application of Mandatory Prepayments. Subject to clause (c) below, any
amount required to be paid pursuant to Sections 2.11(a), (b), (c) and (d) shall
be applied (x) to each Tranche of outstanding Term Loans on a pro rata basis
(based on the respective outstanding principal amounts thereof) and (y) to the
extent applied to any such Tranche of Term Loans, shall be applied (i) first, to
next four amortization payments thereof in direct order of maturity and (ii)
second, to the extent in excess thereof, to the remaining amortization payments
on a pro rata basis (in accordance with the respective outstanding principal
amounts thereof).
(c)    Waivable Mandatory Prepayment. Anything contained herein to the contrary
notwithstanding, in the event the Borrower is required to make any mandatory
prepayment (a “Waivable Mandatory Prepayment”) of the Term Loans, not less than
five (5) Business Days prior to the date (the “Required Prepayment Date”) on
which the Borrower is required to make such Waivable Mandatory Prepayment, the
Borrower shall notify the Administrative Agent of the amount and date of such
prepayment, and the Administrative Agent will promptly thereafter notify each
Lender of the amount of such Lender’s Pro Rata Share of such Waivable Mandatory
Prepayment and such Lender’s option to refuse such amount. Each such Lender may
exercise such option by giving written notice to the Borrower and the
Administrative Agent of its election to do so on or before the first Business
Day prior to the Required Prepayment Date (it being understood that any Lender
which does not notify the Borrower and the Administrative Agent of its election
to exercise such option on or before the first Business Day prior to the
Required Prepayment Date shall be deemed to have elected, as of such date, not
to exercise such option (each such Lender, a “Non-Declining Lender”)). On the
Required Prepayment Date, the Borrower shall pay to the Administrative Agent the
amount of the Waivable Mandatory Prepayment, which amount shall be applied to
prepay the Term Loans of the Non-Declining Lenders on a pro rata basis (in
accordance with the respective outstanding principal amounts thereof) to the
full extent thereof; provided, that the Borrower shall retain any amounts that
have been declined by any Lender pursuant to this Section.
(d)    Application of Scheduled Payments. Any amount required to be paid
pursuant to Section 2.9 shall be applied to pay the applicable Term Loans, on a
pro rata basis (in accordance with the respective outstanding principal amounts
thereof).
(e)    Prepayment Premium. At the time of the effectiveness of any Repricing
Transaction that (i) (A) results in any prepayment of Term Loans under Section
2.10 or Section 2.11 or (B) is effected by any amendment of this Agreement and
(ii) is consummated prior to the date that is six months after the Closing Date,
the Borrower agrees to pay to the Administrative Agent, for the ratable account
of each applicable Lender, a fee in an amount equal to, (x) in the case of
clause (A), a prepayment premium of 1% of the amount of the Term Loans being
prepaid and (y)



 
40

 




--------------------------------------------------------------------------------



in the case of clause (B), a payment equal to 1% of the aggregate amount of the
applicable Term Loans outstanding immediately prior to such amendment. Such fees
shall be due and payable upon the date of the effectiveness of such Repricing
Transaction.
(f)    Borrower Designation of Type of Term Loans to be Prepaid.     In
connection with any prepayment or repayment of Term Loans pursuant to Sections
2.9 and 2.10, the Borrower may designate the Types of Term Loans which are to be
prepaid or repaid and, in the case of LIBOR Loans, the specific borrowing or
borrowings of such LIBOR Loans; provided that:  (i) repayments of LIBOR Loans
may only be made on the last day of an Interest Period applicable thereto unless
all LIBOR Loans with Interest Periods ending on such date of required repayment
and all ABR Loans have been paid in full and (ii) if any repayment of LIBOR
Loans made pursuant to a single borrowing shall reduce the outstanding LIBOR
Loans made pursuant to such borrowing to an amount less than $1,000,000, such
borrowing shall be automatically converted into a borrowing of ABR Loans.  In
the absence of a designation by the Borrower as described in the immediately
preceding sentence, the Administrative Agent shall, subject to the above, make
such designation in its sole discretion.
2.13    General Provisions Regarding Payments.
(a)    Except as otherwise provided in Section 2.17, all payments by the
Borrower of principal, interest, fees and other Obligations shall be made in
Dollars and in same day funds, without defense, setoff or counterclaim, free of
any restriction or condition, and delivered to the Administrative Agent not
later than 12:00 p.m. (New York City time) on the date due at the Administrative
Agent’s Principal Office for the account of the Lenders; funds received by the
Administrative Agent after that time on such due date shall be deemed to have
been paid by the Borrower on the next succeeding Business Day.
(b)    All payments in respect of the principal amount of any Term Loan shall be
accompanied by payment of accrued interest on the principal amount being repaid
or prepaid.
(c)    Subject to Section 2.12(c), the Administrative Agent shall promptly
distribute to each Lender at such address as such Lender shall indicate in
writing, such Lender’s applicable Pro Rata Share of all payments and prepayments
of principal and interest due hereunder, together with all other amounts due
thereto, including, without limitation, all fees payable with respect thereto,
to the extent received by the Administrative Agent.
(d)    Subject to the proviso set forth in the definition of “Interest Period”,
whenever any payment to be made hereunder shall be stated to be due on a day
that is not a Business Day, such payment shall be made on the next succeeding
Business Day and such extension of time shall be included in the computation of
the payment of interest hereunder.
(e)    The Borrower hereby authorizes the Administrative Agent to charge the
Borrower’s accounts (if any) with the Administrative Agent in order to cause
timely payment to be made to the Administrative Agent of all principal,
interest, fees and expenses due hereunder (subject to sufficient funds being
available in its accounts for that purpose).
(f)    The Administrative Agent shall deem any payment by or on behalf of the
Borrower hereunder that is not made in same day funds prior to 12:00 p.m. (New
York City time) to be a non-conforming payment. Any such payment shall not be
deemed to have been received by the Administrative Agent until the later of (i)
the time such funds become available funds and (ii) the applicable next Business
Day. The Administrative Agent shall give prompt telephonic notice to the
Borrower and each applicable Lender (confirmed in writing) if any payment is
non-conforming. Any non-conforming payment may constitute or become a Default or
an Event of Default in accordance with the terms of Section 8.1(a). Interest
shall continue to accrue on any principal as to which a non-conforming payment
is made until such funds become available funds (but in no event less than the
period from the date of such payment to the next succeeding applicable Business
Day) at the rate determined pursuant to Section 2.7 from the date such amount
was due and payable until the date such amount is paid in full.



 
41

 




--------------------------------------------------------------------------------



(g)    If an Event of Default shall have occurred and not otherwise been waived,
and the maturity of the Obligations shall have been accelerated pursuant to
Section 8.1, all payments or proceeds received by any Agents hereunder in
respect of any of the Obligations (except as expressly provided elsewhere in a
Credit Document) shall be forwarded to the Administrative Agent and applied in
full or in part by the Administrative Agent against the Obligations in the
following order of priority: first, to the payment of all costs and expenses of
such sale, collection or other realization, including reasonable compensation to
the Administrative Agent and Collateral Agent and their agents and counsel, and
all other expenses, liabilities and advances made or incurred by the
Administrative Agent or the Collateral Agent in connection therewith, and all
amounts for which the Administrative Agent or the Collateral Agent is entitled
to indemnification hereunder (each in its capacity as the Administrative Agent
or the Collateral Agent, and not as a Lender) and all advances made by the
Administrative Agent or Collateral Agent hereunder for the account of the
applicable Credit Party, and to the payment of all costs and expenses paid or
incurred by the Administrative Agent or the Collateral Agent in connection with
the exercise of any right or remedy hereunder or under any Credit Document, all
in accordance with the terms hereof or thereof; second, to the extent of any
excess of such proceeds, to the payment of all other Obligations for the ratable
benefit of the Lenders and the Lender Counterparties; and third, to the extent
of any excess of such proceeds, to the payment to or upon the order of such
Credit Party or to whosoever may be lawfully entitled to receive the same or as
a court of competent jurisdiction may direct.
2.14    Ratable Sharing. The Lenders hereby agree among themselves that, if any
of them shall, whether by voluntary payment (other than as otherwise expressly
provided for herein), through the exercise of any right of set off or banker’s
lien, by counterclaim or cross action or by the enforcement of any right under
the Credit Documents or otherwise, or as adequate protection of a deposit
treated as cash collateral under the Bankruptcy Code, receive payment or
reduction of a proportion of the aggregate amount of principal, interest, fees
and other amounts then due and owing to such Lender hereunder or under the other
Credit Documents (collectively, the “Aggregate Amounts Due” to such Lender)
which is greater than the proportion received by any other Lender in respect of
the Aggregate Amounts Due to such other Lender, then the Lender receiving such
proportionately greater payment shall (a) notify the Administrative Agent and
each other Lender of the receipt of such payment and (b) apply a portion of such
payment to purchase participations (which it shall be deemed to have purchased
from each seller of a participation simultaneously upon the receipt by such
seller of its portion of such payment) in the Aggregate Amounts Due to the other
Lenders so that all such recoveries of Aggregate Amounts Due shall be shared by
all Lenders in proportion to the Aggregate Amounts Due to them; provided, if all
or part of such proportionately greater payment received by such purchasing
Lender is thereafter recovered from such Lender upon the bankruptcy or
reorganization of the Borrower or otherwise, those purchases shall be rescinded
and the purchase prices paid for such participations shall be returned to such
purchasing Lender ratably to the extent of such recovery, but without interest.
The Borrower expressly consents to the foregoing arrangement and agrees that any
holder of a participation so purchased may exercise any and all rights of
banker’s lien, set off or counterclaim with respect to any and all monies owing
by the Borrower to that holder with respect thereto as fully as if that holder
were owed the amount of the participation held by that holder.
2.15    Making or Maintaining LIBOR Loans.
(a)    Inability to Determine Applicable Interest Rate. In the event that the
Administrative Agent shall have determined (which determination shall be final
and conclusive and binding upon all parties hereto), on any Interest Rate
Determination Date with respect to any LIBOR Loans that by reasons of
circumstances affecting the Relevant Interbank Market adequate and fair means do
not exist for ascertaining the interest rate applicable to such LIBOR Loans on
the basis provided for in the definition of LIBOR Rate, the Administrative Agent
shall on such date give notice (by facsimile or by telephone confirmed in
writing) to the Borrower and each Lender of such determination, whereupon (i) no
Term Loans may be made as, or converted to, such affected LIBOR Loans until such
time as the Administrative Agent notifies the Borrower and Lenders that the
circumstances giving rise to such notice no longer exist, (ii) any Funding
Notice or Conversion/Continuation Notice given by the Borrower with respect to
the Term Loans in respect of which such determination was made shall be deemed
to be rescinded by the Borrower and (iii) the interest



 
42

 




--------------------------------------------------------------------------------



rate applicable to such Term Loans shall be determined by substituting the
Replacement Rate for LIBOR until such time as the Administrative Agent notifies
the Borrower and Lenders that the circumstances giving rise to such notice no
longer exist.
(b)    Illegality or Impracticability of LIBOR Loans. In the event that on any
date any Lender shall have determined (which determination shall be final and
conclusive and binding upon all parties hereto but shall be made only after
consultation with the Borrower and the Administrative Agent) that the making,
maintaining or continuation of all or any of its Term Loans (i) has become
unlawful as a result of compliance by such Lender in good faith with any law,
treaty, governmental rule, regulation, guideline or order (or would conflict
with any such treaty, governmental rule, regulation, guideline or order not
having the force of law even though the failure to comply therewith would not be
unlawful), or (ii) has become impracticable, as a result of contingencies
occurring after the date hereof which materially and adversely affect the
Relevant Interbank Market or the position of such Lender in that market, then,
and in any such event, such Lender shall be an “Affected Lender” and it shall on
that day give notice (by telefacsimile or by telephone confirmed in writing) to
the Borrower and the Administrative Agent of such determination (which notice
the Administrative Agent shall promptly transmit to each other Lender).
Thereafter (1) the obligation of the Affected Lender to make or maintain Term
Loans as, or to convert Term Loans to, LIBOR Loans shall be suspended until such
notice shall be withdrawn by the Affected Lender, (2) to the extent such
determination by the Affected Lender relates to a LIBOR Loan then being
requested by the Borrower pursuant to a Funding Notice or a
Conversion/Continuation Notice, the Affected Lender shall make such Term Loan as
(or continue such Term Loan as or convert such Term Loan to, as the case may be)
an ABR Loan, (3) the Affected Lender’s obligation to maintain its outstanding
LIBOR Loans (the “Affected Loans”) shall be terminated at the earlier to occur
of the expiration of the Interest Period then in effect with respect to the
Affected Loans or when required by law, and (4) the interest rate applicable to
such Affected Loans shall be determined by substituting the Replacement Rate for
LIBOR that is applicable thereto, provided the Affected Lender shall make
commercially reasonable efforts to assign the Affected Loans according to
Section 10.6. Notwithstanding the foregoing, to the extent a determination by an
Affected Lender as described above relates to a LIBOR Loan then being requested
by the Borrower pursuant to a Funding Notice or a Conversion/Continuation
Notice, the Borrower shall have the option, subject to the provisions of Section
2.15(c), to rescind such Funding Notice or Conversion/Continuation Notice as to
all Lenders by giving notice (by telefacsimile or by telephone confirmed in
writing) to the Administrative Agent of such rescission on the date on which the
Affected Lender gives notice of its determination as described above (which
notice of rescission the Administrative Agent shall promptly transmit to each
other Lender). Except as provided in the immediately preceding sentence, nothing
in this Section 2.15(b) shall affect the obligation of any Lender other than an
Affected Lender to make or maintain Term Loans as, or to convert Term Loans to,
LIBOR Loans in accordance with the terms hereof.
(c)    Compensation for Breakage or Non- Commencement of Interest Periods. The
Borrower shall compensate each Lender, upon written request by such Lender to
the Administrative Agent within five (5) Business Days after the applicable
event (which request shall set forth the basis for requesting such amounts and
shall be conclusive and binding upon all parties hereto absent manifest error),
for all reasonable losses, expenses and liabilities (including any interest paid
by such Lender to banks of funds borrowed by it to make or carry its LIBOR Loans
and any loss, expense or liability sustained by such Lender in connection with
the liquidation or reemployment of such funds but excluding loss of anticipated
profits) which such Lender may sustain: (i) if for any reason (other than a
default by such Lender) a borrowing of any LIBOR Loan does not occur on a date
specified therefor in a Funding Notice or a telephonic request for borrowing or
a conversion or continuation of any LIBOR Loan does not occur on a date
specified therefor in a Conversion/Continuation Notice or a telephonic request
for conversion or continuation; (ii) if any conversion or any prepayment or
other principal payment of any of its LIBOR Loans occurs on a date prior to the
last day of an Interest Period applicable to that LIBOR Loan (including, without
limitation, pursuant to Section 2.15(b)); or (iii) if any prepayment of any of
its LIBOR Loans is not made on any date specified in a notice of prepayment
given by the Borrower.
(d)    Booking of LIBOR Loans. Any Lender may make, carry or transfer LIBOR
Loans at, to, or for the account of any of its branch offices or the office of
an Affiliate of such Lender.



 
43

 




--------------------------------------------------------------------------------



(e)    Assumptions Concerning Funding of LIBOR Loans. Calculation of all amounts
payable to a Lender under this Section 2.15 and under Section 2.16 shall be made
as though such Lender had actually funded each of its relevant LIBOR Loans
through the purchase of a LIBOR deposit bearing interest at the rate in an
amount equal to the amount of such LIBOR Loan and having a maturity comparable
to the relevant Interest Period and through the transfer of such LIBOR deposit
from an offshore office of such Lender to a domestic office of such Lender in
the United States of America; provided, however, each Lender may fund each of
its LIBOR Loans in any manner it sees fit and the foregoing assumptions shall be
utilized only for the purposes of calculating amounts payable under this Section
2.16 and under Section 2.16.
2.16    Increased Costs; Capital Adequacy.
(a)    Compensation For Increased Costs and Taxes. Subject to the provisions of
Section 2.17 (which shall be controlling with respect to the matters covered
thereby), in the event that any Lender shall determine (which determination
shall, absent manifest error, be final and conclusive and binding upon all
parties hereto) that any law, treaty or governmental rule, regulation or order,
or any change therein or in the interpretation, administration or application
thereof (including the introduction of any new law, treaty or governmental rule,
regulation or order), or any determination of a court or Governmental Authority,
in each case that becomes effective after the date hereof, or compliance by such
Lender with any guideline, request or directive issued or made after the date
hereof by any central bank or other Governmental or quasi Governmental Authority
(whether or not having the force of law) (each of the foregoing, a “Change in
Law”): (i) subjects such Lender (or its applicable lending office) to any
additional Tax (other than an Excluded Tax) with respect to this Agreement or
any of the other Credit Documents or any of its obligations hereunder or
thereunder or any payments to such Lender (or its applicable lending office) of
principal, interest, fees or any other amount payable hereunder; (ii) imposes,
modifies or holds applicable any reserve (including any marginal, emergency,
supplemental, special or other reserve), special deposit, compulsory loan, FDIC
insurance or similar requirement against assets held by, or deposits or other
liabilities in or for the account of, or advances or loans by, or other credit
extended by, or any other acquisition of funds by, any office of such Lender
(other than any such reserve or other requirements with respect to LIBOR Loans);
or (iii) imposes any other condition on or affecting such Lender (or its
applicable lending office) or its obligations hereunder or the Relevant
Interbank Market; and the result of any of the foregoing is to increase the cost
to such Lender of agreeing to make, making, converting to, continuing or
maintaining Term Loans hereunder or to reduce any amount received or receivable
by such Lender (or its applicable lending office) with respect thereto; then, in
any such case, the Borrower shall promptly pay to such Lender, upon receipt of
the statement referred to in the next sentence, such additional amount or
amounts (in the form of an increased rate of, or a different method of
calculating, interest or otherwise as such Lender in its sole discretion shall
determine) as may be necessary to compensate such Lender for any such increased
cost or reduction in amounts received or receivable hereunder; provided, that
notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “Change in
Law”, regardless of the date enacted, adopted or issued. Such Lender shall
deliver to the Borrower (with a copy to the Administrative Agent) a written
statement, setting forth in reasonable detail the basis for calculating the
additional amounts owed to such Lender under this Section 2.16(a), which
statement shall be conclusive and binding upon all parties hereto absent
manifest error. The obligations of the Borrower pursuant to this Section 2.16(a)
and Section 2.16(b) shall survive the termination of this Agreement and the
payment of all amounts hereunder. For the avoidance of doubt, this Section
2.16(a) shall not apply to the extent that any loss, liability or cost is
compensated for by an increased payment under Section 2.17(b) or to the extent
that such loss, liability or cost is an Excluded Tax.
(b)    Capital Adequacy Adjustment. In the event that any Lender shall have
determined that the adoption, effectiveness, phase in or applicability after the
Closing Date of any law, rule or regulation (or any provision thereof) regarding
capital adequacy, or any change therein or in the interpretation or
administration thereof by any Governmental Authority, central bank or comparable
agency charged with the interpretation or administration thereof, or compliance
by any Lender (or its applicable lending office) with any guideline, request or
directive regarding capital adequacy (whether or not having the force of law) of
any such Governmental Authority, central bank or comparable



 
44

 




--------------------------------------------------------------------------------



agency, has or would have the effect of reducing the rate of return on the
capital of such Lender or any corporation controlling such Lender as a
consequence of, or with reference to, such Lender’s Term Loans, or
participations therein or other obligations hereunder with respect to the Term
Loans to a level below that which such Lender or such controlling corporation
could have achieved but for such adoption, effectiveness, phase in,
applicability, change or compliance (taking into consideration the policies of
such Lender or such controlling corporation with regard to capital adequacy),
then from time to time, within five Business Days after receipt by the Borrower
from such Lender of the statement referred to in the next sentence, the Borrower
shall pay to such Lender such additional amount or amounts as will compensate
such Lender or such controlling corporation on an after tax basis for such
reduction. Such Lender shall deliver to the Borrower (with a copy to the
Administrative Agent) a written statement, setting forth in reasonable detail
the basis for calculating the additional amounts owed to Lender under this
Section 2.16(b), which statement shall be conclusive and binding upon all
parties hereto absent manifest error.
2.17    Taxes; Withholding, etc.
(a)    Payments to Be Free and Clear. All sums payable by any Credit Party or
any other Person hereunder and under the other Credit Documents shall (except to
the extent required by law) be paid free and clear of, and without any deduction
or withholding on account of, any Tax (other than any Excluded Taxes) imposed,
levied, collected, withheld or assessed by any Governmental Authority or by any
federation or organization of which such Governmental Authority is a member at
the time of payment (such Taxes, “Indemnified Taxes”).
(b)    Withholding of Taxes. If any Credit Party or any other Person is required
by law to make any deduction or withholding on account of any Tax from any sum
paid or payable by any Credit Party or any other Person to the Administrative
Agent or any Lender under any of the Credit Documents: (i) the Borrower shall
notify the Administrative Agent of any such requirement or any change in any
such requirement as soon as the Borrower becomes aware of it; (ii) the Borrower
shall pay to the appropriate taxing or other authority any such Tax before the
date on which penalties attach thereto and such payment shall be made (if the
liability to pay is imposed on any Credit Party) for its own account or (if that
liability is imposed on the Administrative Agent or such Lender, as the case may
be) on behalf of and in the name of the Administrative Agent or such Lender;
(iii) subject to Section 2.17(c), the sum payable by such Credit Party or Person
in respect of which the relevant deduction, withholding or payment is required
shall be increased to the extent necessary to ensure that, after the making of
that deduction, withholding or payment, (including deductions, withholdings or
payments applicable to additional sums payable under this Section 2.17(b)) the
Administrative Agent or such Lender, as the case may be, receives on the date
due a net sum equal to what it would have received had no such deduction,
withholding or payment been required or made in respect of Indemnified Taxes;
and (iv) within thirty days after paying any sum from which it is required by
law to make any deduction or withholding, and within thirty days after the due
date of payment of any Tax which it is required by clause (ii) above to pay,
each Credit Party shall deliver to the Administrative Agent evidence
satisfactory to the Administrative Agent of such deduction, withholding or
payment and of the remittance thereof to the relevant taxing or other
Governmental Authority. Each Credit Party shall indemnify the Administrative
Agent and each Lender, within 10 days after written demand therefor, which
demand shall identify in reasonable detail the nature and amount of such
Indemnified Taxes (and provide such other evidence thereof as has been received
by the Administrative Agent or such Lender, as the case may be), for the full
amount of any Indemnified Taxes paid by the Administrative Agent or such Lender,
as the case may be, on or with respect to any payment by or on account of any
obligation of such Credit Party hereunder and any penalties, interest and
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to a Credit Party by a Lender, or by the Administrative
Agent on its own behalf or on behalf of a Lender, shall be conclusive absent
manifest error.
(c)    Withholding Tax Documentation and Other Information. (I) Each Lender or
Agent shall deliver to the Borrower and to the Administrative Agent, whenever
reasonably requested in writing by the Borrower or the Administrative Agent,
such properly completed and duly executed documentation prescribed by applicable
Laws and such other reasonably requested information as will permit the Borrower
or the Administrative Agent, as the case may be, (A) to determine whether or not
payments made hereunder or under any other Credit Document are subject to
deduction, withholding, or backup withholding of United States federal income
tax, (B) to determine, if applicable, the



 
45

 




--------------------------------------------------------------------------------



required rate of withholding or deduction and (C) to establish the entitlement
of such Lender or Agent to any available exemption from, or reduction of,
applicable Taxes in respect of any payments to be made to such Lender or Agent
pursuant to any Credit Document or otherwise to establish the status of such
Lender or Agent for withholding tax purposes in an applicable jurisdiction.
Without limiting the generality of the foregoing, each Lender that is not a
“United States person” (as such term is defined in section 7701(a)(30) of the
Code) for U.S. federal income tax purposes (a “Non-U.S. Lender”) shall deliver
to the Administrative Agent for transmission to the Borrower, on or prior to the
Closing Date (in the case of each Lender listed on the signature pages hereof on
the Closing Date) or on or prior to the date of the Assignment Agreement
pursuant to which it becomes a Lender (in the case of each other Lender), and at
such other times as may be necessary in the determination of the Borrower or the
Administrative Agent (each in the reasonable exercise of its discretion), (i)
two original copies of Internal Revenue Service Form W-8BEN or W-8ECI (or any
successor forms), properly completed and duly executed by such Lender, and such
other documentation required under the Code and reasonably requested by the
Borrower to establish that such Lender is qualified for an exemption from or
reduction in United States federal withholding tax with respect to any payments
to such Lender of principal, interest, fees or other amounts payable under any
of the Credit Documents, or (ii) if such Lender is not a “bank” or other Person
described in section 881(c)(3) of the Code and cannot deliver Internal Revenue
Service Form W-8ECI pursuant to clause (i) above, two original copies of a
Certificate re Non-Bank Status together with two original copies of Internal
Revenue Service Form W-8BEN (or any successor form), properly completed and duly
executed by such Lender, and such other documentation required under the Code
and reasonably requested by the Borrower to establish that such Lender is
qualified for an exemption from or reduction in United States federal
withholding tax with respect to any payments to such Lender of principal,
interest, fees or other amounts payable under any of the Credit Documents. Each
Lender that is a “United States person” (as such term is defined in section
7701(a)(30) of the Code) for U.S. federal income tax purposes (a “U.S. Lender”)
and is listed on the signature pages hereof on the Closing Date shall deliver to
the Administrative Agent for transmission to the Borrower, on or prior to the
Closing Date, two original copies of Internal Revenue Service Form W-9, and each
other U.S. Lender (other than U.S. Lenders described in Treasury Regulations
section 1.6049-4(c)(1)(ii)(A)(1)) shall deliver to the Administrative Agent for
transmission to the Borrower, on or prior to the date of the Assignment
Agreement pursuant to which it becomes a Lender, two original copies of Internal
Revenue Service Form W-9. Each U.S. Lender shall deliver to the Administrative
Agent for transmission to the Borrower, at such times as may be necessary in the
determination of the Borrower or the Administrative Agent (each in the
reasonable exercise of its discretion), such other form or forms, certificates
or documentation, including two original copies of Internal Revenue Service Form
W-9, as reasonably requested by the Administrative Agent or the Borrower in
writing to confirm or establish that such Lender is not subject to deduction,
withholding, or backup withholding of United States federal income tax with
respect to any payments to such Lender of principal, interest, fees or other
amounts payable under any of the Credit Documents. Each Lender required to
deliver any forms, certificates or other evidence with respect to United States
federal income tax withholding matters pursuant to this Section 2.17(c) hereby
agrees, from time to time after the initial delivery by such Lender of such
forms, certificates or other evidence, whenever a (i) lapse in time or (ii)
change in circumstances renders such forms, certificates or other evidence
obsolete or inaccurate in any material respect, that, in the case of (i), only
upon the reasonable written request of the Borrower or the Administrative Agent,
and in the case of (ii), upon the occurrence of such change in circumstances,
such Lender shall promptly deliver to the Administrative Agent for transmission
to the Borrower two new original copies of Internal Revenue Service Form W-8BEN
or W-8ECI, or two original copies of a Certificate re Non-Bank Status and two
original copies of Internal Revenue Service Form W-8BEN (or any successor form),
or two new original copies of Internal Revenue Service Form W-9, as the case may
be, properly completed and duly executed by such Lender, and such other
documentation required under the Code and reasonably requested by the Borrower
in writing to confirm or establish that such Lender qualifies for an exemption
from or reduction in United States federal withholding tax with respect to
payments to such Lender under the Credit Documents, or notify the Administrative
Agent and the Borrower of its inability to deliver any such forms, certificates
or other evidence. Notwithstanding anything to the contrary in this Section
2.17(c), no Lender or Agent shall be required to deliver any documentation that
it is not legally eligible to deliver.
(II)    If a payment made to a Lender or an Agent under any Credit Document
would be subject to U.S. federal withholding tax imposed by FATCA if such Lender
or Agent were to fail to comply with the applicable reporting requirements of
FATCA, such Lender or Agent shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by applicable law and at such time or
times reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable law and such additional documentation



 
46

 




--------------------------------------------------------------------------------



reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine whether such Lender or Agent has or has
not complied with such Lender’s or Agent’s obligations under FATCA and, if
necessary, to determine the amount to deduct and withhold from such payment.
Solely for purposes of this Section 2.17 (c)(II), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.
(d)    Certain Documents. If any Tax was not correctly or legally asserted, the
relevant Lender (s) shall, upon any Credit Party’s reasonable request and at the
expense of such Credit Party, provide such documents to the Credit Party to
enable the Credit Party to contest such Tax pursuant to appropriate proceedings
then available to the relevant Lender (s) (so long as providing such documents
shall not, in the good faith determination of the relevant Lender (s) result in
any liability to the relevant Lender (s) and doing so is otherwise permitted
under applicable law as determined by the relevant Lender (s)).
(e)    Withholdings for Certain Taxes. The provisions of Sections 2.17(a), (b),
(c) and (d) shall, in addition to all other deductions and withholdings on
account of any Taxes, also apply to deductions and withholdings that are to be
made by a Credit Party with respect to any sums payable under the Credit
Documents that constitute deemed distributions by a Credit Party. As among the
Credit Parties on the one hand and the Administrative Agent and the Lenders on
the other hand, the Credit Parties shall be responsible for, and effect, the
payment of these deductions and withholdings and indemnify the Administrative
Agent and the Lenders against any sums paid or damages incurred as a result of
being required to make the respective payments; Section 2.17(b) shall in such
event apply, mutatis mutandis.
2.18    Obligation to Mitigate. Each Lender agrees that, as promptly as
practicable after the officer of such Lender responsible for administering its
Term Loans becomes aware of the occurrence of an event or the existence of a
condition that would cause such Lender to become an Affected Lender or that
would entitle such Lender to receive payments under Sections 2.15, 2.16 or 2.17,
it will, to the extent not inconsistent with the internal policies of such
Lender and any applicable legal or regulatory restrictions, use reasonable
efforts to (a) make, issue, fund or maintain its Term Loans, including any
Affected Loans, through another office of such Lender, or (b) take such other
measures as such Lender may deem reasonable, if as a result thereof the
circumstances which would cause such Lender to be an Affected Lender would cease
to exist or the additional amounts which would otherwise be required to be paid
to such Lender pursuant to Section 2.15, 2.16 or 2.17 would be materially
reduced and if, as determined by such Lender in its sole discretion, the making,
issuing, funding or maintaining of such Term Loans through such other office or
in accordance with such other measures, as the case may be, would not otherwise
adversely affect such Term Loans or the interests of such Lender; provided, such
Lender will not be obligated to utilize such other office pursuant to this
Section 2.18 unless the Borrower agrees to pay all incremental expenses incurred
by such Lender as a result of utilizing such other office as described in clause
(a) above. A certificate as to the amount of any such expenses payable by the
Borrower pursuant to this Section 2.18 (setting forth in reasonable detail the
basis for requesting such amount) submitted by such Lender to the Borrower (with
a copy to the Administrative Agent) shall be conclusive absent manifest error.
2.19    Tax Refund. If a Credit Party pays any additional amount under Section
2.17(b) and the relevant Lender (or the Administrative Agent, as the case may
be) determines in its sole discretion that it has received a refund of any Taxes
as to which it has been indemnified pursuant to Section 2.17(b), to the extent
that it can do so without prejudice to the retention of such refund, pay such
amount, net of all reasonable out-of-pocket expenses of such Lender (or
Administrative Agent, as the case may be) to the Credit Party; provided,
however, that such Credit Party, upon the request of such Lender or Agent,
agrees to repay the amount paid over to such Credit Party to such Lender or
Agent (plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) within 15 days of such Lender’s or Administrative
Agent’s request in the event that such Lender or Administrative Agent is
required, pursuant to a request from the relevant Governmental Authority, to
repay that refund. Nothing herein contained shall interfere with the right of
any Lender (or the Administrative Agent, as the case may be) to arrange its
affairs in whatever manner



 
47

 




--------------------------------------------------------------------------------



it thinks fit and, in particular, no Lender (or the Administrative Agent, as the
case may be) shall be under any obligation to claim a refund or to disclose or
make available its tax returns or other details of its affairs. Any amount to be
paid by a Lender pursuant to this Section 2.19 shall be made promptly on the
date of receipt of the relevant refund by such Lender (or the Administrative
Agent, as the case may be).
2.20    Removal or Replacement of a Lender. Anything contained herein to the
contrary notwithstanding, in the event that: (a) (i) any Lender shall give
notice to the Borrower that such Lender is an Affected Lender or that such
Lender is entitled to receive payments under Sections 2.15, 2.16 or 2.17 (an
“Increased Cost Lender”), (ii) the circumstances which have caused such Lender
to be an Affected Lender or which entitle such Lender to receive such payments
shall remain in effect, and (iii) such Lender shall fail to withdraw such notice
within five (5) Business Days after the Borrower’s request for such withdrawal;
(b) any Lender is a Defaulting Lender; or (c) in connection with any proposed
amendment, modification, termination, waiver or consent with respect to any of
the provisions hereof as contemplated by Section 10.5(b), the consent of
Requisite Lenders shall have been obtained but the consent of one or more of
such other Lenders (each a “Non-Consenting Lender”) whose consent is required
shall not have been obtained; then, with respect to each such Increased Cost
Lender, Defaulting Lender or Non-Consenting Lender (each, a “Terminated
Lender”), the Borrower may, by giving written notice to the Administrative Agent
and any Terminated Lender of its election to do so, elect to cause such
Terminated Lender (and such Terminated Lender hereby irrevocably agrees) to
assign its outstanding Term Loans in full to one or more Eligible Assignees
(each a “Replacement Lender”) in accordance with the provisions of Section 10.6
and the Borrower shall pay any fees payable thereunder in connection with such
assignment; provided, (1) on the date of such assignment, the Replacement Lender
shall pay to the Terminated Lender an amount equal to the principal of, and all
accrued interest on, all outstanding Term Loans of the Terminated Lender; (2) on
the date of such assignment, the Borrower shall pay any amounts payable to such
Terminated Lender pursuant to Sections 2.12(e), 2.15(c), 2.16 or 2.17 or
otherwise as if it were a prepayment; and (3) in the event such Terminated
Lender is a Non-Consenting Lender, each Replacement Lender shall consent, at the
time of such assignment, to each matter in respect of which such Terminated
Lender was a Non-Consenting Lender. Upon the prepayment of all amounts owing to
any Terminated Lender, such Terminated Lender shall no longer constitute a
“Lender” for purposes hereof; provided, any rights of such Terminated Lender to
indemnification hereunder shall survive as to such Terminated Lender.
2.21    Facility Increase.
(a)    Facility Increase Requests. The Borrower may make one or more requests,
in writing, at any time prior to (i) the Term Loan Maturity Date, to request
additional term loans to be made to the Borrower with the same terms as the
Initial Term Loans (the “Additional Term Loans”), or (ii) the Term Loan Maturity
Date, to establish a new tranche of term loans (the “New Term Loans” and
together with any Additional Term Loans, a “Facility Increase”), in an aggregate
principal amount for all outstanding Facility Increases not in excess of an
amount (the “Facility Increase Allowance”) equal to (A) $75,000,000 plus (B) an
additional amount if, after giving effect to such additional amount (as well as
any other Additional Term Loans or New Term Loans being incurred on such date in
reliance on preceding clause (A)), on a pro forma basis, the Senior Secured
Leverage Ratio of the Borrower and its Subsidiaries for the most recent period
of four consecutive Fiscal Quarters for which financial statements have been
delivered in accordance with Section 5.1 does not exceed 2.25:1.00; provided,
that any such Facility Increase must be in a minimum principal amount of at
least $10,000,000 (or such lesser amount which shall be approved by the
Administrative Agent or such lesser amount that shall constitute the difference
between the Facility Increase Allowance and all such Facility Increases obtained
prior to such date) and in integral multiples of $1,000,000 in excess thereof.
(b)    General. A Facility Increase will:
(i)    only become effective if:



 
48

 




--------------------------------------------------------------------------------



(A)    the Borrower shall have given the Administrative Agent at least five (5)
Business Days’ notice of its intention to effect a Facility Increase and the
desired amount of such Facility Increase;
(B)    the conditions precedent to a Credit Extension set forth in Section 3.2
(except for Section 3.2(a)(i) to the extent inapplicable) are satisfied as of
the date of such Facility Increase;
(C)    as of the date of such Facility Increase and immediately after giving
effect thereto, the representations and warranties contained herein and in the
other Credit Documents shall be true and correct in all material respects on and
as of the date of such Facility Increase to the same extent as though made on
and as of that date, except to the extent such representations and warranties
specifically relate to an earlier date, in which case such representations and
warranties shall have been true and correct in all material respects on and as
of such earlier date;
(D)    as of the date of such Facility Increase and immediately after giving
effect thereto, no event shall have occurred and be continuing or would result
from the consummation of such Facility Increase that would constitute an Event
of Default or a Default;
(E)    if requested by the Administrative Agent, Organizational Documents of the
Credit Parties, resolutions (or equivalent authorization) of each Credit Party’s
board of directors (or equivalent body) or shareholders (or equivalent), as
applicable, approving such Facility Increase and an opinion of counsel to the
Credit Parties in form and substance and from counsel reasonably satisfactory to
the Administrative Agent and addressed to the Administrative Agent, the
Collateral Agent and the Lenders and addressing such matters as the
Administrative Agent may reasonably request shall be delivered to the
Administrative Agent;
(ii)    be entitled to share in optional and mandatory prepayments on a pro rata
basis with the other Term Loans, be secured by the Collateral on a pari passu
basis with the other Term Loans, rank pari passu in right of payment with the
other Term Loans, and be guaranteed to the same extent as the other Term Loans;
(iii)    in the case of the Additional Term Loans, (A) have the same maturity
date as the Term Loan Maturity Date, (B) have the same rate of amortization as
the Initial Term Loans, (C) have the same Applicable Margins as the Initial Term
Loans and (D) otherwise be on the exact same terms and pursuant to the exact
same documentation applicable to the Initial Term Loans; provided, that the
scheduled amortization payments under Section 2.9 required to be made after the
making of such Additional Term Loans shall be ratably increased by the aggregate
principal amount of such Additional Term Loans and shall be further increased
for all Lenders on a pro rata basis to the extent necessary to avoid any
reduction in the amortization payments to which the Lenders were entitled before
such recalculation.
(iv)    in the case of New Term Loans, (A) have a final maturity no earlier than
the Term Loan Maturity Date and a weighted average life to maturity no shorter
than the remaining weighted average life to maturity of any existing Tranche of
Term Loans; and (B) have Applicable Margins and amortization schedules
determined by the Borrower and the Lenders with respect thereto; provided that
in the event the all-in yield applicable to any New Term Loans shall be more
than 0.50% higher than the all in-yield then applicable to any existing Tranche
of Term Loans, the Applicable Margin with respect to any such existing Tranche
of Term Loans shall be increased so that the all-in yield applicable to any such
existing Tranche of Term Loans following the applicable Facility Increase



 
49

 




--------------------------------------------------------------------------------



Effective Date is equal to the all-in yield applicable to the Additional Term
Loans minus 0.50%; provided, further, that for purposes of this clause (b)(iv),
the all-in yield shall be calculated after giving effect to any original issue
discount (“OID”) or upfront fees (with OID and upfront fees being equal to
interest based on an assumed four-year life to maturity) payable or paid at the
time of incurrence of such existing Tranche of Term Loans or such New Term
Loans, as applicable, and, in each case, any interest rate “floors” applicable
thereto, but excluding any customary arrangement or commitment fees payable to
the Lead Arrangers (or their Affiliates) in connection with the existing Tranche
of Term Loans or to one or more arrangers (or their Affiliates) of the New Term
Loans.
(c)    Procedures. (i) Additional Term Loans and New Term Loans (or any portion
thereof) may be made by any existing Lender or by any other bank, financial
institution or other institutional lender or investor reasonably acceptable to
the Administrative Agent and the Borrower (any such bank, financial institution
or other institutional lender or investor, an “Additional Lender”), in each case
on terms permitted in this Section 2.21 and otherwise on terms reasonably
acceptable to the Administrative Agent and the Borrower. No Lender shall be
obligated to provide any Additional Term Loans or New Term Loans unless it so
agrees in its sole discretion. Any Additional Term Loans or New Term Loans shall
become Term Loans under this Agreement pursuant to an amendment to this
Agreement (each such amendment a “Facility Increase Amendment”) and, as
appropriate, the other Credit Documents, executed by the Borrower, each
Additional Lender, if any, and the Administrative Agent. Any such Facility
Increase Amendment may, without the consent of any other Lenders, effect such
amendments to any Credit Documents as may be necessary or appropriate, in the
opinion of the Administrative Agent, to effect the provisions of this Section
2.21. Each such Facility Increase Amendment and all other documentation in
respect of such Additional Term Loans and New Term Loans shall be reasonably
satisfactory to the Administrative Agent.
(i)    If any Additional Term Loans or New Term Loans are added in accordance
with this Section 2.21, the Administrative Agent and the Borrower shall
determine the effective date of such addition (the “Facility Increase Effective
Date”). The Administrative Agent shall promptly notify the Borrower and the
Lenders of the final allocation of such Additional Term Loans or New Term Loans
and the Facility Increase Effective Date. On each Facility Increase Effective
Date, each Lender or Additional Lender which is providing an Additional Term
Loan or a New Term Loan (x) shall become a “Lender” for all purposes of this
Agreement and the other Credit Documents, and (y) (A) with respect to any
Additional Term Loans, each Additional Term Loan Lender shall make an Additional
Term Loan to the Borrower in an amount equal to its Additional Term Loan Amount,
and such Additional Term Loan shall be a “Term Loan” for all purposes of this
Agreement and the other Credit Documents, and (B) with respect to any New Term
Loans, each New Term Loan Lender shall make a New Term Loan to the Borrower in
an amount equal to its New Term Loan Amount, and such New Term Loan shall be a
“Term Loan” for all purposes of this Agreement and the other Credit Documents.
In the event there are Lenders and Additional Lenders that have committed to a
Facility Increase in excess of the maximum amount requested (or permitted), then
the Administrative Agent shall have the right to allocate such commitments on a
basis the Administrative Agent reasonably determines is appropriate in
consultation with the Borrower.
(ii)    Nothing set forth in Section 10.5 or any pro rata payment provisions in
Section 2.14 shall be interpreted as restricting or prohibiting any aspect of
the transactions contemplated by this Section 2.21.
(d)    Use of Proceeds of Facility Increase. The proceeds of any Facility
Increase may be used as specified in Section 2.3.
SECTION 3.CONDITIONS PRECEDENT
3.1    Conditions to Closing Date. The obligation of each Lender to make Credit
Extensions hereunder is, in addition to the conditions specified in Sections
3.2, subject at the time of or concurrent with



 
50

 




--------------------------------------------------------------------------------



the making of such Credit Extensions, the satisfaction, or waiver in accordance
with Section 10.5, of the following conditions:
(c)    Credit Documents. The Administrative Agent shall have received sufficient
copies of each Credit Document to be executed by the appropriate Credit Party on
the Closing Date and delivered by each applicable Credit Party for each Lender
(which may be delivered by facsimile or other electronic means for the purposes
of satisfying this Section 3.1(a) on the Closing Date, with signed originals to
be delivered promptly thereafter) and such Credit Documents shall be in form and
substance satisfactory to the Borrower and its counsel and the Administrative
Agent and its counsel.
(d)    Organizational Documents; Incumbency. The Administrative Agent shall have
received, in form and substance satisfactory to the Administrative Agent: (i) a
copy of each Organizational Document of each Credit Party, as applicable, and,
to the extent applicable, certified as of a recent date by the appropriate
governmental official, each dated the Closing Date or a recent date prior
thereto; (ii) signature and incumbency certificates of the officers of such
Credit Party executing the Credit Documents to which it is a party; (iii)
resolutions of the board of directors or similar governing body of each Credit
Party approving and authorizing the execution, delivery and performance of this
Agreement and the other Credit Documents to which it is a party or by which it
or its assets may be bound as of the Closing Date, certified as of the Closing
Date by its secretary or an assistant secretary as being in full force and
effect without modification or amendment; and (iv) a good standing certificate
from the applicable Governmental Authority of each Credit Party’s jurisdiction
of incorporation, organization or formation, each dated a recent date prior to
the Closing Date.
(e)    Closing Date Certificate. The Administrative Agent shall have received a
Closing Date Certificate, dated the Closing Date and signed by an Authorized
Officer of the Borrower.
(f)    No Liabilities. Neither the Borrower nor any of its Subsidiaries has any
contingent liability or liability for taxes, long term lease or unusual forward
or long term commitment that is not reflected in the audited financial
statements delivered pursuant to Section 3.1(f) for Fiscal Year 2012 or the
notes thereto and which in any such case is material in relation to the
business, operations, properties, assets, condition (financial or otherwise) or
prospects of the Borrower and its Subsidiaries taken as a whole.
(g)    Refinancing of Existing Credit Agreements. (i) All obligations under the
Existing Credit Agreement shall have been repaid in full, (ii) the Existing
Credit Agreement and all other Credit Documents (as defined therein) and all
commitments (if any) thereunder shall be unconditionally and irrevocably
canceled and terminated, (iii) all guarantees and Liens thereunder shall be
terminated and released on terms and pursuant to documentation reasonably
satisfactory to the Administrative Agent and (iv) the Administrative Agent shall
have received a payoff letter duly executed and delivered by the Borrower, the
other Credit Parties thereto and each of the existing agents under the Existing
Credit Agreement or other evidence of such termination, in each case, in form
and substance reasonably satisfactory to the Administrative Agent.
(h)    Financial Statements; Business Plan. The Lenders shall have received from
the Borrower (i) the audited consolidated balance sheets of the Borrower and its
Subsidiaries as of December 31, 2012 for the Fiscal Year then ended and the
related consolidated statements of income, stockholders’ equity and cash flows
of the Borrower and its Subsidiaries for such Fiscal Year together, with a
report thereon of Ernst & Young LLP, which financial statements and report shall
be in form and substance reasonably satisfactory to the Administrative Agent and
(ii) the unaudited consolidated balance sheets of the Borrower and its
Subsidiaries as of March 31, 2013 for the Fiscal Quarter then ended and the
related consolidated statements of income, stockholders’ equity and cash flows
of the Borrower and its Subsidiaries for such Fiscal Quarter.
(i)    Governmental Authorizations and Consents. Each Credit Party shall have
obtained all material necessary Governmental Authorizations and all consents of
other Persons, in each case that are necessary in connection with the
transactions contemplated by the Credit Documents and each of the foregoing
shall be in full force and effect and in form and substance reasonably
satisfactory to the Administrative Agent. All applicable waiting periods



 
51

 




--------------------------------------------------------------------------------



shall have expired without any action being taken or threatened by any competent
authority which would restrain, prevent or otherwise impose adverse conditions
on the transactions contemplated by the Credit Documents and no action, request
for stay, petition for review or rehearing, reconsideration, or appeal with
respect to any of the foregoing shall be pending, and the time for any
applicable agency to take action to set aside its consent on its own motion
shall have expired.
(j)    Solvency Certificate. On the Closing Date, the Administrative Agent shall
have received a Solvency Certificate from the Borrower dated the Closing Date
and addressed to the Administrative Agent and the Lenders.
(k)    Personal Property Collateral. In order to create in favor of the
Collateral Agent, for the benefit of the Secured Parties, a valid, perfected
security interest in the personal property Collateral, the Collateral Agent
shall have received:
(i)    evidence reasonably satisfactory to the Collateral Agent of the
compliance by each Credit Party of their obligations under the Pledge and
Security Agreement and the other Collateral Documents (including their
obligations to execute and deliver UCC financing statements, other securities,
instruments and chattel paper and any agreements governing deposit and/or
securities accounts as provided therein);
(ii)    (A) the originals of certificates representing the shares of Capital
Stock pledged pursuant to the Pledge and Security Agreement and the other
Collateral Documents, together with an original of an undated stock power for
each such certificate executed in blank by a duly Authorized Officer of the
pledgor thereof (if and to the extent permitted by the applicable Requirements
of Law and subject to the provisions of the relevant Collateral Document), and
(B) originals of each promissory note (if any) pledged to the Collateral Agent
pursuant to the Pledge and Security Agreement and the other Collateral Documents
endorsed in blank (or, if and to the extent permitted by the applicable law and
subject to the provisions of the relevant Collateral Document, accompanied by an
executed transfer form in blank) by the pledgor thereof;
(iii)    a completed Collateral Questionnaire dated the Closing Date and
executed by an Authorized Officer of the Borrower, together with all attachments
contemplated thereby, including (A) the results of a recent search, by a Person
satisfactory to the Collateral Agent, of all effective UCC financing statements
(or equivalent filings) made with respect to any personal, real or mixed
property of any Credit Party in the jurisdictions specified in the Collateral
Questionnaire, together with copies of all such filings disclosed by such
search, and (B) UCC termination statements (or similar documents) duly executed
by all applicable Persons for filing in all applicable jurisdictions as may be
necessary to terminate any effective UCC financing statements (or equivalent
filings) disclosed in such search (other than any such financing statements in
respect of Permitted Liens);
(iv)    opinions of counsel (which counsel shall be reasonably satisfactory to
the Collateral Agent) with respect to the creation and perfection of the
security interests in favor of the Collateral Agent in such Collateral and such
other matters governed by the laws of each jurisdiction in which any Credit
Party or any personal property Collateral is located as the Collateral Agent may
reasonably request, in each case in form and substance reasonably satisfactory
to the Collateral Agent; and
(v)    evidence that each Credit Party shall have taken or caused to be taken
any other action, executed and delivered or caused to be executed and delivered
any other agreement, document, notice and instrument (including without
limitation, any intercompany notes evidencing Indebtedness permitted to be
incurred pursuant to Section 6.1(b)) and made or caused to be made any other
filing and recording (other than as set forth herein) reasonably required by the
Collateral Agent.



 
52

 




--------------------------------------------------------------------------------



(l)    Insurance. The Collateral Agent shall have received a certificate from
the Borrower’s insurance broker or other evidence satisfactory to it that all
insurance required to be maintained pursuant to Section 5.5 is in full force and
effect, together with endorsements naming the Collateral Agent, for the benefit
of the Secured Parties, as additional insured and naming the Collateral Agent,
on behalf of the Secured Parties as loss payee thereunder to the extent required
under Section 5.5.
(m)    Opinions of Counsel to Credit Parties. The Administrative Agent and its
counsel shall have received executed copies of the favorable written opinions of
counsel to the Credit Parties as to such matters as the Administrative Agent may
reasonably request, dated as of the Closing Date and otherwise in form and
substance reasonably satisfactory to the Administrative Agent.
(n)    Fees and Expenses. (i) The Administrative Agent shall have received
payment in full of all fees and expenses invoiced and due to the Agents
(including the reasonable fees and expenses due of their advisors and legal
counsel) in connection with this Agreement.
(ii) The Borrower shall have paid to the Administrative Agent, for the account
of each Lender with an Initial Term Loan Amount on the Closing Date, a fee equal
to 0.50% of such Lender’s Initial Term Loan Amount in effect on the Closing
Date.
(o)    No Litigation. There shall not exist any action, suit, investigation,
litigation or proceeding or other legal or regulatory developments, pending or
threatened in any court or before any arbitrator or Governmental Authority that,
in the reasonable opinion of the Administrative Agent, singly or in the
aggregate, materially impairs the transactions contemplated by the Credit
Documents or that could reasonably be expected to have a Material Adverse
Effect.
(p)    Representations and Warranties. The representations and warranties
contained herein and in the other Credit Documents shall be true and correct in
all material respects on and as of the Closing Date, except to the extent such
representations and warranties specifically relate to an earlier date, in which
case such representations and warranties shall have been true and correct in all
material respects on and as of such earlier date; provided that any
representation or warranty that is by its terms qualified by materiality shall
be true and correct in all respects.
(q)    No Default. No event shall have occurred and be continuing or would
result from the consummation of the transaction contemplated hereunder or under
the Credit Documents that would constitute an Event of Default or a Default.
(r)    Compliance with Law and Regulations. All Term Loans and all other
financings to the Borrower (and all guaranties thereof and security therefor),
as well as the transactions contemplated by the Credit Documents and the
consummation thereof, shall be in full compliance in all material respects with
all applicable requirements of law, including Regulations T, U and X of the
Federal Reserve Board.
(s)    No Conflict with Material Contracts. After giving effect to the
transactions contemplated by the Credit Documents, there shall be no conflict
with, or default under, any Material Contract.
(t)    Patriot Act Information. Each of the Credit Parties shall have provided
the documentation and other information to the Lenders that is required by
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including, without limitation, the Patriot
Act.
(u)    Rating of Term Loans. The Borrower shall have obtained a public corporate
family rating and a public credit rating on the Term Loans from Moody’s and a
public corporate credit rating and a public credit rating on the Term Loans from
S&P.
For purposes of determining compliance with the conditions specified in this
Section 3.1, each of the Lenders shall be deemed to have consented to, approved,
accepted or be satisfied with, each document



 
53

 




--------------------------------------------------------------------------------



or other matter required thereunder to be consented to or approved by or
acceptable or satisfactory to the Lenders unless an officer of the
Administrative Agent responsible for the transactions contemplated by the Credit
Documents shall have received notice from such Lender prior to the initial
Credit Extension hereunder specifying its objection thereto and such Lender
shall not have made available to the Administrative Agent such Lender’s Pro Rata
Share of such Credit Extension.
3.2    Conditions to Each Credit Extension.
(a)    Conditions Precedent. The obligation of each Lender to make any Term Loan
on any Credit Date including the Closing Date, is subject to the satisfaction,
or waiver in accordance with Section 10.5, of the following conditions
precedent:
(i)    the Administrative Agent shall have received a fully executed and
delivered Funding Notice;
(ii)    as of such Credit Date, the representations and warranties contained
herein and in the other Credit Documents shall be true and correct in all
material respects on and as of that Credit Date to the same extent as though
made on and as of that date, except to the extent such representations and
warranties specifically relate to an earlier date, in which case such
representations and warranties shall have been true and correct in all material
respects on and as of such earlier date; and
(iii)    as of such Credit Date, no event shall have occurred and be continuing
or would result from the consummation of the applicable Credit Extension that
would constitute an Event of Default or a Default.
(b)    Notices. Any Notice shall be executed by an Authorized Officer in a
writing delivered to the Administrative Agent. In lieu of delivering a Notice,
the Borrower may give the Administrative Agent telephonic notice by the required
time of any proposed borrowing or conversion or continuation of any Term Loan;
provided each such notice shall be promptly confirmed in writing by delivery of
the applicable Notice to the Administrative Agent on or before the applicable
date of any such borrowing, conversion, continuation or issuance. Neither the
Administrative Agent nor any Lender shall incur any liability to the Borrower in
acting upon any telephonic notice referred to above that the Administrative
Agent believes in good faith to have been given by an Authorized Officer of the
Borrower or other person authorized on behalf of the Borrower or for otherwise
acting in good faith.
SECTION 4.REPRESENTATIONS AND WARRANTIES
In order to induce the Lenders to make each Credit Extension to be made by this
Agreement, and to induce each Lender Counterparty to enter into any transaction
in respect of Hedging Obligations, each Credit Party represents and warrants to
each Lender and Lender Counterparty, on the Closing Date and each Credit Date,
that the following statements are true and correct:
4.1    Organization; Requisite Power and Authority; Qualification. Each of the
Borrower and its Subsidiaries (a) is duly organized, validly existing and in
good standing (or, for Foreign Subsidiaries of equivalent status when reasonably
ascertainable) under the laws of its jurisdiction of organization as identified
in Schedule 4.1, (b) has all requisite power and authority to own and operate
its properties, to carry on its business as now conducted and as proposed to be
conducted, to enter into the Credit Documents to which it is a party and to
carry out the transactions contemplated thereby, and (c) is qualified to do
business and in good standing in every jurisdiction where its assets are located
and wherever necessary to carry out its business and operations, except in
jurisdictions where the failure to be so qualified or in good standing has not
had, and could not be reasonably expected to have, a Material Adverse Effect.



 
54

 




--------------------------------------------------------------------------------



4.2    Capital Stock and Ownership. The Capital Stock of each of the Borrower
and its Subsidiaries has been duly authorized and validly issued and is fully
paid and non-assessable. Except as set forth on Schedule 4.2, as of the Closing
Date, there is no existing option, warrant, call, right, commitment or other
agreement to which the Borrower or any of its Subsidiaries is a party requiring,
and there is no membership interest or other Capital Stock of the Borrower or
any of its Subsidiaries outstanding which upon conversion or exchange would
require, the issuance by the Borrower or any of its Subsidiaries of any
additional membership interests or other Capital Stock of the Borrower or any of
its Subsidiaries or other Securities convertible into, exchangeable for or
evidencing the right to subscribe for or purchase, a membership interest or
other Capital Stock of the Borrower or any of its Subsidiaries. Schedules 4.1
and 4.2 correctly set forth the ownership interest of the Borrower and each of
its Subsidiaries in their respective Subsidiaries as of the Closing Date.
4.3    Due Authorization. The execution, delivery and performance of the Credit
Documents have been duly authorized by all necessary action on the part of each
Credit Party that is a party thereto.
4.4    No Conflict. The execution, delivery and performance by the Credit
Parties of the Credit Documents to which they are parties and the consummation
of the transactions contemplated by the Credit Documents do not and will not (a)
violate any provision of any law or any governmental rule or regulation
applicable to the Borrower or any of its Subsidiaries, any of the Organizational
Documents of the Borrower or any of its Subsidiaries, or any order, judgment or
decree of any court or other agency of government binding on the Borrower or any
of its Subsidiaries; (b) conflict with, result in a breach of or constitute
(with due notice or lapse of time or both) a default under any Contractual
Obligation of the Borrower or any of its Subsidiaries except to the extent such
conflict, breach or default could not reasonably be expected to have a Material
Adverse Effect; (c) result in or require the creation or imposition of any Lien
upon any of the properties or assets of the Borrower or any of its Subsidiaries
(other than (x) any Liens created under any of the Credit Documents in favor of
the Collateral Agent, on behalf of the Secured Parties and (y) subject to the
terms of the Intercreditor Agreement, any Liens on the Collateral and on the
assets of any Canadian Subsidiary created under the ABL Credit Documents in
favor of the ABL Agent); or (d) require any approval of stockholders, members or
partners or any approval or consent of any Person under any Contractual
Obligation of the Borrower or any of its Subsidiaries, except for such approvals
or consents which will be obtained on or before the Closing Date and disclosed
in writing to Lenders and except for any such approvals or consents the failure
of which to obtain will not have, and could not reasonably be expected to have,
a Material Adverse Effect.
4.5    Governmental Consents. The execution, delivery and performance by the
Credit Parties of the Credit Documents to which they are parties and the
consummation of the transactions contemplated by the Credit Documents do not and
will not require any registration with, consent or approval of, or notice to, or
other action to, with or by, any Governmental Authority except for (i) filings
and recordings with respect to the Collateral to be made, or otherwise delivered
to the Collateral Agent for filing and/or recordation, as of the Closing Date
and (ii) filings and recordings to be made in connection with the perfection of
Collateral acquired after the Closing Date.
4.6    Binding Obligation. Each Credit Document has been duly executed and
delivered by each Credit Party that is a party thereto and is the legally valid
and binding obligation of such Credit Party, enforceable against such Credit
Party in accordance with its respective terms, except as may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws relating to
or limiting creditors’ rights generally or by equitable principles relating to
enforceability.



 
55

 




--------------------------------------------------------------------------------



4.7    Historical Financial Statements. The Historical Financial Statements were
prepared in conformity with GAAP and fairly present, in all material respects,
the financial position, on a consolidated basis, of the Persons described in
such financial statements as at the respective dates thereof and the results of
operations and cash flows, on a consolidated basis, of the entities described
therein for each of the periods then ended, subject, in the case of any such
unaudited financial statements, to changes resulting from audit and normal year
end adjustments. As of the Closing Date, neither the Borrower nor any of its
Subsidiaries has any contingent liability or liability for taxes, long term
lease or unusual forward or long term commitment that is not reflected in the
Historical Financial Statements or the notes thereto and which in any such case
is material in relation to the business, operations, properties, assets,
condition (financial or otherwise) or prospects of the Borrower and any of its
Subsidiaries taken as a whole.
4.8    Business Plan. The Initial Business Plan and each Business Plan delivered
pursuant to Section 5.1(m) is and will be based on good faith estimates and
assumptions made by the management of the Borrower.
4.9    No Material Adverse Change. Since December 31, 2012, no event,
circumstance or change has occurred that has caused or evidences, or could
reasonably be expected to cause, either in any case or in the aggregate, a
Material Adverse Effect.
4.10    Use of Proceeds. The proceeds of the Term Loans shall be used by the
Borrower solely in accordance with Section 2.3.
4.11    Adverse Proceedings, etc. There are no Adverse Proceedings, individually
or in the aggregate, that could reasonably be expected to have a Material
Adverse Effect. Neither the Borrower nor any of its Subsidiaries (a) is in
violation of any applicable laws (including Environmental Laws) that,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect, or (b) is subject to or in default with respect to any
final judgments, writs, injunctions, decrees, rules or regulations of any
Governmental Authority that, individually or in the aggregate, could reasonably
be expected to have a Material Adverse Effect.
4.12    Payment of Taxes. Except as otherwise permitted under Section 5.3, all
federal, foreign country, state and all other material tax returns and reports
of the Borrower and its Subsidiaries required to be filed by any of them have
been timely filed, all such tax returns are complete and correct in all material
respects and all taxes shown on such tax returns to be due and payable and all
assessments, fees and other governmental charges upon the Borrower and its
Subsidiaries and upon their respective properties, assets, income, businesses
and franchises which are due and payable have been paid when due and payable,
except those taxes which are being contested in good faith by appropriate
proceedings diligently conducted (provided that such contest operates to suspend
collection of the contested tax) and for which adequate reserves have been
provided in accordance with GAAP. The Borrower knows of no proposed tax
assessment against the Borrower or any of its Subsidiaries which is not being
actively contested by the Borrower or such Subsidiary in good faith and by
appropriate proceedings diligently conducted (provided that such contest
operates to suspend collection of the contested tax) and for which adequate
reserves have been provided in accordance with GAAP.
4.13    Properties.
(f)    Title. Each of the Borrower and its Subsidiaries has (i) good, valid and
legal title to (in the case of fee interests in real property), (ii) valid
leasehold and subleasehold interests in (in the case of leasehold and
subleasehold interests in real or personal property), and (iii) good title to
(in the case of all other personal property), all of their respective properties
and assets reflected in their respective Historical Financial Statements
referred to in Section 4.7 and in the most recent financial statements delivered
pursuant to Section 5.1, in each case except for assets



 
56

 




--------------------------------------------------------------------------------



disposed of since the date of such financial statements in the Ordinary Course
or as otherwise permitted under Section 6.9. Except as permitted by this
Agreement, all such properties and assets are free and clear of Liens.
(g)    Real Estate. As of the Closing Date, Schedule 4.13(b) contains a true,
accurate and complete list of (i) all Real Estate Assets, and (ii) all leases,
subleases or assignments of leases (together with all amendments, modifications,
supplements, renewals or extensions of any thereof) affecting each Real Estate
Asset of any Credit Party, regardless of whether such Credit Party is the
landlord or tenant (whether directly or as an assignee or successor in interest)
under such lease, sublease or assignment. Each agreement listed in clause (ii)
of the immediately preceding sentence is in full force and effect and the
Borrower does not have knowledge of any default that has occurred and is
continuing thereunder except where the consequences, direct or indirect, of such
default or defaults, if any, could not be reasonably expected to have a Material
Adverse Effect, and each such agreement constitutes the legally valid and
binding obligation of each applicable Credit Party, enforceable against such
Credit Party in accordance with its terms, except as enforcement may be limited
by bankruptcy, insolvency, reorganization, moratorium or similar laws relating
to or limiting creditors’ rights generally or by equitable principles.
4.14    Environmental Matters. Neither the Borrower nor any of its Subsidiaries
nor any of their respective Operating Facilities or operations are subject to
any outstanding written order, consent decree or settlement agreement with any
Person relating to any Environmental Law, any Environmental Claim, or any
Hazardous Materials Activity that, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect. There are and, to each
of the Borrower’s and its Subsidiaries’ knowledge, have been, no conditions,
occurrences, or Hazardous Materials Activities which could reasonably be
expected to form the basis of an Environmental Claim against the Borrower or any
of its Subsidiaries that, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect. Neither the Borrower nor any of its
Subsidiaries nor, to any Credit Party’ s knowledge, any predecessor of the
Borrower or any of its Subsidiaries, has filed any notice under any
Environmental Law indicating past or present treatment of Hazardous Materials at
any Operating Facility that, individually or in the aggregate, could be
reasonably expected to have a Material Adverse Effect, and none of the
Borrower’s or any of its Subsidiaries’ operations involves the generation,
transportation, treatment, storage or disposal of Hazardous Materials, except as
would not reasonably be expected to form the basis of an Environmental Claim
against the Borrower or any of its Subsidiaries, or as listed on Schedule
4.14-1. Compliance with all current or reasonably foreseeable applicable future
requirements pursuant to or under Environmental Laws could not be reasonably
expected to have, individually or in the aggregate, a Material Adverse Effect.
Except as disclosed on Schedule 4.14-2, no event or condition has occurred or is
occurring with respect to the Borrower or any of its Subsidiaries relating to
any Environmental Law, any Release of Hazardous Materials, or any Hazardous
Materials Activity which individually or in the aggregate has had, or could
reasonably be expected to have, a Material Adverse Effect. The Borrower and its
Subsidiaries have made available to the Administrative Agent true and complete
final copies of all material environmental, health or safety assessments,
audits, studies, reports, analyses and investigations in the Borrower’s or its
Subsidiaries’ possession with respect to the Borrower or any of its
Subsidiaries, to the Operating Facilities or to any pending or any unresolved
Environmental Claim that could result in material environmental liability to any
of the Credit Parties.
4.15    No Defaults. Neither the Borrower nor any of its Subsidiaries is in
default in the performance, observance or fulfillment of any of the obligations,
covenants or conditions contained in any of its Contractual Obligations, and no
condition exists which, with the giving of notice or the lapse of time or both,
could constitute such a default, except where the consequences, direct or
indirect, of such default or defaults, if any, could not reasonably be expected
to have a Material Adverse Effect.
4.16    Material Contracts. Schedule 4.16 contains a true, correct and complete
list of all the Material Contracts in effect on the Closing Date, and except as
described thereon, all such Material Contracts are in full force and effect and
no defaults currently exist thereunder, except any such default or failure to be
in



 
57

 




--------------------------------------------------------------------------------



force and effect which could not reasonably be expected to result in an exercise
of remedies or acceleration of the indebtedness created thereunder.
4.17    Governmental Regulation. Neither the Borrower nor any of its
Subsidiaries is subject to regulation under the Federal Power Act or the
Investment Company Act of 1940 or under any other federal, provincial or state
statute or regulation which may limit its ability to incur Indebtedness or which
may otherwise render all or any portion of the Obligations unenforceable.
Neither the Borrower nor any of its Subsidiaries is a “registered investment
company” or a company “controlled” by a “registered investment company” or a
“principal underwriter” of a “registered investment company” as such terms are
defined in the Investment Company Act of 1940.
4.18    Margin Stock. Neither the Borrower nor any of its Subsidiaries is
engaged principally, or as one of its important activities, in the business of
extending credit for the purpose of purchasing or carrying any Margin Stock. No
part of the proceeds of the Term Loans will be used to purchase or carry any
such margin stock or to extend credit to others for the purpose of purchasing or
carrying any such margin stock or for any purpose that violates, or is
inconsistent with, the provisions of Regulation T, U or X of said Board of
Governors.
4.19    Employee Matters. Neither the Borrower nor any of its Subsidiaries is
engaged in any unfair labor practice that could reasonably be expected to have a
Material Adverse Effect. There is (a) no unfair labor practice complaint pending
against the Borrower or any of its Subsidiaries, or to the best knowledge of the
Borrower and each other Credit Party, threatened against any of them before the
National Labor Relations Board and no grievance or arbitration proceeding
arising out of or under any collective bargaining agreement that is so pending
against the Borrower or any of its Subsidiaries or to the best knowledge of the
Borrower and each other Credit Party, threatened against any of them, (b) no
strike, work stoppage or lock-out in existence or threatened involving the
Borrower or any of its Subsidiaries, and (c) to the best knowledge of the
Borrower and each other Credit Party, no union representation question existing
with respect to the employees of the Borrower or any of its Subsidiaries and, to
the best knowledge of the Borrower and each other Credit Party, no union
organization activity that is taking place, except (with respect to any matter
specified in clause (a), (b) or (c) above, either individually or in the
aggregate) such as could not reasonably be expected to have a Material Adverse
Effect.
4.20    Employee Benefit Plans. (a) The Borrower, each of its Subsidiaries and
each of their respective ERISA Affiliates are in compliance with all applicable
provisions and requirements of ERISA and the Code and the regulations and
published interpretations thereunder with respect to each Employee Benefit Plan,
and have performed all their obligations under each Employee Benefit Plan, other
than any non-compliance or non-performance that could not be reasonably expected
to have a Material Adverse Effect. Each Employee Benefit Plan which is intended
to qualify under section 401(a) of the Code has received a recent, unexpired
favorable determination letter from the Internal Revenue Service indicating that
such Employee Benefit Plan is so qualified and nothing has occurred subsequent
to the issuance of such determination letter which would cause such Employee
Benefit Plan to lose its qualified status, except such defect that can be
corrected pursuant to Rev. Proc. 2003-44 or any successor ruling or regulation
in a manner that does not and could not reasonably be expected to give rise to a
Material Adverse Effect (or, in the case of an Employee Benefit Plan with an
expired determination letter, an application has been timely filed for a new
determination letter and nothing has occurred that would materially adversely
affect the issuance of a new favorable determination letter or otherwise
materially adversely affect such qualification). No liability to the PBGC (other
than required premium payments), the Internal Revenue Service, any Employee
Benefit Plan or any trust established under Title IV of ERISA (other than
Ordinary Course contribution obligations) has been or is expected to be incurred
by the Borrower, any of its Subsidiaries or any of their ERISA Affiliates



 
58

 




--------------------------------------------------------------------------------



that could reasonably be expected to have a Material Adverse Effect. No ERISA
Event has occurred or is reasonably expected to occur which could reasonably be
expected to result in a Material Adverse Effect.


(b)    Except as could not reasonably be expected to have a Material Adverse
Effect: (i) each Non-U.S. Plan has been maintained in compliance with its terms
and with the requirements of any and all applicable laws, statutes, rules,
regulations and orders and has been maintained, where required, in good standing
with applicable regulatory authorities; (ii) all contributions required to be
made with respect to a Non-U.S. Plan have been timely made; (iii) neither the
Borrower nor any of its Subsidiaries has incurred any obligation in connection
with the termination of, or withdrawal from, any Non-U.S. Plan; and (iv) the
present value of the accrued benefit liabilities (whether or not vested) under
each Non-U.S. Plan, determined as of the end of the Borrower’s most recently
ended Fiscal Year on the basis of actuarial assumptions, each of which is
reasonable, did not exceed the current value of the assets of such Non-U.S. Plan
allocable to such benefit liabilities.


4.21    Certain Fees. No broker’s or finder’s fee or commission will be payable
with respect hereto or any of the transactions contemplated by the Credit
Documents.
4.22    Solvency. As of the Closing Date, after giving effect to the
Transactions and the other transactions contemplated hereby and the incurrence
of the Indebtedness and obligations being incurred in connection herewith, each
Credit Party is Solvent.
4.23    Anti-Terrorism Laws. None of the Borrower or its Subsidiaries (and, to
the knowledge of the Borrower and its Subsidiaries, no Joint Venture or
Subsidiary thereof) is in violation in any material respect of any United States
Requirement of Law relating to terrorism, sanctions or money laundering
(“Anti-Terrorism Laws”), including the United States Executive Order No. 13224
on Terrorist Financing (the “Executive Order”), sanctions administered by the
Office of Foreign Assets Control of the U.S. Treasury Department (“OFAC”), the
Trading with the Enemy Act, as amended, and each of the foreign assets control
regulations of the United States Treasury Department (31 CFR, Subtitle B,
Chapter V, as amended) and any other enabling legislation or executive order
relating thereto and the Patriot Act.
4.24    Compliance with Statutes, etc. Each of the Borrower and its Subsidiaries
is in compliance with all applicable statutes, regulations and orders of, and
all applicable restrictions imposed by, all Governmental Authorities, in respect
of the conduct of its business and the ownership of its property (including
compliance with all applicable Environmental Laws, which includes obtaining,
maintaining and complying with the requirements of any Governmental
Authorizations required under such Environmental Laws with respect to any such
Real Estate Asset or the operations of the Borrower or any of its Subsidiaries),
except such non-compliance that, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.
4.25    Disclosure. No representation or warranty of any Credit Party contained
in any Credit Document or in any other documents, certificates or written
statements, including without limitation, information contained in the
presentations made to the Lenders (excluding any projections and pro forma
financial information contained in such materials), furnished to Lenders by or
on behalf of the Borrower or any of its Subsidiaries for use in connection with
the transactions contemplated hereby contains any untrue statement of a material
fact or omits to state a material fact (known to the Borrower, in the case of
any document not furnished by it) necessary in order to make the statements
contained herein or therein not misleading in light of the circumstances in
which the same were made. Any projections and pro forma financial information
contained in such materials are based upon good faith estimates and assumptions



 
59

 




--------------------------------------------------------------------------------



believed by the Borrower to be reasonable at the time made, it being recognized
by Lenders that such projections as to future events are not to be viewed as
facts and that actual results during the period or periods covered by any such
projections may differ from the projected results. There are no facts known (or
which should upon the reasonable exercise of diligence be known) to the Borrower
(other than matters of a general economic nature) that, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect
and that have not been disclosed herein or in such other documents, certificates
and statements furnished to Lenders for use in connection with the transactions
contemplated hereby.
4.26    Insurance. All policies of insurance of the Borrower or any of its
Subsidiaries, including policies of fire, theft, product liability, public
liability, property damage, other casualty, employee fidelity and workers’
compensation, are in full force and effect and are of a nature and provide such
coverage as is sufficient and as is customarily carried by businesses of the
size and character of such Person.
SECTION 5.AFFIRMATIVE COVENANTS
Each Credit Party covenants and agrees that, until payment in full of all
Obligations (other than Hedging Obligations), each Credit Party shall perform,
and shall cause each of its Subsidiaries to perform, all covenants in this
Section 5.
5.1    Financial Statements and Other Reports. The Borrower will deliver to the
Administrative Agent:
(d)    Quarterly Financial Statements. As soon as available, and in any event
within 45 days after the end of the first three Fiscal Quarters of each Fiscal
Year, the consolidated and consolidating balance sheets of the Borrower and its
Subsidiaries as at the end of such Fiscal Quarter and the related consolidated
and consolidating statements of income, stockholders’ equity and cash flows of
the Borrower and its Subsidiaries for such Fiscal Quarter and for the period
from the beginning of the then current Fiscal Year to the end of such Fiscal
Quarter, setting forth in each case in comparative form the corresponding
figures for the corresponding periods of the previous Fiscal Year (it being
understood and agreed that the consolidating financial statements shall be in
the form that the Borrower currently files with the Securities and Exchange
Commission as part of its Form 10-Q);
(e)    Annual Financial Statements. As soon as available, and in any event
within 90 days after the end of each Fiscal Year, beginning with Fiscal Year
2013, (i) the audited consolidated and unaudited consolidating balance sheets of
the Borrower and its Subsidiaries as at the end of such Fiscal Year and the
related consolidated and consolidating statements of income, stockholders’
equity and cash flows of the Borrower and its Subsidiaries for such Fiscal Year,
setting forth, in each case, in comparative form the corresponding figures for
the previous Fiscal Year (it being understood and agreed that the consolidating
financial statements shall be in the form that the Borrower currently files with
the Securities and Exchange Commission as part of its Form 10-K), and (ii) with
respect to such consolidated financial statements, a report thereon of Ernst &
Young LLP or other independent certified public accountants of recognized
international standing selected by the Borrower (which report shall be
unqualified as to going concern and scope of audit, and shall state that such
consolidated financial statements fairly present, in all material respects, the
consolidated financial position of the Borrower and its Subsidiaries as at the
dates indicated and the results of their operations and their cash flows for the
periods indicated in conformity with GAAP applied on a basis consistent with
prior years (except as otherwise disclosed in such financial statements));
(f)    Compliance Certificate. Together with each delivery of financial
statements of the Borrower and its Subsidiaries pursuant to Sections 5.1(a) and
5.1(b), a duly executed and completed Compliance Certificate, including, without
limitation, with respect to financial statements delivered pursuant to Section
5.1(a), a Financial Officer Certification; provided, that in respect of the
fourth Fiscal Quarter of each Fiscal Year, it shall also deliver a duly executed
and completed Compliance Certificate as soon as available, and in any event
within 90 days after the end of the fourth Fiscal Quarter;



 
60

 




--------------------------------------------------------------------------------



(g)    Sufficiency of Public Quarterly and Annual Reports. Notwithstanding
anything to the contrary contained herein, delivery to the Administrative Agent
by the Borrower of its quarterly report on Form 10-Q and its annual report on
Form 10-K shall satisfy the requirements of Sections 5.1(a) and (b),
respectively, for so long as the Borrower remains a reporting company under the
Exchange Act and such Form 10-Q and Form 10-K also includes the Borrower’s
consolidating financial statements.
(h)    Notice of Default. Promptly upon any officer of the Borrower obtaining
knowledge (i) of any condition or event that constitutes a Default or an Event
of Default or that notice has been given to the Borrower with respect thereto,
(ii) that any Person has given any notice to the Borrower or any of its
Subsidiaries or taken any other action with respect to any event or condition
set forth in Section 8.1(b), or (iii) of the occurrence of any event or change
that has caused or evidences or could reasonably be expected to cause, either in
any case or in the aggregate, a Material Adverse Effect, a certificate of its
Authorized Officers specifying the nature and period of existence of such
condition, event or change, or specifying the notice given and action taken by
any such Person and the nature of such claimed Event of Default, Default,
default, event or condition, and what action the Borrower has taken, is taking
and proposes to take with respect thereto;
(i)    Notice of Litigation. Promptly upon any officer of the Borrower obtaining
knowledge of (i) the institution of, or non-frivolous threat of, any Adverse
Proceeding not previously disclosed in writing by the Borrower to the Lenders,
or (ii) any material development in any Adverse Proceeding that, in the case of
either clause (i) or (ii) above could be reasonably expected to have a Material
Adverse Effect, or seeks to enjoin or otherwise prevent the consummation of, or
to recover any damages or obtain relief as a result of, the transactions
contemplated hereby, written notice thereof together with such other information
as may be reasonably available to the Borrower to enable the Lenders and their
counsel to evaluate such matters;
(j)    ERISA. (i) Promptly upon becoming aware of the occurrence of or
forthcoming occurrence of any ERISA Event, a written notice specifying the
nature thereof, what action the Borrower, any of its Subsidiaries or any of
their respective ERISA Affiliates has taken, is taking or proposes to take with
respect thereto and, when known, any action taken or threatened by the Internal
Revenue Service, the Department of Labor or the PBGC with respect thereto; and
(ii) with reasonable promptness, copies of (1) each Schedule B (Actuarial
Information) to the annual report (Form 5500 Series) filed by the Borrower, any
of its Subsidiaries or any of their respective ERISA Affiliates with the
Internal Revenue Service with respect to each Pension Plan, (2) all notices
received by the Borrower, any of its Subsidiaries or any of their respective
ERISA Affiliates from a Multiemployer Plan sponsor concerning an ERISA Event,
and (3) copies of such other documents or governmental reports or filings
relating to any Employee Benefit Plan as the Administrative Agent shall
reasonably request;
(k)    Insurance Report. As soon as practicable following any material change in
the insurance coverage, notice to the Administrative Agent of such change and an
explanation in form and substance reasonably satisfactory to the Administrative
Agent of such change;
(l)    Information Regarding Collateral. The Borrower will furnish to the
Collateral Agent prompt written notice of any change (i) in any Credit Party’s
corporate name, (ii) in any Credit Party’s identity or corporate structure or
(iii) in any Credit Party’s Federal Taxpayer Identification Number. The Borrower
agrees not to effect or permit any change referred to in the preceding sentence
unless all filings have been made under the UCC or otherwise that are required
in order for the Collateral Agent to continue at all times following such change
to have a valid, legal and perfected security interest in all the Collateral as
contemplated in the Collateral Documents. The Borrower also agrees promptly to
notify the Collateral Agent if any material portion of the Collateral is damaged
or destroyed;
(m)    Annual Collateral Verification. Each year, at the time of delivery of
annual financial statements with respect to the preceding Fiscal Year pursuant
to Section 5.1(b), the Borrower shall deliver to the Collateral Agent an
Officer’s Certificate either confirming that there has been no change in such
information since the date of the Collateral Questionnaire delivered on the
Closing Date or the date of the most recent certificate delivered pursuant to
this Section and/or identifying such changes;



 
61

 




--------------------------------------------------------------------------------



(n)    Other Information. (i) Promptly upon their becoming available, copies of
(A) all financial statements, reports, notices and proxy statements sent or made
available generally by the Borrower to its security holders acting in such
capacity or by any Subsidiary of the Borrower to its security holders other than
the Borrower or another Subsidiary of the Borrower, (B) all regular and periodic
reports and all registration statements and prospectuses, if any, filed by the
Borrower or any of its Subsidiaries with any securities exchange or with the
Securities and Exchange Commission and (C) all press releases and other
statements made available generally by the Borrower or any of its Subsidiaries
to the public concerning material developments in the business of the Borrower
or any of its Subsidiaries, (ii) promptly upon the Administrative Agent’s
request therefor, a copy of the most recent ABL Borrowing Base certificate
delivered to the ABL Agent or the ABL Lenders pursuant to the ABL Credit
Agreement, and (iii) such other information and data with respect to the
Borrower or any of its Subsidiaries as from time to time may be reasonably
requested by the Administrative Agent;
(o)    Electronic Delivery.
(i)    Notwithstanding anything in any Credit Document to the contrary, each
Credit Party hereby agrees that it will use its reasonable best efforts to
provide to the Administrative Agent all information, documents and other
materials that it is obligated to furnish to the Administrative Agent pursuant
to the Credit Documents, including, without limitation, all notices, requests,
financial statements, financial and other reports, certificates and other
information materials, but excluding any such communication that (A) relates to
a request for a new Credit Extension or other extension of credit (including any
election of an interest rate or Interest Period relating thereto), (B) relates
to the payment of any principal or other amount due under any Credit Document
prior to the scheduled date therefor, (C) provides notice of any Default or
Event of Default under any Credit Document or (D) is required to be delivered to
satisfy any condition set forth in Sections 3.1 and/or 3.2 (all such
non-excluded communications being referred to herein collectively as the
“Communications”), by transmitting the Communications in accordance with Section
10.1(c). In addition, each Credit Party agrees to continue to provide the
Communications to the Administrative Agent in the manner specified in the Credit
Documents, but only to the extent requested by the Administrative Agent pursuant
to Section 10.1(c).
(ii)    The Administrative Agent agrees that the receipt of the Communications
in accordance with Section 10.1(c) shall constitute effective delivery of the
Communications to the Administrative Agent for purposes of this Section 5.1(l)
unless otherwise requested by the Administrative Agent pursuant to Section
10.1(c).
(iii)    Nothing in this Section 5.1(l) shall prejudice the right of any Agent
or any Lender to give any notice or other communication pursuant to any Credit
Document in any other manner specified in such Credit Document.
(p)    Business Plan. Promptly after approval thereof by the board of directors
of the Borrower, and in any event no later than April 1 of each Fiscal Year, the
Borrower shall deliver to the Administrative Agent (commencing with Fiscal Year
2014), a detailed consolidated budget and business plan of the Borrower and its
Subsidiaries for such Fiscal Year prepared on a monthly basis (including a
projected monthly consolidated balance sheet and related monthly statements of
projected operations and cash flow as of the end of each month during such
Fiscal Year) in a form reasonably satisfactory to the Administrative Agent (the
“Business Plan”); provided, that although any projections included in the
Business Plan shall be prepared in good faith on the basis of the assumptions
stated therein, which assumptions were believed to be reasonable at the time of
preparation of such projections, it is understood that actual results may vary
from such projections and that such variations may be material.
(q)    Quarterly Lender Calls. The Borrower shall cause its management to
participate, during normal business hours and with reasonable advance notice, in
a conference call with the Administrative Agent and the Lenders within seven (7)
Business Days (or such later date as may be agreed to by the Administrative
Agent) after the date on which the financial statements are delivered pursuant
to pursuant to Sections 5.1(a) and 5.1(b). Notwithstanding



 
62

 




--------------------------------------------------------------------------------



anything to the contrary contained herein, a conference call held with investors
by the Borrower in connection with the filing of its quarterly report on Form
10-Q and its annual report on Form 10-K to discuss its financial results for
such periods shall satisfy the requirements of this Section 5.1(n) for so long
as the Borrower remains a reporting company under the Exchange Act.
(r)    Certification of Public Information. The Borrower hereby acknowledges
that (a) the Administrative Agent will make available to the Lenders materials
and/or information provided by or on behalf of the Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on the
Platform and (b) certain of the Lenders may be Public Lenders and may have
personnel who do not wish to receive Material Non-Public Information and who may
be engaged in investment and other market-related activities with respect to
such Persons’ securities. The Borrower hereby agrees that it will use
commercially reasonable efforts to identify that portion of the Borrower
Materials that may be distributed to the Public Lenders and will promptly
confirm, at the request of the Administrative Agent, whether any Borrower
Materials contain Material Non-Public Information and that (w) all such Borrower
Materials shall be clearly and conspicuously marked “PUBLIC” which, at a
minimum, shall mean that the word “PUBLIC” shall appear prominently on the first
page thereof, (x) by marking Borrower Materials “PUBLIC,” the Borrower shall be
deemed to have authorized the Administrative Agent and the Lenders to treat such
Borrower Materials as not containing any Material Non-Public Information
(although it may be sensitive and proprietary), (y) all Borrower Materials
marked “PUBLIC” are permitted to be made available through a portion of the
Platform designated as “Public”, and (z) the Administrative Agent shall treat
any Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not designated “Public” and suitable for
non-Public Lenders. Notwithstanding the foregoing, the following Borrower
Materials shall be marked “PUBLIC,” unless the Borrower notifies the
Administrative Agent promptly that any such document contains Material
Non-Public Information: (1) the Credit Documents and (2) term sheets and
notification of changes in the terms of this Agreement and the other Credit
Documents.
5.2    Existence. Except as otherwise permitted under Section 6.9, each Credit
Party will, and will cause each of its Subsidiaries to, at all times preserve
and keep in full force and effect its existence and all rights and franchises,
licenses and permits material to its business; provided, no Credit Party or any
of its Subsidiaries shall be required to preserve any such existence, right or
franchise, licenses and permits if such Person’s board of directors (or similar
governing body) shall determine that the preservation thereof is no longer
desirable in the conduct of the business of such Person, and that the loss
thereof is not disadvantageous in any material respect to such Person or to the
Lenders.
5.3    Payment of Taxes and Claims. Each Credit Party will, and will cause each
of its Subsidiaries to, timely pay all federal, foreign country and state and
all other material taxes imposed upon it or any of its properties or assets or
in respect of any of its profits, income, capital, capital gains, payroll
businesses or franchises before any penalty or fine accrues thereon, and all
taxes or claims (including claims for labor, services, materials and supplies)
for sums that have become due and payable and that by law have or may become a
Lien upon any of its properties or assets; provided, that no such tax or claim
need be paid if it is being contested in good faith by appropriate proceedings
promptly instituted and diligently conducted, so long as (a) adequate reserve or
other appropriate provision, as shall be required in conformity with GAAP, shall
have been made therefor, and (b) in the case of a tax or claim which has or may
become a Lien against any of the Collateral, such contest proceedings
conclusively operate to stay the sale of any portion of the Collateral to
satisfy such tax or claim. No Credit Party will, nor will it permit any of its
Subsidiaries to, file or consent to the filing of any consolidated income tax
return with any Person (other than the Borrower or any of its Subsidiaries).
5.4    Maintenance of Properties. Each Credit Party will, and will cause each of
its Subsidiaries to, (a) maintain or cause to be maintained in good repair,
working order and condition, ordinary wear and tear excepted, all material
properties used or useful in the business of the Borrower and its Subsidiaries
and from time to time will make or cause to be made all appropriate repairs,
renewals and replacements thereof



 
63

 




--------------------------------------------------------------------------------



and (b) maintain and preserve (i) all rights, permits, licenses, approvals and
privileges (including all Governmental Authorizations) used or useful or
necessary in the conduct of its business and (ii) all registered patents,
trademarks, trade names, copyrights and service marks with respect to its
business, except where failure to so maintain and preserve the items set forth
in clause (a) or (b) above could not reasonably be expected in any individual
case or in the aggregate to have a Material Adverse Effect.
5.5    Insurance. The Borrower and its Subsidiaries will maintain or cause to be
maintained, with financially sound and reputable insurers, such public liability
insurance, third party property damage insurance, business interruption
insurance and casualty insurance with respect to liabilities, losses or damage
in respect of the assets, properties and businesses of the Borrower and its
Subsidiaries as may customarily be carried or maintained under similar
circumstances by Persons of established reputation engaged in similar
businesses, in each case in such amounts (giving effect to self-insurance), with
such deductibles, covering such risks and otherwise on such terms and conditions
as shall be customary for such Persons. Without limiting the generality of the
foregoing, the Borrower and its Subsidiaries will maintain or cause to be
maintained (a) flood insurance with respect to each Flood Hazard Property that
is located in a community that participates in the National Flood Insurance
Program, in each case in compliance with any applicable regulations of the Board
of Governors of the Federal Reserve System, and (b) replacement value casualty
insurance on the Collateral under such policies of insurance, with such
insurance companies, in such amounts, with such deductibles, and covering such
risks as are at all times carried or maintained under similar circumstances by
Persons of established reputation engaged in similar businesses. Each such
policy of insurance issued by an insurer organized or incorporated in the United
States shall (i) name the Collateral Agent, on behalf of the Secured Parties as
an additional insured thereunder as its interests may appear and (ii) in the
case of each casualty insurance policy, contain a loss payable clause or
endorsement, satisfactory in form and substance to the Collateral Agent, that
names the Collateral Agent, on behalf of the Secured Parties, as the loss payee
thereunder for, except in the case of losses of inventory, losses of $1,000,000
or greater and provides for at least thirty (30) days’ prior written notice to
the Administrative Agent of any modification or cancellation of such policy.
5.6    Books and Records; Inspections. Each Credit Party will, and will cause
each of its Subsidiaries to, keep books and records which accurately reflect its
business affairs in all material respects and material transactions and each
Credit Party will, and will cause each of its Subsidiaries to, permit any
authorized representatives designated by the Administrative Agent to visit and
inspect any of the properties of any Credit Party and any of its Subsidiaries,
to inspect, copy and take extracts from its and their financial and accounting
records, and to discuss its and their affairs, finances and accounts with its
and their officers and independent public accountants, all upon reasonable
notice and at such reasonable times during normal business hours and as often as
may reasonably be requested.
5.7    Use of Proceeds. The proceeds of the Term Loans shall be used by the
Borrower solely in accordance with Section 2.3.
5.8    Compliance with Laws; SEC Filings. Each Credit Party will comply, and
shall cause each of its Subsidiaries and all other Persons, if any, on or
occupying any Operating Facilities to comply, with the requirements of all
applicable laws, rules, regulations and orders of any Governmental Authority
(including all Environmental Laws and Governmental Authorizations), except where
failure to do so could not reasonably be expected to have a Material Adverse
Effect and the Borrower shall timely file with the Securities and Exchange
Commission all reports, notices and documents required to be filed under the
Exchange Act.
5.9    Environmental.



 
64

 




--------------------------------------------------------------------------------



(g)    Environmental Disclosure. The Borrower will deliver to the Administrative
Agent:
(iv)    as soon as practicable following receipt thereof, final copies of all
environmental audits, assessments, investigations, analyses and reports prepared
by personnel of the Borrower or any of its Subsidiaries, independent
consultants, Governmental Authorities, or any other Person with respect to
significant environmental matters at any Operating Facility or with respect to
any Environmental Claims that could reasonably be expected to have a Material
Adverse Effect;
(v)    promptly upon the occurrence thereof, written notice describing in
reasonable detail (1) any Release required to be reported by the Borrower or any
of its Subsidiaries to any Governmental Authority under any applicable
Environmental Laws, (2) any remedial action taken by the Borrower or any other
Person in response to (A) any Hazardous Materials Activities the existence of
which could reasonably be expected to result in one or more Environmental Claims
having, individually or in the aggregate, a Material Adverse Effect, or (B) any
Environmental Claims that, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect, and (3) the Borrower’s
discovery of any occurrence or condition on any real property adjoining or in
the vicinity of any Operating Facility that could cause such Operating Facility
or any part thereof to be subject to any material restrictions on the ownership,
occupancy, transferability or use thereof under any Environmental Laws;
(vi)    as soon as practicable following the sending or receipt thereof by the
Borrower or any of its Subsidiaries, a copy of any and all material written
communications with respect to (1) any Environmental Claims that, individually
or in the aggregate, could reasonably be expected to result in a Material
Adverse Effect, (2) any Release required to be reported by the Borrower or any
of its Subsidiaries to any Governmental Authority pursuant to Environmental Law,
and (3) any request for information from any Governmental Authority that
suggests such Governmental Authority is investigating whether the Borrower or
any of its Subsidiaries may be potentially responsible for any Hazardous
Materials Activity under Environmental Law;
(vii)    prompt written notice describing in reasonable detail (1) any proposed
acquisition of stock, assets, or property by the Borrower or any of its
Subsidiaries that could reasonably be expected to (A) expose the Borrower or any
of its Subsidiaries to, or result in, Environmental Claims that could reasonably
be expected to have, individually or in the aggregate, a Material Adverse Effect
or (B) adversely affect the ability of the Borrower or any of its Subsidiaries
to maintain in full force and effect all material Governmental Authorizations
required under any Environmental Laws for their respective operations and (2)
any proposed action to be taken by the Borrower or any of its Subsidiaries to
modify their respective operations in a manner that could reasonably be expected
to subject the Borrower or any of its Subsidiaries to any additional material
obligations or requirements under any Environmental Laws; and
(viii)    with reasonable promptness, such other documents and information as
from time to time may be reasonably requested by the Administrative Agent in
relation to any matters disclosed pursuant to this Section 5.9(a).
(h)    Hazardous Materials Activities, Etc. Each Credit Party shall promptly
take, and shall cause each of its Subsidiaries promptly to take, any and all
actions necessary to (i) cure any violation of applicable Environmental Laws by
such Credit Party or its Subsidiaries that could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, and (ii) make an
appropriate response to any Environmental Claim against such Credit Party or any
of its Subsidiaries and discharge any obligations it may have to any Person
thereunder where failure to do so could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect. Without limiting
the foregoing, if an Event of Default is continuing or if the Administrative
Agent at any time has a reasonable basis to believe that there exist any
non-compliance with Environmental Laws by any Credit Party or its Subsidiaries
or that there exist any environmental liabilities, in each case, that could
have, or could reasonably be



 
65

 




--------------------------------------------------------------------------------



expected to have, in the aggregate, a Material Adverse Effect, and the
respective Credit Party or Subsidiary has not cured or taken reasonable steps to
perform the actions necessary to cure, such Event of Default or noncompliance
with or liability under Environmental Law within thirty (30) days of receipt of
written notice from the Administrative Agent, then the Administrative Agent can
require the relevant Credit Party or Subsidiary to promptly engage a reputable
environmental consulting firm reasonably acceptable to the Administrative Agent
to perform an environmental audit and/or assessment, including, solely during
the existence of an Event of Default, subsurface sampling of soil and
groundwater, of the relevant Real Estate Asset(s) and to summarize the results
in a report (a copy of which shall be provided to the Administrative Agent in a
form and substance reasonably acceptable to the Administrative Agent). If such
Credit Party or Subsidiary fails to perform the environmental audits,
assessments or reports required by this Section, the Administrative Agent may,
but is not required to, cause the performance of such work, and the Credit Party
and its Subsidiaries grant the Administrative Agent and any of its Agent Parties
reasonable access during normal business hours to the relevant Real Estate
Asset(s) to perform such audits and/or assessments.
5.10    Additional Collateral and Guarantees. In the event that any Person
becomes a Domestic Subsidiary (other than an Immaterial Subsidiary), the
Borrower shall promptly cause such Domestic Subsidiary (a) to become a Guarantor
hereunder, (b) to become a Grantor under the Pledge and Security Agreement by
executing and delivering to the Administrative Agent and the Collateral Agent a
Counterpart Agreement and (c) to take all such actions and execute and deliver,
or cause to be executed and delivered, all such documents, instruments,
agreements, opinions and certificates necessary or advisable to grant to the
Collateral Agent for the benefit of the Secured Parties a perfected security
interest in the Collateral described in the applicable Collateral Documents with
respect to such new Domestic Subsidiary, including the filing of UCC financing
statements in such jurisdictions within any applicable time limit as may be
required by the Collateral Documents or by any Requirement of Law or as may
reasonably be requested by the Collateral Agent. With respect to each Person
that becomes a Subsidiary, the Borrower shall promptly send to the
Administrative Agent written notice setting forth with respect to such Person
(i) the date on which such Person became a Subsidiary of the Borrower and (ii)
all of the information required to be set forth in Schedules 4.1 and 4.2 with
respect to all Subsidiaries of the Borrower, and such written notice shall be
deemed to supplement to supplement Schedules 4.1 and 4.2 for purposes hereof.
Notwithstanding the foregoing provisions of this Section 5.10, no more than 65%
of the total voting power of the Capital Stock of each first tier Foreign
Subsidiary and each Disregarded Domestic Subsidiary of any Credit Party shall be
required to be pledged to secure, or to directly or indirectly provide security
for, any Obligation.
5.11    Additional Material Real Estate Assets. In the event that any Credit
Party acquires, leases or subleases, as applicable, a Material Real Estate Asset
or a Real Estate Asset owned, leased or subleased on the Closing Date becomes a
Material Real Estate Asset and such interest has not otherwise been made subject
to the Lien of the Collateral Documents in favor of the Collateral Agent, for
the benefit of the Secured Parties, then such Credit Party, as soon as
practicable but in no event later than twenty (20) days after acquiring, leasing
or subleasing, as applicable, such Material Real Estate Asset (as such date may
be extended by the Collateral Agent in its sole discretion), shall take all such
actions and execute and deliver, or cause to be executed and delivered, all such
Mortgages, UCC financing statements, title policies, surveys, flood
determinations (if applicable), Recorded Documents (if applicable), documents,
instruments, agreements, opinions and certificates with respect to each such
Material Real Estate Asset that the Collateral Agent shall reasonably request to
create in favor of the Collateral Agent, for the benefit of the Secured Parties,
a valid and, subject to any filing and/or recording referred to herein,
perfected First Priority lien and security interest in such Material Real Estate
Assets. The applicable Credit Party shall use its commercially reasonable
efforts to cause a Landlord Personal Property Collateral Access Agreement and a
Landlord Consent and Estoppel to be executed by the applicable landlord and
delivered to the Collateral Agent (i) within ninety (90) days after the Closing
Date (as such date may be extended by the Collateral Agent in its sole
discretion) with respect to any Leasehold Property listed on Schedule 4.13(b) as
a Leasehold Property and located in the United States and with respect to which
aggregate payments under the terms of such lease are $500,000 or



 
66

 




--------------------------------------------------------------------------------



more per annum, and (ii) within ninety (90) days after the acquisition of
interest therein (as such date may be extended by the Collateral Agent in its
sole discretion), any other Leasehold Property constituting a Material Real
Estate Asset. In addition to the foregoing, the Borrower shall, at the request
of the Requisite Lenders, deliver, from time to time, to the Administrative
Agent such appraisals as are required by law or regulation of Real Estate Assets
with respect to which Collateral Agent has been granted a Lien.
5.12    Deposit Accounts; Securities Accounts. (a) Within ninety (90) days
following the Closing Date (as such date may be extended by the Administrative
Agent in its sole discretion), the Borrower shall and shall cause each of its
Domestic Subsidiaries (i) to provide a true, correct and complete list in
writing of the Credit Parties’ Deposit Accounts and Securities Accounts (other
than any Immaterial Account), (ii) deposit in an Approved Deposit Account all
cash received by them (other than cash in any Immaterial Account), (iii) not
establish or maintain any Securities Account (other than any Immaterial Account)
that is not a Control Account and (iv) not establish or maintain any Deposit
Account (other than any Immaterial Account) that is not with a Deposit Account
Bank.
(h)    In the event that (i) any Credit Party or any Deposit Account Bank or
Securities Intermediary at a financial institution at which a Control Account is
open shall terminate a Deposit Account Control Agreement or a Securities Account
Control Agreement for any reason, (ii) the Collateral Agent shall demand such
termination as a result of the Deposit Account Bank or the Securities
Intermediary at which a Control Account is open to comply with the applicable
Collateral Document or (iii) the Collateral Agent determines in its sole
discretion that the financial condition of the Deposit Account Bank or the
Securities Intermediary at which a Control Account is open has materially
deteriorated, the Borrower shall, and shall cause the applicable Domestic
Subsidiary to, notify all of its obligors that were making payments to such
terminated Deposit Account or Control Account, as the case may be, to make all
future payments to another Approved Deposit Account or Control Account, as the
case may be, in each case subject to a First Priority security interest in favor
of the Collateral Agent for the benefit of the Secured Parties (subject only to
Permitted Liens).
5.13    Further Assurances. To the extent not delivered to the Collateral Agent
on or before the Closing Date, the Borrower agrees to, and to cause each of the
other Credit Parties to, promptly do each of the following:
(c)    execute and deliver to the Collateral Agent such Collateral Documents and
amendments to Collateral Documents and to take all such actions and execute and
deliver, or cause to be executed and delivered, all such documents, instruments,
agreements, opinions and certificates necessary or advisable to grant to the
Collateral Agent for the benefit of the Secured Parties a perfected security
interest (or applicable equivalent under foreign law) in the assets and
Securities of such Credit Party, including the filing of UCC financing
statements (or the applicable equivalent) in such jurisdictions as may be
required by the Collateral Documents or as may reasonably be requested by the
Collateral Agent;
(d)    deliver to the Collateral Agent the certificates (if any) representing
the pledged Securities, together with in the case of certificated Securities,
undated stock or equivalent powers endorsed in blank;
(e)    if reasonably requested by the Collateral Agent, deliver to the
Collateral Agent legal opinions relating to the matters described above, which
opinions shall be in form and substance reasonably satisfactory to the
Collateral Agent; and
(f)    notwithstanding the foregoing clause (a) or clause (b), no more than 65%
of the total voting power of the Capital Stock of each first tier Foreign
Subsidiary and each Disregarded Domestic Subsidiary of any Credit Party shall be
required to be pledged to secure, or to directly or indirectly provide security
for, any Obligation.



 
67

 




--------------------------------------------------------------------------------



5.14    Intellectual Property. The Borrower and each of its Subsidiaries will
continue to own or possess the right to use, free from any restrictions, all
patents, trademarks, copyrights, trade secrets and domain names that are used in
the operation of their respective businesses as presently conducted and as
proposed to be conducted, except to the extent the failure to so own or possess
could not reasonably be expected to have a Material Adverse Effect.
5.15    Know-Your-Customer Rules.
If:
(ix)    1) the introduction of or any change in (or in the interpretation,
administration or application of) any law or regulation made after the Closing
Date;
(A)    any change in the status of a Credit Party after the Closing Date; or
(B)    a proposed assignment or transfer by a Lender of any of its rights and
obligations under this Agreement to a party that is not a Lender prior to such
assignment or transfer,
obliges the Administrative Agent or any Lender (or, in the case of paragraph (C)
above, any prospective new Lender) to comply with “know your customer” or
similar identification procedures in circumstances where the necessary
information is not already available to it, each Credit Party shall promptly
upon the request of the Administrative Agent or any Lender supply, or procure
the supply of, such documentation and other evidence as is reasonably requested
by the Administrative Agent (for itself or on behalf of any Lender) or any
Lender (for itself or, in the case of the event described in paragraph (C)
above, on behalf of any prospective new Lender) in order for the Administrative
Agent, such Lender or, in the case of the event described in paragraph (C)
above, any prospective new Lender to carry out and be satisfied it has complied
with all necessary “know your customer” or other similar checks under all
applicable laws and regulations pursuant to the transactions contemplated in the
Credit Documents.
(x)    Each Lender shall promptly upon the request of the Administrative Agent
supply, or procure the supply of, such documentation and other evidence as is
reasonably requested by the Administrative Agent (for itself) in order for the
Administrative Agent to carry out and be satisfied it has complied with all
necessary “know your customer” or other similar checks under all applicable laws
and regulations pursuant to the transactions contemplated in the Credit
Documents.
(xi)    The Borrower shall, by not less than ten (10) Business Days’ prior
written notice to the Administrative Agent, notify the Administrative Agent
(which shall promptly notify the Lenders) that one of its Subsidiaries shall
become a Guarantor pursuant to Section 5.10.
Following the giving of any notice pursuant to paragraph (iii) above, if the
accession of such Subsidiary obliges the Administrative Agent or any Lender to
comply with “know your customer” or similar identification procedures in
circumstances where the necessary information is not already available to it,
the Borrower shall promptly upon the request of the Administrative Agent or any
Lender supply, or procure the supply of, such documentation and other evidence
as is reasonably requested by the Administrative Agent (for itself or on behalf
of any Lender) or any Lender (for itself or on behalf of any prospective new
Lender) in order for the Administrative Agent or such Lender or any prospective
new Lender to carry out and be satisfied it has complied with the results of all
necessary “know your customer” or other similar checks under all applicable laws
and regulations pursuant to the accession of such Subsidiary to this Agreement.



 
68

 




--------------------------------------------------------------------------------



5.16    Pari Passu Ranking. Each Credit Party will, and will cause each of its
Subsidiaries to, ensure that its payment obligations under each of the Credit
Documents rank and will at all times rank at least pari passu in right and
priority of payment with all its other present and future unsubordinated
indebtedness (actual or contingent) except indebtedness preferred solely by
operation of law.
5.17    Maintenance of Ratings. At all times, the Borrower shall use
commercially reasonable efforts to maintain public corporate family rating and a
public rating on the Term Loans from Moody’s and a public corporate rating and a
public rating on the Term Loans from S&P.
5.18    Post-Closing Matters. Except as otherwise agreed by the Administrative
Agent in its sole discretion, the Borrower shall, and shall cause each of its
Subsidiaries to, deliver each of the documents, instruments and agreements and
take each of the actions set forth in Schedule 5.18 within the time periods set
forth therein (or such longer time periods as determined by the Administrative
Agent in its sole discretion).
5.19    Performance Obligation. The Borrower will, and will cause each of its
Subsidiaries to, perform all of its obligations under the terms of each
Contractual Obligation by which it is bound or any of its property is subject,
except such non-performances as could not, either individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.
SECTION 6.NEGATIVE COVENANTS
Each Credit Party covenants and agrees that, until payment in full of all
Obligations (other than Hedging Obligations), such Credit Party shall perform,
and shall cause each of its Subsidiaries to perform, all covenants in this
Section 6.
6.1    Indebtedness. No Credit Party shall, nor shall it permit any of its
Subsidiaries to, directly or indirectly, create, incur, assume, or otherwise
become or remain directly or indirectly liable with respect to any Indebtedness
or guaranty any Indebtedness, except:
(f)    the Obligations;
(g)    Indebtedness (other than as described in clause (q) below) of any of its
Subsidiaries to the Borrower or to any other Subsidiary of the Borrower, or of
the Borrower owed to any Subsidiary of the Borrower; provided, (i) any such
Indebtedness of any Subsidiary of the Borrower that is a non-Guarantor
Subsidiary payable to a Credit Party shall be permitted under Section 6.7(b),
(ii) any such Indebtedness payable to a Credit Party shall be made in the
Ordinary Course, shall be evidenced by promissory notes and all such notes shall
be subject to a perfected First Priority Lien pursuant to the applicable
Collateral Documents, which notes shall be executed and delivered as soon as
commercially practicable after the incurrence of such Indebtedness, (iii) all
such Indebtedness of any Credit Party shall be unsecured and subordinated in
right of payment to the payment in full of the Obligations pursuant to the terms
of the Affiliate Subordination Agreement, and (iv) any payment of such
Indebtedness by any Guarantor Subsidiary under any guaranty of the Obligations
shall result in a pro tanto reduction of the amount of any such Indebtedness
owed by such Credit Party to the Borrower or to any of its Subsidiaries for
whose benefit such payment is made;
(h)    unsecured Debt (including Subordinated Debt) of the Borrower (which may
be guaranteed on a like basis by the Guarantor Subsidiaries); provided, that (i)
no Default or Event of Default is continuing under this Agreement or would
result from such issuance, (ii) after giving effect to such issuance (as
determined in accordance with Section 1.4(e)), the Leverage Ratio shall not be
greater than 4.75:1.00, calculated on a pro forma basis as of the last day of
the most recently ended four Fiscal Quarter period for which financial
statements have been delivered pursuant to Section 5.1, (iii) the proceeds of
such issuance shall be used for Permitted Acquisitions, to fund Capital
Expenditures permitted under this Agreement or to prepay the Term Loans in
accordance with the terms hereof, (iv) such Debt shall have a maturity of not
earlier than six (6) months after the Term Loan Maturity Date, (v) the



 
69

 




--------------------------------------------------------------------------------



documentation relating to such Debt shall not permit or provide for any
scheduled amortization (or similar) payments prior to the Term Loan Maturity
Date and (vi) the documentation relating to such Debt shall not contain any
covenant or event of default that is either (x) not substantially provided for
in this Agreement or (y) more favorable to the holder of such Debt in any
material respect than the comparable covenant or event of default set forth in
this Agreement, and, with respect to Subordinated Debt, shall contain customary
subordination provisions pursuant to which such Subordinated Debt is subordinate
to the prior payment in full of the Obligations;
(i)    Indebtedness incurred by the Borrower or any of its Subsidiaries arising
from agreements providing for indemnification, adjustment of purchase price or
similar obligations, or from guaranties or letters of credit, surety bonds or
performance bonds securing the performance of the Borrower or any of its
Subsidiaries pursuant to such agreements, in connection with Permitted
Acquisitions or permitted dispositions of any business, assets or Subsidiary of
the Borrower or any of its Subsidiaries;
(j)    Indebtedness which may be deemed to exist pursuant to any guaranties,
performance, surety, statutory, appeal or similar obligations incurred in the
Ordinary Course;
(k)    Indebtedness in respect of netting services, overdraft protections and
otherwise in connection with deposit accounts;
(l)    Indebtedness of the Credit Parties and their respective Canadian
Subsidiaries under the ABL Credit Documents in an aggregate principal amount
(including, for this purpose, the face amount of any letters of credit issued
thereunder and any drawings with respect thereto) not to exceed at any time
outstanding the lesser of (x) the ABL Borrowing Base and (y) $55,000,000;
(m)    guaranties or the provision of other credit support by a Credit Party of
Indebtedness of another Credit Party with respect, in each case, to Indebtedness
otherwise permitted to be incurred pursuant to this Section 6.1;
(n)    Indebtedness, including the ability to draw on commitments to incur
Indebtedness, described in Schedule 6.1(i), but not any extensions, renewals or
replacements of such Indebtedness except (i) renewals and extensions expressly
provided for in the agreements evidencing any such Indebtedness as the same are
in effect on the date of this Agreement and (ii) refinancings and extensions of
any such Indebtedness if the terms and conditions thereof are not materially
less favorable, taken as a whole, to the obligor thereon or to the Lenders than
the Indebtedness being refinanced or extended, and the average life to maturity
thereof is greater than or equal to that of the Indebtedness being refinanced or
extended (provided that a certificate of an Authorized Officer of the Borrower
delivered to the Administrative Agent at least five (5) Business Days prior to
the incurrence of such Indebtedness, together with a reasonably detailed
description of the material terms and conditions of such Indebtedness or drafts
of the documentation relating thereto, stating that the Borrower has determined
in good faith that such terms and conditions satisfy the foregoing requirement
shall be conclusive evidence that such terms and conditions satisfy the
foregoing requirement unless the Administrative Agent notifies the Borrower
within such five (5) Business Day period that it disagrees with such
determination (including a reasonable description of the basis upon which it
disagrees)); provided, such Indebtedness permitted under the immediately
preceding clause (i) or (ii) above shall not (A) include Indebtedness of an
obligor that was not an obligor with respect to the Indebtedness being extended,
renewed or refinanced, (B) exceed in a principal amount the Indebtedness being
renewed, extended or refinanced, except as to fees and expenses at refinancing
or (C) be incurred, created or assumed if any Default or Event of Default has
occurred and is continuing or would result therefrom;
(o)    Indebtedness with respect to Capital Leases or purchase money
Indebtedness (including any Attributable Indebtedness incurred in connection
with any Sale and Lease Back Transaction that is otherwise permitted under
clause (i) of Section 6.11) in an amount not to exceed in the aggregate
(including any Indebtedness acquired in connection with a Permitted Acquisition)
at any time the greater of $50,000,000 and six and one-half percent (6.5%) of
the Consolidated Total Assets of the Borrower; provided, any such purchase money
Indebtedness shall be secured only by the asset(s) acquired in connection with
the incurrence of such Indebtedness;



 
70

 




--------------------------------------------------------------------------------



(p)    other Indebtedness of the Borrower and its Subsidiaries in an aggregate
principal amount not to exceed at any time $30,000,000;
(q)    (i) Indebtedness under the Factoring Agreements to which the Borrower or
any Subsidiary is party on the Closing Date as set forth on Schedule 1.1(a), and
(ii) additional Indebtedness under Factoring Agreements in an aggregate amount
not to exceed at any time $25,000,000;
(r)    working capital facilities of any Foreign Subsidiary;
(s)    Hedging Obligations entered into for the purpose of hedging risks
associated with the operations of the Borrower and its Subsidiaries;
(t)    Indebtedness of the Credit Parties under the Senior Notes Documents in an
aggregate principal amount not to exceed $236,410,000 (as reduced by any
payments or prepayments of principal thereof after the Closing Date);
(u)    provided that no Event of Default shall have occurred and be continuing
or would occur as a consequence thereof, any replacement, renewal or refinancing
of any Indebtedness described in Sections 6.1(c), (g) and (o) (collectively, the
“Permitted Refinancing Indebtedness”) that (i) does not exceed the aggregate
principal amount of the Indebtedness being replaced, renewed or refinanced,
except as to fees and expenses at refinancing, (ii) does not have a maturity
date earlier than the Indebtedness being replaced, renewed or refinanced, (iii)
does not rank at the time of such replacement, renewal or refinancing senior to
the Indebtedness being replaced, renewed or refinanced, (iv) the obligors in
respect of such Permitted Refinancing Indebtedness (including in their
capacities as primary obligor and guarantor) are the same as for the
Indebtedness being replaced, renewed or refinanced, (v) any Liens securing such
Permitted Refinancing Indebtedness are not extended to any property which does
not secure the Indebtedness being replaced, renewed or refinanced, (vi) does not
have a weighted average life to maturity less than the Indebtedness being
replaced, renewed or refinanced and (vii) the terms of such Permitted
Refinancing Indebtedness are not materially less favorable, taken as a whole, to
the Borrower and its Subsidiaries than the terms of the replaced, renewed or
refinanced Indebtedness;
(v)    any intercompany loans advanced by any Credit Party (or any of its
Subsidiaries) to any of its Subsidiaries (each an “Intercompany Borrower”) the
proceeds of which are applied by the Intercompany Borrower to discharge its
obligations under the Existing Credit Agreement; provided, that (i) all such
Indebtedness of the Intercompany Borrower shall be evidenced by promissory
notes, which notes shall be executed and delivered on or prior to the Closing
Date and shall be subject to a perfected First Priority Lien pursuant to the
applicable Collateral Documents (other than in the case of the intercompany loan
made from Austria GmbH, as lender, to Italia SpA, as borrower, which such
intercompany loan shall be evidenced by the Intra-Group On Demand Facility
Agreement, dated as of May 26, 2011, between Austria GmbH and Italia SpA, and
the receivables and related rights and claims under such agreement shall be
subject to a perfected First Priority Lien pursuant to the Receivables Pledge
Agreement, dated as of the date hereof, between Austria GmbH and the Collateral
Agent) and (ii) all such Indebtedness of the Intercompany Borrower shall be
unsecured and subordinated in right of payment to the payment in full of the
Obligations pursuant to the terms of the applicable promissory notes or an
intercompany subordination agreement which shall be entered into on or prior to
the Closing Date and shall be in form and substance reasonably satisfactory to
the Administrative Agent; and
(w)    Indebtedness in the form of a payment or performance bond or letter of
credit to secure the payment of (and in an aggregate amount not to exceed) the
Xerium Brazil Tax Assessment.
6.2    Liens. No Credit Party shall, nor shall it permit any of its Subsidiaries
to, directly or indirectly, create, incur, assume or permit to exist any Lien on
or with respect to any property or asset of any kind (including any document or
instrument in respect of goods or accounts receivable) of the Borrower or any of
its Subsidiaries, whether now owned or hereafter acquired, or any income or
profits therefrom, except:



 
71

 




--------------------------------------------------------------------------------



(e)    Liens in favor of the Collateral Agent for the benefit of the Secured
Parties granted pursuant to any Credit Document;
(f)    Liens for Taxes not then due or, if due, obligations with respect to such
Taxes that are not at such time required to be paid pursuant to Section 5.3 or
which are being contested in good faith by appropriate proceedings promptly
instituted and diligently conducted (provided that such contest operates to
suspend collection of the contested tax) and for which an adequate reserve has
been made in accordance with GAAP;
(g)    statutory Liens of landlords, banks (and rights of set off), of carriers,
warehousemen, mechanics, repairmen, workmen and materialmen, and other Liens
imposed by law (other than any such Lien imposed pursuant to section 401 (a)(29)
or 430 of the Code or by ERISA), in each case incurred in the Ordinary Course
(i) for amounts not yet overdue or (ii) for amounts that are overdue and that
(in the case of any such amounts overdue for a period in excess of fifteen (15)
days) are being contested in good faith by appropriate proceedings, so long as
such reserves or other appropriate provisions, if any, as shall be required by
GAAP shall have been made for any such contested amounts;
(h)    Liens incurred in the Ordinary Course in connection with workers’
compensation, unemployment insurance and other types of social security, or to
secure the performance of tenders, statutory obligations, surety and appeal
bonds, bids, leases, government contracts, trade contracts, performance and
return of money bonds and other similar obligations (exclusive of obligations
for the payment of borrowed money or other Indebtedness), so long as no
foreclosure, sale or similar proceedings have been commenced with respect to any
portion of the Collateral on account thereof;
(i)    easements, rights of way, restrictions, encroachments, and other minor
defects or irregularities in title, in each case which do not and will not
interfere in any material respect with the ordinary conduct of the business of
the Borrower or any of its Subsidiaries;
(j)    any (i) interest or title of a lessor or sublessor under any lease of
real estate permitted hereunder, (ii) restriction or encumbrance that the
interest or title of such lessor or sublessor may be subject to, or (iii)
subordination of the interest of the lessee or sublessee under such lease to any
restriction or encumbrance referred to in the preceding clause (ii), so long as
the holder of such restriction or encumbrance agrees to recognize the rights of
such lessee or sublessee under such lease;
(k)    Liens solely on any cash earnest money deposits made by the Borrower or
any of its Subsidiaries in connection with any letter of intent or purchase
agreement permitted hereunder;
(l)    purported Liens evidenced by the filing of precautionary UCC financing
statements or, for property located in foreign jurisdictions, the preparation
and/or filing of functionally similar documents, relating solely to operating
leases of personal property entered into in the Ordinary Course;
(m)    Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods;
(n)    any zoning or similar law or right reserved to or vested in any
governmental office or agency to control or regulate the use of any real
property;
(o)    (i) non-exclusive licenses of patents, trademarks and other intellectual
property rights granted by the Borrower or any of its Subsidiaries in the
Ordinary Course and not interfering in any material respect with the ordinary
conduct of the business of the Borrower or such Subsidiary and (ii) leases or
subleases granted by the Borrower of any of its Subsidiaries to third parties in
respect of surplus property which is not fundamental to the operation of the
business in the Ordinary Course; provided that such leases and subleases are on
arms- length commercial terms;



 
72

 




--------------------------------------------------------------------------------



(p)    existing Liens described in Schedule 6.2(l) and replacements thereof, so
long as the replacement Liens encumber only the assets subject to the Liens
being replaced and the replacement Liens secure obligations in an amount no
greater than the obligations secured by the Liens being replaced;
(q)    Liens securing Indebtedness permitted pursuant to Sections 6.1(j) and
(k); provided, that (i) in the case of Section 6.1(j), any such Lien shall
encumber only the asset acquired with the proceeds of such Indebtedness and (ii)
such Liens shall not secure Indebtedness permitted pursuant to Section 6.1(k) in
an aggregate amount exceeding at any time $25,000,000;
(r)    Liens granted by entities acquired pursuant to Section 6.9 prior to their
acquisition and not in contemplation of such acquisition; provided that (i) such
Liens were not created in contemplation of such acquisition, (ii) such Lien does
not extend to or cover any other assets or property (other than the proceeds or
products thereof and after-acquired property subjected to a Lien pursuant to
terms existing at the time of such acquisition, it being understood that such
requirement shall not be permitted to apply to any property to which such
requirement would not have applied but for such acquisition) and (iii) the
Indebtedness secured thereby (or, as applicable, any modifications,
replacements, renewals or extension thereof) is permitted under Section 6.1;
provided, further, that any such Lien securing Indebtedness in an aggregate
amount at any time outstanding in excess of $20,000,000 shall be permitted only
to the extent that such Lien is discharged within five (5) months of the date of
such acquisition.
(s)    subject to the terms of the Intercreditor Agreement, Liens on Collateral
and assets of the Canadian Subsidiaries to secure obligations under the ABL
Credit Documents;
(t)    Liens in connection with the performance of any response action or
remediation pursuant to Environmental Law as the result of the Release of
Hazardous Materials at, on or beneath any real property, provided such Lien does
not (a) take priority over any Lien granted pursuant to any Collateral Document,
and (b) does not materially or adversely affect the value or use of such real
property;
(u)    Liens securing Permitted Refinancing Indebtedness, provided that any such
Lien shall encumber only the assets that secure the Indebtedness being replaced,
renewed or refinanced by such of such Permitted Refinancing Indebtedness;
(v)    existing Liens on a Title Policy delivered pursuant to Section 5.18;
(w)    any Liens arising by operation of law and any lien arising under
customary retention of title arrangements of suppliers in the Ordinary Course;
(x)    any Lien arising under the general terms and conditions of banks or
Sparkassen (Allgemeine Geschäftsbedingungen der Banken oder Sparkassen) with
whom the Borrower or any of its Subsidiaries maintains a banking relationship
with a financial institution in Germany;
(y)    Liens on real estate which may not be prohibited to be created pursuant
to section 1136 of the German Civil Code (Bürgerliches Gesetzbuch);
(z)    additional Liens securing Indebtedness or obligations that do not exceed
$25,000,000 (the “Lien Basket Amount”) at any time; provided, that not more than
$10,000,000 of the Lien Basket Amount may relate to Liens encumbering assets
located in the United States; and
(aa)    Liens securing Indebtedness permitted pursuant to Section 6.1(l);
provided that the only assets secured by such Liens are the receivables being
sold or otherwise disposed of pursuant to the respective Factoring Agreement.



 
73

 




--------------------------------------------------------------------------------



6.3    Fiscal Year. No Credit Party shall, nor shall it permit any of its
Subsidiaries to, change its Fiscal Year end from December 31st.
6.4    No Further Negative Pledges. Except with respect to (a) specific property
encumbered to secure payment of particular Indebtedness permitted hereunder or
to be sold pursuant to an executed agreement with respect to a permitted Asset
Sale, (b) restrictions contained in any documents evidencing unsecured Debt or
Subordinated Debt permitted pursuant to Section 6.1(c), in the Senior Notes
Documents, in the ABL Credit Documents and any Permitted Refinancing
Indebtedness with respect thereto; provided, that in respect of such unsecured
Debt or Subordinated Debt, in the ABL Credit Documents and in the Senior Notes
Documents and any Permitted Refinancing Indebtedness with respect thereto, such
restrictions do not restrict the ability to grant security interests as required
under the Credit Documents or any agreement that refinances this Agreement, (c)
restrictions by reason of customary provisions restricting assignments,
subletting or other transfers contained in leases, licenses and similar
agreements entered into in the Ordinary Course (provided that such restrictions
are limited to the property or assets secured by such Liens or the property or
assets subject to such leases, licenses or similar agreements, as the case may
be), (d) restrictions in the agreements relating to Liens permitted to be
incurred under Section 6.2 that limit the right of any Credit Party to dispose
of or transfer the assets subject to such Liens, (e) provisions limiting the
disposition or distribution of assets or property in sale-leaseback agreements,
stock sale agreements and other similar agreements, which limitation is
applicable only to the assets that are the subject of such agreements, (f) any
encumbrance or restriction in connection with an acquisition of property, so
long as such encumbrance or restriction relates solely to the property so
acquired and was not created in connection with or in anticipation of such
acquisition, (g) restrictions imposed by customary provisions in partnership
agreements, limited liability company organizational governance documents, joint
venture agreements and other similar agreements that restrict the transfer of
ownership interest in such partnership, limited liability company, joint venture
or similar Person, provided that to the extent such restriction restricts the
ability to grant security interests as required under the Credit Documents, such
restrictions shall have existed prior to the Closing Date, and (h) restrictions
on receivables sold or otherwise disposed of pursuant to a Factoring Agreement
permitted by Section 6.1(l), no Credit Party nor any of its Subsidiaries shall
enter into any agreement prohibiting the creation or assumption of any Lien upon
any of its properties or assets, whether now owned or hereafter acquired.
6.5    Restricted Payments. No Credit Party shall, nor shall it permit any of
its Subsidiaries or Affiliates through any manner or means or through any other
Person to, directly or indirectly, declare, order, pay, make or set apart, or
agree to declare, order, pay, make or set apart, any sum for any Restricted
Payment, except:
(a)    any Subsidiary may declare and pay or make any distributions to its
shareholders, provided that such payments are made to all its shareholders
proportionately based on their ownership interest in such Subsidiary;
(b)    the Borrower or any Subsidiary may make regularly scheduled payments of
principal and interest in respect of any Indebtedness that is permitted by
Sections 6.1(c) and (o), but only to the extent permitted pursuant to the terms
of such Indebtedness (including, without limitation, any subordination terms
applicable to such Indebtedness);
(c)    so long as no Default or Event of Default has occurred and is continuing,
the Borrower may repurchase or redeem Common Stock in an amount not to exceed
$7,000,000 per annum solely for the purpose of repurchases of Common Stock from
departing executives of the Borrower or any of its Subsidiaries or satisfying
the purchase price of equity award under, or paying withholding taxes payable
with respect to, vested equity compensation programs;



 
74

 




--------------------------------------------------------------------------------



(d)    so long as no Default or Event of Default has occurred and is continuing,
the Borrower and its Subsidiaries may make additional Restricted Payments in an
aggregate amount not to exceed (i) $10,000,000, plus (ii) an additional
$10,000,000 in any Fiscal Year solely to repurchase or redeem Senior Notes plus
(iii) the Retained Amount; provided, that, in the case of any Restricted Payment
made under this clause (iii), at the time of and immediately after giving effect
to such Restricted Payment and the use of proceeds thereof, the Leverage Ratio
is less than or equal to 3.50 to 1.00, calculated on a pro forma basis of the
last day of the most recently ended four Fiscal Quarter period for which
financial statements have been delivered pursuant to Section 5.1; and
(e)    so long as no Default or Event of Default has occurred and is continuing,
the Borrower may repurchase or redeem Senior Notes with the proceeds of (x) Debt
incurred pursuant to Section 6.1(c) or (y) Permitted Refinancing Indebtedness in
respect thereof incurred pursuant to Section 6.1(p).
6.6    Restrictions on Subsidiary Distributions. Except as provided herein, in
the ABL Credit Documents and as provided in the Senior Notes Documents or
documents governing any Permitted Refinancing Indebtedness with respect thereto,
no Credit Party shall, nor shall it permit any of its Subsidiaries to, create or
otherwise cause or suffer to exist or become effective any consensual
encumbrance or restriction of any kind on the ability of any Subsidiary of the
Borrower to (a) pay dividends or make any other distributions on any of such
Subsidiary’s Capital Stock owned by the Borrower or any other Subsidiary of the
Borrower, (b) repay or prepay any Indebtedness owed by such Subsidiary to the
Borrower or any other Subsidiary of the Borrower, (c) make loans or advances to
the Borrower or any other Subsidiary of the Borrower, or (d) transfer any of its
property or assets to the Borrower or any other Subsidiary of the Borrower,
other than restrictions (i) in agreements evidencing Indebtedness permitted by
Section 6.1(j) that impose restrictions on the property so acquired; (ii) by
reason of customary provisions restricting assignments, subletting or other
transfers contained in leases, licenses, joint venture agreements and similar
agreements entered into in the Ordinary Course; (iii) that are or were created
by virtue of any transfer of, agreement to transfer or option or right with
respect to any property, assets or Capital Stock not otherwise prohibited under
this Agreement; (iv) in any agreement for the sale or other disposition of a
Subsidiary that restricts distributions by that Subsidiary pending the sale or
other disposition; (v) in provisions in agreements or instruments which prohibit
the payment of dividends or the making of other distributions with respect to
any class of Capital Stock of a Person other than on a pro rata basis; (vi) in
any instrument governing Indebtedness or Capital Stock of a Person acquired by
the Borrower or any of its Subsidiaries as in effect at the time of such
acquisition (except to the extent such Indebtedness or Capital Stock was
incurred in connection with or in contemplation of such acquisition), which
encumbrance or restriction is not applicable to any Person, or the properties or
assets of any Person, other than the Person or the property or assets of the
Person, so acquired, provided that, in the case of Indebtedness, such
Indebtedness was permitted by Section 6.1; (vii) in any intercompany arrangement
entered into for tax planning purposes so long as such arrangement may be
terminated at any time at the direction of the Borrower or any other Party in
its sole discretion; and (viii) on the transfer of any receivables sold or
otherwise disposed of pursuant to a Factoring Agreement permitted by Section
6.1(l).
6.7     Investments. No Credit Party shall, nor shall it permit any of its
Subsidiaries to, directly or indirectly, make or own any Investment in any
Person, including without limitation any Joint Venture, except:
(h)    Investments in Cash and Cash Equivalents;
(i)    (i) equity Investments and loans as of the Closing Date in or to the
Borrower or any of its Subsidiaries, (ii) equity Investments and loans made
after the Closing Date in or to the Borrower or any Guarantor Subsidiary, or by
a non-Credit Party in another non-Credit Party and (iii) equity Investments or
transfers of assets made after the Closing Date by a Credit Party in or to a
Subsidiary of the Borrower that is not a Credit Party, so long as, with respect
to equity Investments or transfers of assets under this clause (iii), the
aggregate amount of such equity Investments



 
75

 




--------------------------------------------------------------------------------



and the aggregate fair market value of such transfers of assets, does not exceed
at any time (A) $30,000,000 plus (B) the Retained Amount; provided, that, in the
case of any Investments made under this clause (B), at the time of and
immediately after giving effect to such Investment, (A) the Leverage Ratio is
less than or equal to 3.50 to 1.00, calculated on a pro forma basis as of the
last day of the most recently ended four Fiscal Quarter period for which
financial statements have been delivered pursuant to Section 5.1, as determined
on the basis of the financial information most recently delivered to the
Administrative Agent by the Borrower pursuant to Section 5.1 and (B) no Default
or Event of Default has occurred and is continuing or would result therefrom;
provided further that, for purposes of this clause (iii), at any given time the
amount of cash distributions and dividends or other similar amounts received in
respect of such equity Investments and the amount of cash consideration received
in respect of such transfers of assets, in each case, up to the value of such
equity Investments or transfers of assets, as applicable, used to calculate the
aggregate amount of the equity Investments and transfers of assets made pursuant
to this clause (iii), shall be netted against the outstanding aggregate amount
of equity Investments and transfers of assets made pursuant to this clause
(iii);
(j)    Investments (i) in any Securities received in satisfaction or partial
satisfaction of obligations of financially troubled account debtors and (ii)
deposits, prepayments and other credits to suppliers made in the Borrower’s and
its Subsidiaries’ Ordinary Course;
(k)    intercompany loans and guaranties to the extent permitted under Sections
6.1(b), (d), (e) and (h);
(l)    Consolidated Capital Expenditures otherwise permitted under Section 6.8;
(m)    loans and advances to employees of the Borrower and its Subsidiaries made
in the Ordinary Course in an aggregate principal amount not to exceed $2,000,000
in the aggregate at any one time outstanding;
(n)    Investments made in connection with Permitted Acquisitions permitted
pursuant to and in accordance with Section 6.9;
(o)    Investments received in lieu of Cash in connection with Asset Sales
permitted by and in accordance with Section 6.9;
(p)    Investments described in Schedule 6.7(i);
(q)    Investments in Permitted Joint Ventures in an aggregate amount not to
exceed at any time $20,000,000; and
(r)    other Investments (including without limitation Investments in
Subsidiaries which are not wholly owned, directly or indirectly, by the
Borrower) in an aggregate amount not to exceed at any time (i) $30,000,000 plus
(ii) the Retained Amount; provided, that, in the case of any Investments made
under this clause (ii), at the time of and immediately after giving effect to
such Investment, (A) the Leverage Ratio is less than or equal to 3.50 to 1.00,
calculated on a pro forma basis as of the last day of the most recently ended
four Fiscal Quarter period for which financial statements have been delivered
pursuant to Section 5.1 and (B) no Default or Event of Default has occurred and
is continuing or would result therefrom; provided further that for purposes of
this Section 6.7(k), at any given time the amount of any cash repayments of
principal, interest, distributions and dividends or other similar amounts
received in respect of any such Investments, up to the value of such Investments
used to calculate the aggregate amount of other Investments made under this
Section 6.7(k), shall be netted against the then outstanding aggregate amount of
other Investments made under this Section 6.7(k).
Notwithstanding the foregoing, in no event shall any Credit Party make any
Investment which results in or facilitates in any manner any Restricted Payment
not otherwise permitted under the terms of Section 6.5.



 
76

 




--------------------------------------------------------------------------------



6.8    Maximum Consolidated Capital Expenditures. The Borrower shall not, and
shall not permit its Subsidiaries to, make or incur Consolidated Capital
Expenditures, in any Fiscal Year indicated below, in an aggregate amount for the
Borrower and its Subsidiaries in excess of the corresponding amount (“Maximum
Consolidated Capital Expenditures”) set forth below opposite such Fiscal Year
(exclusive of Capital Expenditures paid with Net Asset Sale Proceeds in
accordance with Section 2.11(a) or with Net Insurance/Condemnation Proceeds in
accordance with Section 2.11(b)):
Fiscal Year
Maximum Consolidated Capital Expenditures
2013
$42,000,000.00
2014
$42,000,000.00
2015
$42,000,000.00
2016
$42,000,000.00
2017
$42,000,000.00
2018
$42,000,000.00
2019
$42,000,000.00

provided, that the Maximum Consolidated Capital Expenditures for any Fiscal Year
shall be increased by (i) an amount equal to the portion of Maximum Consolidated
Capital Expenditures not expended in the immediately preceding Fiscal Year (the
“Roll-Over Amount”) and (ii) the Retained Amount; provided, further, that, in
the case of any Consolidated Capital Expenditure made under this clause (ii), at
the time of and immediately after giving effect to such Consolidated Capital
Expenditure, (A) the Borrower and its Subsidiaries shall be in compliance with a
Leverage Ratio that is less than or equal to 4.00 to 1.00 on a pro forma basis
after giving effect to such Consolidated Capital Expenditure as of the last day
of the four Fiscal Quarter period for which financial statements have been
delivered pursuant to Section 5.1 and (B) no Default or Event of Default has
occurred and is continuing or would result therefrom; provided, further, that
any Roll-Over Amount not expended in the applicable Fiscal Year shall not be
added to the amount of Maximum Consolidated Capital Expenditures for the
immediately succeeding Fiscal Year.
In the event that the Borrower and its Subsidiaries have made Consolidated
Capital Expenditures in any Fiscal Year in an aggregate amount equal to the
Maximum Consolidated Capital Expenditures for such Fiscal Year (as such amount
may be increased by any applicable Roll-Over Amount but not by any Retained
Amount), the Borrower and its Subsidiaries may utilize up to 100% of the
applicable Maximum Consolidated Capital Expenditures for the immediately
succeeding Fiscal Year to make additional Consolidated Capital Expenditures in
the then current Fiscal Year (and with the amount so utilized to reduce the
Maximum Consolidated Capital Expenditures in such immediately succeeding Fiscal
Year).
In addition to the foregoing, the Borrower or its applicable Subsidiaries may
make additional Consolidated Capital Expenditures in an aggregate amount for all
such Persons not to exceed $10,000,000 as a result of the replacement of the
non-equipment operating leases in effect on the Closing Date with respect to
their facilities in Youngsville, North Carolina and Geelong, Australia with
Capital Leases.



 
77

 




--------------------------------------------------------------------------------



6.9    Fundamental Changes; Disposition of Assets; Acquisitions. No Credit Party
shall, nor shall it permit any of its Subsidiaries to, enter into any merger or
consolidation, or liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution), or convey, sell, lease or sub lease (as lessor or
sublessor), exchange, transfer or otherwise dispose of, in one transaction or a
series of transactions, all or any part of its business, assets or property of
any kind whatsoever, whether real, personal or mixed and whether tangible or
intangible, whether now owned or hereafter acquired, or acquire by purchase or
otherwise (other than purchases or other acquisitions of inventory, materials
and equipment and Capital Expenditures in the Ordinary Course) the business,
property or fixed assets of, or stock or other evidence of beneficial ownership
of, any Person or any division or line of business or other business unit of any
Person, except:
(h)    any Subsidiary of the Borrower may be merged with or into the Borrower or
any other Subsidiary, or be liquidated, wound up or dissolved; provided,
however, in the case of such a merger involving (x) the Borrower, the Borrower
shall be the continuing or surviving Person, and (y) a Guarantor Subsidiary
merging with a non-Guarantor Subsidiary, the Guarantor Subsidiary shall be the
continuing or surviving Person;
(i)    sales or other dispositions of assets that do not constitute Asset Sales;
(j)    Asset Sales, the proceeds of which (valued at the principal amount
thereof in the case of non-Cash proceeds consisting of notes or other debt
Securities and valued at fair market value (determined in good faith by the
board of directors (or similar governing body) of the respective Person making
such Asset Sale) in the case of other non-Cash proceeds), when aggregated with
the proceeds of all other Asset Sales made within the same Fiscal Year, are less
than $35,000,000; provided (1) the consideration received for such assets shall
be in an amount at least equal to the fair market value thereof (determined in
good faith by the board of directors (or similar governing body) of the
respective Person making such Asset Sale), (2) in the case of any Asset Sale
generating aggregate Net Asset Sale Proceeds in excess of $1,000,000, no less
than 75% thereof shall be paid in Cash (for purposes of this clause (2), each of
the following will be deemed to be cash: (A) Cash Equivalents and (B) any
Indebtedness, as shown on the Borrower’s most recent consolidated balance sheet,
of any Credit Party or Subsidiary (other than Indebtedness that is by its terms
subordinated to the Term Loans) that is assumed by the transferee of any such
assets pursuant to an agreement that releases such Credit Party or Subsidiary
from, or indemnifies such Credit Party or Subsidiary against, any liability
under, and any Liens on such assets securing, such Indebtedness, (3) the Net
Asset Sale Proceeds thereof shall be applied as required by Section 2.14(a), and
(4) no Capital Stock of any Guarantor Subsidiary may be sold pursuant to this
Section 6.9(c) unless all of the Capital Stock of such Guarantor Subsidiary is
sold in compliance with this Section 6.9(c);
(k)    disposals of obsolete, worn out or surplus property, and any assets
acquired in connection with the acquisition of another Person in a division or
line of business of such Person reasonably determined by the acquirer to be
surplus assets;
(l)    Permitted Acquisitions, so long as (i) the Common Stock of the Borrower
is used as 100% of the consideration in connection therewith or (ii) cash of the
Borrower or any of its Subsidiaries is used as all or a portion of the
consideration; provided that, in the case of clause (ii), the Borrower can
demonstrate that the Leverage Ratio is less than or equal to 5.00:1.00,
calculated on a pro forma basis as of the last day of the most recently ended
four Fiscal Quarter period for which financial statements have been delivered
pursuant to Section 5.1;
(m)    Investments made in accordance with Section 6.7; and
(n)    disposals of real estate which may not be prohibited pursuant to section
1136 of the German Civil Code.
6.10    Disposal of Subsidiary Interests. Except for any contribution or sale of
its interests in the Capital Stock of any of its Subsidiaries in compliance with
the provisions of Section 6.9 or pursuant to the Collateral Documents, no Credit
Party shall, nor shall it permit any of its Subsidiaries to, (a) directly or



 
78

 




--------------------------------------------------------------------------------



indirectly sell, assign, pledge or otherwise encumber or dispose of any Capital
Stock of any of its Subsidiaries, except to qualify directors if required by
applicable law; or (b) permit any of its Subsidiaries directly or indirectly to
sell, assign, pledge or otherwise encumber or dispose of any Capital Stock of
any of its Subsidiaries, except to another Credit Party (subject to the
restrictions on such disposition otherwise imposed hereunder), or to qualify
directors if required by applicable law.
6.11    Sales and Lease Backs. No Credit Party shall, nor shall it permit any of
its Subsidiaries to, directly or indirectly, become or remain liable as lessee
or as a guarantor or other surety with respect to any lease of any property
(whether real, personal or mixed), whether now owned or hereafter acquired,
which such Credit Party or Subsidiary (a) has sold or transferred or is to sell
or to transfer to any other Person (other than the Borrower or any of its
Subsidiaries), or (b) intends to use for substantially the same purpose as any
other property which has been or is to be sold or transferred by such Credit
Party or Subsidiary to any Person (other than the Borrower or any of its
Subsidiaries) in connection with such lease (any such transaction, a “Sale and
Lease Back Transaction”), unless, in each case, (i) the sale of such property is
permitted by Section 6.9, (ii) any Lien arising in connection with the use of
such property by any Credit Party or any of its Subsidiaries is permitted by
Section 6.2 and (iii) any Attributable Indebtedness of any Credit Party or any
of its Subsidiaries in respect of such lease is permitted under Section 6.1.
6.12    Transactions with Shareholders and Affiliates. No Credit Party shall,
nor shall it permit any of its Subsidiaries to, directly or indirectly, enter
into or permit to exist any transaction (including the purchase, sale, lease or
exchange of any property or the rendering of any service) with any Affiliate of
such Credit Party or its Subsidiaries on terms that are less favorable to such
Credit Party or its Subsidiaries, as the case may be, than those that might be
obtained at the time from a Person who is not an Affiliate of such Credit Party
or its Subsidiaries; provided, the foregoing restriction shall not apply to (a)
any transaction among the Borrower or any of its wholly-owned Subsidiaries
otherwise permitted by this Agreement; (b) reasonable and customary fees paid to
members of the board of directors (or similar governing body) of the Borrower
and its Subsidiaries; (c) compensation arrangements for officers and other
employees of the Borrower and its Subsidiaries entered into in the Ordinary
Course; and (d) transactions described in Schedule 6.12.
6.13    Conduct of Business. From and after the Closing Date, no Credit Party
shall, nor shall it permit any of its Subsidiaries to, engage in any business
other than (i) the businesses engaged in by one or more Credit Parties on the
Closing Date and similar or related businesses and (ii) such other lines of
business as may be consented to by Requisite Lenders.
6.14    Anti-Terrorism Law; Anti-Money Laundering. (a) No Credit Party shall,
directly or indirectly, (i) conduct any business or engage in making or
receiving any contribution of funds, goods or services to or for the benefit of
proceeds to any Person, for the purpose of financing the activities of any
Person currently subject to any U.S. sanctions administered by OFAC, (ii) deal
in, or otherwise engage in any transaction relating to, any property or
interests in property blocked pursuant to the Executive Order or any other
Anti-Terrorism Law, or (iii) engage in or conspire to engage in any transaction
that evades or avoids, or has the purpose of evading or avoiding, or attempts to
violate, any of the prohibitions set forth in any Anti-Terrorism Law (and the
Credit Parties shall deliver to the Lenders any certification or other evidence
requested from time to time by any Lender in its reasonable discretion,
confirming the Credit Parties’ compliance with this Section 6.14).


(b) Cause or permit any of the funds of such Credit Party that are used to repay
the Credit Extensions to be derived from any unlawful activity with the result
that the making of the Credit Extensions would be in violation of any
Requirement of Law.



 
79

 




--------------------------------------------------------------------------------





6.15    Amendments or Waivers to Organizational Documents. No Credit Party shall
terminate or agree to any amendment, restatement, supplement or other
modification to, any Organizational Document that would be materially adverse to
the Lenders.
6.16    Amendments or Waivers to Certain Indebtedness. No Credit Party shall,
nor shall it permit any of its Subsidiaries to, amend or otherwise change the
terms of any Indebtedness incurred pursuant to Section 6.1(c) or Section 6.1(o)
or any Permitted Refinancing Indebtedness with respect thereto or make any
payment consistent with an amendment thereof or change thereto, if the effect of
such amendment or change is to increase the interest rate or the amortization
rate on such Indebtedness or such Permitted Refinancing Indebtedness, change (to
earlier dates) any dates upon which payments of principal or interest are due
thereon, change any event of default or condition to an event of default with
respect thereto (other than to eliminate any such event of default or increase
any grace period related thereto), change the redemption, prepayment or
defeasance provisions thereof, change the subordination provisions of such
Indebtedness or such Permitted Refinancing Indebtedness (or any guaranty
thereof), or if the effect of such amendment or change, together with all other
amendments or changes made, is to increase materially the obligations of the
obligor thereunder or to confer any additional rights on the holders of such
Indebtedness or such Permitted Refinancing Indebtedness (or a trustee or other
representative on their behalf) which would be adverse to any Credit Party or
Lenders in any material respect.
6.17    Embargoed Person. No Credit Party shall, nor shall it permit any of its
Subsidiaries to, cause or permit (a) any of the funds or properties of the
Credit Parties that are used to repay the Term Loans to constitute property of,
or be beneficially owned directly or indirectly by, any person subject to
sanctions or trade restrictions under United States law (“Embargoed Person” or
“Embargoed Persons”) that is identified on (1) the “List of Specially Designated
Nationals and Blocked Persons” (the “SDN List”) maintained by OFAC and/or on any
other similar list (“Other List”) maintained by OFAC pursuant to any authorizing
statute including the International Emergency Economic Powers Act, 50 U.S.C. §§
1701 et seq., The Trading with the Enemy Act, 50 U.S.C. App. 1 et seq., and any
Executive Order or regulation promulgated thereunder, with the result that the
investment in the Credit Parties (whether directly or indirectly) is prohibited
by applicable Requirements of Law, or the Term Loans or made by the Lenders
would be in violation of Requirements of Law, or (2) the Executive Order, any
related enabling legislation or any other similar executive orders, or (b) any
Embargoed Person to have any direct or indirect interest, of any nature
whatsoever in the Credit Parties, with the result that the investment in the
Credit Parties (whether directly or indirectly) is prohibited by applicable
Requirements of Law or the Term Loans are in violation of applicable
Requirements of Law.
SECTION 7.GUARANTY
7.1    Guaranty of the Obligations. Subject to the provisions of Section 7.2,
the Guarantors jointly and severally hereby irrevocably and unconditionally
guaranty to the Administrative Agent for the ratable benefit of the
Beneficiaries the due and punctual payment in full of all Obligations (other
than Excluded Swap Obligations) when the same shall become due, whether at
stated maturity, by required prepayment, declaration, acceleration, demand or
otherwise (including amounts that would become due but for the operation of the
automatic stay under section 362(a) of the Bankruptcy Code (collectively, the
“Guaranteed Obligations”).
7.2    Contribution by Guarantors . All Guarantors desire to allocate among
themselves (collectively, the “Contributing Guarantors”), in a fair and
equitable manner, their obligations arising under this Guaranty. Accordingly, in
the event any payment or distribution is made on any date by a Guarantor



 
80

 




--------------------------------------------------------------------------------



(a “Funding Guarantor”) under this Guaranty such that its Aggregate Payments
exceed its Fair Share as of such date, such Funding Guarantor shall be entitled
to a contribution from each of the other Contributing Guarantors in an amount
sufficient to cause each Contributing Guarantor’s Aggregate Payments to equal
its Fair Share as of such date. “Fair Share” means, with respect to a
Contributing Guarantor as of any date of determination, an amount equal to (a)
the ratio of (i) the Fair Share Contribution Amount with respect to such
Contributing Guarantor to (ii) the aggregate of the Fair Share Contribution
Amounts with respect to all Contributing Guarantors multiplied by (b) the
aggregate amount paid or distributed on or before such date by all Funding
Guarantors under this Guaranty in respect of the obligations Guaranteed. “Fair
Share Contribution Amount” means, with respect to a Contributing Guarantor as of
any date of determination, the maximum aggregate amount of the obligations of
such Contributing Guarantor under this Guaranty that would not render its
obligations hereunder or thereunder subject to avoidance as a fraudulent
transfer or conveyance under section 548 of the Bankruptcy Code or any
comparable applicable provisions of state law; provided, solely for purposes of
calculating the “Fair Share Contribution Amount” with respect to any
Contributing Guarantor for purposes of this Section 7.2, any assets or
liabilities of such Contributing Guarantor arising by virtue of (a) any rights
to subrogation, reimbursement or indemnification or any rights to or obligations
of contribution hereunder or (b) any liabilities of such Contributing Guarantor
in respect of intercompany Indebtedness to the Borrower to the extent that such
Indebtedness would be discharged in an amount equal to the amount paid by such
Contributing Guarantor hereunder shall not be considered as assets or
liabilities of such Contributing Guarantor. “Aggregate Payments” means, with
respect to a Contributing Guarantor as of any date of determination, an amount
equal to (1) the aggregate amount of all payments and distributions made on or
before such date by such Contributing Guarantor in respect of this Guaranty
(including, without limitation, in respect of this Section 7.2), minus (2) the
aggregate amount of all payments received on or before such date by such
Contributing Guarantor from the other Contributing Guarantors as contributions
under this Section 7.2. The amounts payable as contributions hereunder shall be
determined as of the date on which the related payment or distribution is made
by the applicable Funding Guarantor. The allocation among Contributing
Guarantors of their obligations as set forth in this Section 7.2 shall not be
construed in any way to limit the liability of any Contributing Guarantor
hereunder. Each Guarantor is a third party beneficiary to the contribution
agreement set forth in this Section 7.2(b).
7.3    Payment by Guarantors. Subject to Section 7.2, the Guarantors hereby
jointly and severally agree, in furtherance of the foregoing and not in
limitation of any other right which any Beneficiary may have at law or in equity
against any Guarantor by virtue hereof, that upon the failure of the Borrower to
pay any of the Guaranteed Obligations when and as the same shall become due,
whether at stated maturity, by required prepayment, declaration, acceleration,
demand or otherwise (including amounts that would become due but for the
operation of the automatic stay under section 362(a) of the Bankruptcy Code),
the Guarantors will upon demand pay, or cause to be paid, in Cash, to the
Administrative Agent for the ratable benefit of the Beneficiaries, an amount
equal to the sum of the unpaid principal amount of all Guaranteed Obligations
then due as aforesaid, accrued and unpaid interest on such Guaranteed
Obligations (including interest which, but for the Borrower’s becoming the
subject of a case under the Bankruptcy Code, would have accrued on such
Guaranteed Obligations, whether or not a claim is allowed against the Borrower
for such interest in the related bankruptcy case) and all other Guaranteed
Obligations then owed to Beneficiaries as aforesaid.


7.4    Liability of Guarantors Absolute. Each Guarantor agrees that its
obligations hereunder are irrevocable, absolute, independent and unconditional
and shall not be affected by any circumstance which constitutes a legal or
equitable discharge of a guarantor or surety other than payment in full of the
Guaranteed Obligations. In furtherance of the foregoing and without limiting the
generality thereof, each Guarantor agrees as follows:



 
81

 




--------------------------------------------------------------------------------



(a)    this Guaranty is a guaranty of payment when due and not of
collectability. This Guaranty is a primary obligation of such Guarantor and not
merely a contract of surety;
(b)    the Administrative Agent may enforce this Guaranty upon the occurrence of
an Event of Default notwithstanding the existence of any dispute between the
Borrower and any Beneficiary with respect to the existence of such Event of
Default;
(c)    the obligations of such Guarantor hereunder are independent of the
obligations of the Borrower and the obligations of any other guarantor
(including any other Guarantor) of the obligations of the Borrower, and a
separate action or actions may be brought and prosecuted against such Guarantor
whether or not any action is brought against the Borrower or any of such other
guarantors and whether or not the Borrower is joined in any such action or
actions;
(d)    payment by any Guarantor of a portion, but not all, of the Guaranteed
Obligations shall in no way limit, affect, modify or abridge any Guarantor’s
liability for any portion of the Guaranteed Obligations which has not been paid.
Without limiting the generality of the foregoing, if the Administrative Agent is
awarded a judgment in any suit brought to enforce any Guarantor’s covenant to
pay a portion of the Guaranteed Obligations such judgment shall not be deemed to
release such Guarantor from its covenant to pay the portion of the Guaranteed
Obligations that is not the subject of such suit, and such judgment shall not,
except to the extent satisfied by such Guarantor, limit, affect, modify or
abridge any other Guarantor’s liability hereunder in respect of the Guaranteed
Obligations;
(e)    any Beneficiary, upon such terms as it deems appropriate, without notice
or demand and without affecting the validity or enforceability hereof or giving
rise to any reduction, limitation, impairment, discharge or termination of any
Guarantor’s liability hereunder, from time to time may (i) renew, extend,
accelerate, increase the rate of interest on, or otherwise change the time,
place, manner or terms of payment of the Guaranteed Obligations; (ii) settle,
compromise, release or discharge, or accept or refuse any offer of performance
with respect to, or substitutions for, the Guaranteed Obligations, or any
agreement relating thereto and/or subordinate the payment of the same to the
payment of any other obligations; (iii) request and accept other guaranties of
the Guaranteed Obligations and take and hold security for the payment hereof or
the Guaranteed Obligations; (iv) release, surrender, exchange, substitute,
compromise, settle, rescind, waive, alter, subordinate or modify, with or
without consideration, any security for payment of the Guaranteed Obligations,
any other guaranties of the Guaranteed Obligations or any other obligation of
any Person (including any other Guarantor) with respect to the Guaranteed
Obligations, provided, however, that no Credit Document to which such Guarantor
is party may be amended without its written consent; (v) enforce and apply any
security now or hereafter held by or for the benefit of such Beneficiary in
respect hereof or the Guaranteed Obligations and direct the order or manner of
sale thereof, or exercise any other right or remedy that such Beneficiary may
have against any such security, in each case as such Beneficiary in its
discretion may determine consistent herewith or the applicable documentation
creating Hedging Obligations and any applicable security agreement, including
foreclosure on any such security pursuant to one or more judicial or
non-judicial sales, whether or not every aspect of any such sale is commercially
reasonable, and even though such action operates to impair or extinguish any
right of reimbursement or subrogation or other right or remedy of any Guarantor
against the Borrower or any security for the Guaranteed Obligations; and (vi)
exercise any other rights available to it under the Credit Documents or the
applicable documentation creating Hedging Obligations; and
(f)    this Guaranty and the obligations of Guarantors hereunder shall be valid
and enforceable and shall not be subject to any reduction, limitation,
impairment, discharge or termination for any reason (other than payment in full
of the Guaranteed Obligations), including the occurrence of any of the
following, whether or not any Guarantor shall have had notice or knowledge of
any of them: (i) any failure or omission to assert or enforce or agreement or
election not to assert or enforce, or the stay or enjoining, by order of court,
by operation of law or otherwise, of the exercise or enforcement of, any claim
or demand or any right, power or remedy (whether arising under the Credit
Documents or the applicable documentation creating Hedging Obligations, at law,
in equity or otherwise) with respect to the Guaranteed Obligations or any
agreement relating thereto, or with respect to any other guaranty of or security
for the payment of the Guaranteed Obligations; (ii) any rescission, waiver,
amendment or modification of, or any consent to departure from, any of the terms
or provisions (including provisions relating to events of default) hereof, any
of the



 
82

 




--------------------------------------------------------------------------------



other Credit Documents, any of the applicable documentation creating Hedging
Obligations or any agreement or instrument executed pursuant thereto, or of any
other guaranty or security for the Guaranteed Obligations, in each case whether
or not in accordance with the terms hereof or such Credit Document, such
applicable documentation creating Hedging Obligations or any agreement relating
to such other guaranty or security; (iii) the Guaranteed Obligations or any
agreement relating thereto, at any time being found to be illegal, invalid or
unenforceable in any respect; (iv) the application of payments received from any
source (other than payments received pursuant to the other Credit Documents or
any of the applicable documentation creating Hedging Obligations or from the
proceeds of any security for the Guaranteed Obligations, except to the extent
such security also serves as collateral for indebtedness other than the
Guaranteed Obligations) to the payment of indebtedness other than the Guaranteed
Obligations, even though any Beneficiary might have elected to apply such
payment to any part or all of the Guaranteed Obligations; (v) any Beneficiary’s
consent to the change, reorganization or termination of the corporate structure
or existence of the Borrower or any of its Subsidiaries and to any corresponding
restructuring of the Guaranteed Obligations; (vi) any failure to perfect or
continue perfection of a security interest in any collateral which secures any
of the Guaranteed Obligations; (vii) any defenses, set offs or counterclaims
which the Borrower may allege or assert against any Beneficiary in respect of
the Guaranteed Obligations, including failure of consideration, breach of
warranty, payment, statute of frauds, statute of limitations, accord and
satisfaction and usury; (viii) any law or regulation of any jurisdiction or any
other event affecting any term of the Guaranteed Obligations; and (ix) any other
act or thing or omission, or delay to do any other act or thing, which may or
might in any manner or to any extent vary the risk of any Guarantor as an
obligor in respect of the Guaranteed Obligations.
7.5    Waivers by Guarantors. To the fullest extent permitted by any Requirement
of Law, each Guarantor hereby waives, for the benefit of the Beneficiaries: (a)
any right to require any Beneficiary, as a condition of payment or performance
by such Guarantor, to (i) proceed against the Borrower, any other guarantor
(including any other Guarantor) of the Guaranteed Obligations or any other
Person, (ii) proceed against or exhaust any security held from any Credit Party,
any such other guarantor or any other Person, (iii) proceed against or have
resort to any balance of any Deposit Account or credit on the books of any
Beneficiary in favor of the Borrower or any other Person, or (iv) pursue any
other remedy in the power of any Beneficiary whatsoever; (b) any defense arising
by reason of the incapacity, lack of authority or any disability or other
defense of the Borrower or any other Guarantor including any defense based on or
arising out of the lack of validity or the unenforceability of the Guaranteed
Obligations or any agreement or instrument relating thereto or by reason of the
cessation of the liability of the Borrower or any other Guarantor from any cause
other than payment in full of the Guaranteed Obligations; (c) any defense based
upon any statute or rule of law which provides that the obligation of a surety
must be neither larger in amount nor in other respects more burdensome than that
of the principal; (d) any defense based upon any Beneficiary’s errors or
omissions in the administration of the Guaranteed Obligations, except behavior
which amounts to bad faith; (e) (i) any principles or provisions of law,
statutory or otherwise, which are or might be in conflict with the terms hereof
and any legal or equitable discharge of such Guarantor’s obligations hereunder,
(ii) the benefit of any statute of limitations affecting such Guarantor’s
liability hereunder or the enforcement hereof, (iii) any rights to set offs,
recoupments and counterclaims, and (iv) promptness, diligence and any
requirement that any Beneficiary protect, secure, perfect or insure any security
interest or lien or any property subject thereto; (f) notices, demands,
presentments, protests, notices of protest, notices of dishonor and notices of
any action or inaction, including acceptance hereof, notices of default
hereunder, the applicable documentation creating Hedging Obligations or any
agreement or instrument related thereto, notices of any renewal, extension or
modification of the Guaranteed Obligations or any agreement related thereto,
notices of any extension of credit to the Borrower and notices of any of the
matters referred to in Section 7.4 and any right to consent to any thereof; and
(g) any defenses or benefits that may be derived from or afforded by law which
limit the liability of or exonerate guarantors or sureties, or which may
conflict with the terms hereof.
7.6    Guarantors’ Rights of Subrogation, Contribution, etc. Until the
Guaranteed Obligations shall have been indefeasibly paid in full in Cash, each
Guarantor hereby waives any claim, right or remedy, direct



 
83

 




--------------------------------------------------------------------------------



or indirect, that such Guarantor now has or may hereafter have against the
Borrower or any other Guarantor or any of its assets in connection with this
Guaranty or the performance by such Guarantor of its respective obligations
hereunder, in each case whether such claim, right or remedy arises in equity,
under contract, by statute, under common law or otherwise and including, without
limitation, (a) any right of subrogation, reimbursement or indemnification that
such Guarantor now has or may hereafter have against the Borrower with respect
to the Guaranteed Obligations, (b) any right to enforce, or to participate in,
any claim, right or remedy that any Beneficiary now has or may hereafter have
against the Borrower, and (c) any benefit of, and any right to participate in,
any collateral or security now or hereafter held by any Beneficiary. In
addition, until the Guaranteed Obligations shall have been indefeasibly paid in
full in Cash, each Guarantor shall withhold exercise of any right of
contribution such Guarantor may have against any other guarantor (including any
other Guarantor) of the Guaranteed Obligations, including, without limitation,
any such right of contribution as contemplated by Section 7.2. Each Guarantor
further agrees that, to the extent the waiver or agreement to withhold the
exercise of its rights of subrogation, reimbursement, indemnification and
contribution as set forth herein is found by a court of competent jurisdiction
to be void or voidable for any reason, any rights of subrogation, reimbursement
or indemnification such Guarantor may have against the Borrower or against any
collateral or security, and any rights of contribution such Guarantor may have
against any such other guarantor, shall be junior and subordinate to any rights
any Beneficiary may have against the Borrower, to all right, title and interest
any Beneficiary may have in any such collateral or security, and to any right
any Beneficiary may have against such other guarantor. If any amount shall be
paid to any Guarantor on account of any such subrogation, reimbursement,
indemnification or contribution rights at any time when all Guaranteed
Obligations shall not have been finally and indefeasibly paid in full in Cash,
such amount shall be held in trust for the Administrative Agent on behalf of the
Beneficiaries and shall forthwith be paid over to the Administrative Agent for
the benefit of the Beneficiaries to be credited and applied against the
Guaranteed Obligations, whether matured or unmatured, in accordance with the
terms hereof.
7.7    Subordination of Other Obligations. Any Indebtedness of the Borrower or
any Guarantor now or hereafter held by any Guarantor (the “Obligee Guarantor”)
is hereby subordinated in right of payment to the Guaranteed Obligations, and
any such indebtedness collected or received by the Obligee Guarantor after an
Event of Default has occurred and is continuing shall be held in trust for
Administrative Agent on behalf of the Beneficiaries and shall forthwith be paid
over to the Administrative Agent for the benefit of the Beneficiaries to be
credited and applied against the Guaranteed Obligations, but without affecting,
impairing or limiting in any manner the liability of the Obligee Guarantor under
any other provision hereof.
7.8    Continuing Guaranty. This Guaranty is a continuing guaranty and shall
remain in effect until all of the Guaranteed Obligations shall have been paid in
full. Each Guarantor hereby irrevocably waives any right to revoke this Guaranty
as to future transactions giving rise to any Guaranteed Obligations.
7.9    Authority of Guarantors or Borrower. It is not necessary for any
Beneficiary to inquire into the capacity or powers of any Guarantor or the
Borrower or the officers, directors or any agents acting or purporting to act on
behalf of any of them.
7.10    Financial Condition of the Borrower. Any Credit Extension may be made to
the Borrower or continued from time to time, and any applicable documentation
creating Hedging Obligations may be entered into from time to time, in each case
without notice to or authorization from any Guarantor regardless of the
financial or other condition of the Borrower at the time of any such grant or
continuation or at the time such applicable documentation creating Hedging
Obligations is entered into, as the case may be. No Beneficiary shall have any
obligation to disclose or discuss with any Guarantor its assessment, or any
Guarantor’s assessment, of the financial condition of the Borrower. Each
Guarantor has adequate means to



 
84

 




--------------------------------------------------------------------------------



obtain information from the Borrower on a continuing basis concerning the
financial condition of the Borrower and its ability to perform its respective
obligations under the Credit Documents and the applicable documentation creating
Hedging Obligations, and each Guarantor assumes the responsibility for being and
keeping informed of the financial condition of the Borrower and of all
circumstances bearing upon the risk of nonpayment of the Guaranteed Obligations.
Each Guarantor hereby waives and relinquishes any duty on the part of any
Beneficiary to disclose any matter, fact or thing relating to the business,
operations or conditions of the Borrower now known or hereafter known by any
Beneficiary.
7.11    Bankruptcy, etc.
(a)    So long as any Guaranteed Obligations remain outstanding, no Guarantor
shall, without the prior written consent of the Administrative Agent acting
pursuant to the instructions of the Requisite Lenders, commence or join with any
other Person in commencing any bankruptcy, reorganization or insolvency case or
proceeding of or against the Borrower or any other Guarantor. The obligations of
the Guarantors hereunder shall not be reduced, limited, impaired, discharged,
deferred, suspended or terminated by any case or proceeding, voluntary or
involuntary, involving the bankruptcy, insolvency, receivership, reorganization,
liquidation or arrangement of the Borrower or any Guarantor or by any defense
which the Borrower or any Guarantor may have by reason of the order, decree or
decision of any court or administrative body resulting from any such proceeding.
(b)    Each Guarantor acknowledges and agrees that any interest on any portion
of the Guaranteed Obligations which accrues after the commencement of any case
or proceeding referred to in clause (a) above (or, if interest on any portion of
the Guaranteed Obligations ceases to accrue by operation of law by reason of the
commencement of such case or proceeding, such interest as would have accrued on
such portion of the Guaranteed Obligations if such case or proceeding had not
been commenced) shall be included in the Guaranteed Obligations because it is
the intention of the Guarantors and the Beneficiaries that the Guaranteed
Obligations which are guaranteed by the applicable Guarantors pursuant hereto
should be determined without regard to any rule of law or order which may
relieve the Borrower of any portion of such Guaranteed Obligations. The
Guarantors will permit any trustee in bankruptcy, receiver, debtor in
possession, assignee for the benefit of creditors or similar person to pay the
Administrative Agent, or allow the claim of the Administrative Agent in respect
of, any such interest accruing after the date on which such case or proceeding
is commenced.
(c)    In the event that all or any portion of the Guaranteed Obligations are
paid by the Borrower, the obligations of the Guarantors hereunder shall continue
and remain in full force and effect or be reinstated, as the case may be, in the
event that all or any part of such payment(s) are rescinded or recovered
directly or indirectly from any Beneficiary as a preference, fraudulent transfer
or otherwise, and any such payments which are so rescinded or recovered shall
constitute Guaranteed Obligations for all purposes hereunder.
7.12    Discharge of Guaranty Upon Sale of Guarantor. If (i) all of the Capital
Stock of any Guarantor or any of its successors in interest hereunder shall be
sold or otherwise disposed of (including by merger or consolidation) in
accordance with the terms and conditions hereof or (ii) any Guarantor shall
become an Immaterial Subsidiary at a time when no Default or Event of Default
exists and is continuing and the Borrower shall so request, the Guaranty of such
Guarantor or such successor in interest, as the case may be, hereunder shall
automatically be discharged and released without any further action by any
Beneficiary or any other Person effective as of the time of such Asset Sale and,
so long as the Borrower shall have previously provided the Collateral Agent and
the Administrative Agent such certifications or documents as the Collateral
Agent and/or the Administrative Agent shall reasonably have requested, the
Collateral Agent shall take, and the Lenders hereby irrevocably authorize the
Collateral Agent to take, such actions as are necessary to effect such release
in accordance with the relevant provisions of this Agreement and the Collateral
Documents.
7.13    Validity and Effectiveness. This Guaranty shall remain wholly valid and
effective until the full, unconditional and irrevocable performance and
discharge of the Guaranteed Obligations and for all the



 
85

 




--------------------------------------------------------------------------------



period during which payments effected in such respect are subject to the claw
back and/or avoidance under any applicable law.
7.14    Keepwell. Each Qualified ECP Guarantor hereby jointly and severally,
absolutely, unconditionally and irrevocably undertakes to provide such funds or
other support as may be needed from time to time by each other Guarantor to
honor all of its obligations under the guarantee contained in this Section 7 in
respect of Swap Obligations (provided, however, that each Qualified ECP
Guarantor shall only be liable under this Section 7.14 for the maximum amount of
such liability that can be hereby incurred without rendering its obligations
under this Section 7.14, or otherwise under the guaranty contained in this
Section 7, voidable under applicable law relating to fraudulent conveyance or
fraudulent transfer, and not for any greater amount). The obligations of each
Qualified ECP Guarantor under this Section 7.14 shall remain in full force and
effect until the full, unconditional and irrevocable performance and discharge
of the Guaranteed Obligations. Each Qualified ECP Guarantor intends that this
Section 7.14 constitute, and this Section 7.14 shall be deemed to constitute, a
“keepwell, support, or other agreement” for the benefit of each other Guarantor
for all purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.
SECTION 7.EVENTS OF DEFAULT
8.1    Events of Default. If any one or more of the following conditions or
events shall occur:
(a)    Failure to Make Payments When Due. Failure by the Borrower to pay (i)
when due any installment of principal of any Term Loan, whether at stated
maturity, by acceleration, by notice of voluntary prepayment, by mandatory
prepayment or otherwise, or (ii) within five (5) Business Days after the same
becomes due, any interest on any Term Loan or any fee or any other amount due
hereunder; or
(b)    Default in Other Agreements. (i) Failure of any Credit Party or any of
their respective Subsidiaries to pay when due any principal of or interest on or
any other amount payable in respect of one or more items of Indebtedness (other
than Indebtedness referred to in Section 8.1(a)) with an aggregate principal
amount of $20,000,000 or more, in each case beyond the grace period, if any,
provided therefor, or (ii) breach or default by any Credit Party or any of their
respective Subsidiaries with respect to any other term of (1) one or more items
of Indebtedness in the individual or aggregate principal amounts referred to in
clause (i) above or (2) any loan agreement, mortgage, indenture or other
agreement relating to such item(s) of Indebtedness, in each case beyond the
grace period, if any, originally provided therefor, if the effect of such breach
or default is to cause, or to permit the holder or holders of that Indebtedness
(or a trustee on behalf of such holder or holders), to cause, that Indebtedness
to become or be declared due and payable (or redeemable) prior to its stated
maturity or the stated maturity of any underlying obligation, as the case may
be; provided that no such event or condition under the ABL Credit Documents
(other than a payment default or any default relating to insolvency or
bankruptcy) shall constitute an Event of Default under this paragraph (b) until
the earliest to occur of (x) except with respect to any default under Section
6.18 of the ABL Credit Agreement (or the comparable provision thereto in any
Permitted Refinancing Indebtedness in respect of the ABL Facility), the date
that is thirty (30) days after such event or condition (but only if such event
or circumstance has not been waived or cured), (y) the acceleration of the
Indebtedness under the ABL Facility and (z) the exercise of any remedies by the
ABL Agent or collateral agent or any lenders under the ABL Facility in respect
of any Collateral; or
(c)    Breach of Certain Covenants. Failure of any Credit Party to perform or
comply with any term or condition contained in Section 2.3, Section 5.1(e)(i),
Section 5.2, Section 5.16, Section 5.18 or Section 6; or
(d)    Breach of Representations, etc. Any representation, warranty,
certification or other statement made or deemed made by any Credit Party in any
Credit Document or in any statement or certificate at any time given by any
Credit Party or any of its Subsidiaries in writing pursuant hereto or thereto or
in connection herewith or therewith shall be false in any material respect as of
the date made or deemed made; or



 
86

 




--------------------------------------------------------------------------------



(e)    Other Defaults Under Credit Documents. Any Credit Party shall default in
the performance of or compliance with any term contained herein or any of the
other Credit Documents, other than any such term referred to in any other
subsection of this Section 8.1, and such default shall not have been remedied or
waived within twenty (20) Business Days after the earlier of (i) an Authorized
Officer of the Borrower becoming aware of such default or (ii) receipt by the
Borrower of notice from the Administrative Agent or any Lender of such default;
or
(f)    Involuntary Bankruptcy; Appointment of Receiver, etc. (i) A court of
competent jurisdiction shall enter a decree or order for relief in respect of
the Borrower or any of its Subsidiaries (other than an Immaterial Subsidiary) in
an involuntary case under the Bankruptcy Code or under any other applicable
bankruptcy, insolvency or similar law now or hereafter in effect, which decree
or order is not stayed; or any other similar relief shall be granted under any
applicable federal, provincial or state law; or (ii) an involuntary case
(including, without limitation, a winding-up, dissolution, reorganization,
compromise or arrangement) shall be commenced against the Borrower or any of its
Subsidiaries (other than an Immaterial Subsidiary) under the Bankruptcy Code or
under any other applicable bankruptcy, insolvency or similar law now or
hereafter in effect, or any application shall have been made, or is required by
applicable law to be made, with a court for the opening of insolvency
proceedings with regard to the Borrower or any of its Subsidiaries (other than
an Immaterial Subsidiary); or a decree or order of a court having jurisdiction
in the premises for the appointment of a receiver, liquidator, sequestrator,
trustee, custodian or other officer having similar powers over the Borrower or
any of its Subsidiaries (other than an Immaterial Subsidiary), or over all or a
substantial part of its property, shall have been entered; or there shall have
occurred the involuntary appointment of an interim receiver, trustee or other
custodian of the Borrower or any of its Subsidiaries (other than an Immaterial
Subsidiary) for all or a substantial part of its property; or a warrant of
attachment, execution or similar process shall have been issued against any
substantial part of the property of the Borrower or any of its Subsidiaries
(other than an Immaterial Subsidiary), and (A) in relation only to any Foreign
Subsidiary, any such event described in this clause (ii) shall continue for
seven (7) days without having been dismissed, bonded or discharged, and (B) in
relation only to the Borrower or any Domestic Subsidiary, any such event
described in this clause (ii) shall continue for sixty (60) days without having
been dismissed, bonded or discharged; or
(g)    Voluntary Bankruptcy; Appointment of Receiver, etc. (i) The Borrower or
any of its Subsidiaries (other than an Immaterial Subsidiary) shall have an
order for relief entered with respect to it or shall commence a voluntary case
(including, without limitation, a winding-up, dissolution, reorganization,
compromise or arrangement) under the Bankruptcy Code or under any other
applicable bankruptcy, insolvency or similar law now or hereafter in effect, or
shall consent to the entry of an order for relief in an involuntary case, or to
the conversion of an involuntary case to a voluntary case, under any such law,
or shall consent to the appointment of or taking possession by a receiver,
trustee or other custodian for all or a substantial part of its property; or the
Borrower or any of its Subsidiaries (other than an Immaterial Subsidiary) shall
make any assignment for the benefit of creditors; or (ii) the Borrower or any of
its Subsidiaries (other than an Immaterial Subsidiary) shall be unable, or shall
fail generally, or shall admit in writing its inability, to pay its debts as
such debts become due; or the board of directors (or similar governing body) of
the Borrower or any of its Subsidiaries (other than an Immaterial Subsidiary)
(or any committee thereof) shall adopt any resolution or otherwise authorize any
action to approve any of the actions referred to herein or in Section 8.1(f); or
(h)    Judgments and Attachments. Any money judgment, writ or warrant of
attachment or similar process involving in the aggregate at any time an amount
in excess of $15,000,000 (in either case to the extent not adequately covered by
insurance as to which a solvent and unaffiliated insurance company has
acknowledged coverage) shall be entered or filed against the Borrower or any of
its Subsidiaries or any of their respective assets and shall remain
undischarged, unvacated, unbonded or unstayed for a period of sixty (60) days
(or in any event later than five (5) days prior to the date of any proposed sale
thereunder); or
(i)    Dissolution. Any order, judgment or decree shall be entered against any
Credit Party decreeing the dissolution or split up of such Credit Party and such
order shall remain undischarged or unstayed for a period in excess of thirty
(30) days; or



 
87

 




--------------------------------------------------------------------------------



(j)    Employee Benefit Plans. (i) There shall occur one or more ERISA Events
which individually or in the aggregate results in or could reasonably be
expected to result in liability of the Borrower any of its Subsidiaries or any
of their respective ERISA Affiliates in excess of $15,000,000 during the term
hereof; or (ii) there exists any fact or circumstance that would reasonably be
expected to result in the imposition of a Lien or security interest under
section 412(n) of the Code or under ERISA; or
(k)    Change of Control. A Change of Control shall occur; or
(l)    Guaranties, Collateral Documents and Other Credit Documents. At any time
after the execution and delivery thereof, (i) any Guaranty for any reason, other
than the satisfaction in full of all Obligations, shall cease to be in full
force and effect (other than in accordance with its terms) or shall be declared
to be null and void or any Guarantor shall repudiate its obligations thereunder,
(ii) this Agreement or any Collateral Document ceases to be in full force and
effect (other than by reason of a release of Collateral in accordance with the
terms hereof or thereof or the satisfaction in full of the Obligations in
accordance with the terms hereof or any other termination of such Collateral
Document in accordance with the terms thereof) or shall be declared null and
void, or the Collateral Agent shall not have or shall cease to have a valid and
perfected Lien in any Collateral purported to be covered by the Collateral
Documents with the priority required by the relevant Collateral Document, in
each case for any reason other than the failure of the Collateral Agent or any
Secured Party to take any action within its control, or (iii) any Credit Party
shall contest the validity or enforceability of any Credit Document in writing
or deny in writing that it has any further liability, including with respect to
future advances by the Lenders, under any Credit Document to which it is a party
or any Credit Document shall cease to be in full force and effect or shall be
declared null and void; or
(m)    Disposals and Encumbrances on Real Property. A Credit Party (i) creates
or permits any of its Subsidiaries, directly or indirectly, to create any Lien
permitted pursuant to Section 6.2(u) and such Lien is not removed within ten
(10) days of its effectiveness other than where such Lien is permitted pursuant
to any other clause of Section 6.2 or (ii) makes or permits any of its
Subsidiaries to make a disposition permitted pursuant to Section 6.9(g) other
than where such disposal is permitted pursuant to any other clause of Section
6.9;
THEN, (1) upon the occurrence of any Event of Default described in Sections
8.1(f) or (g), automatically, and (2) upon the occurrence and continuation of
any other Event of Default, at the request of (or with the consent of) the
Requisite Lenders, upon notice to the Borrower by the Administrative Agent, (A)
each of the following shall immediately become due and payable, in each case
without presentment, demand, protest or other requirements of any kind, all of
which are hereby expressly waived by each Credit Party: (I) the unpaid principal
amount of and accrued interest on the Term Loans, and (II) all other
Obligations; (B) the Administrative Agent may cause the Collateral Agent to
enforce any and all Liens and security interests created pursuant to the
Collateral Documents; and (C) the Administrative Agent and/or the Collateral
Agent may exercise any and all of its other rights and remedies under this
Agreement, the other Credit Documents and applicable law.
SECTION 8.AGENTS
9.1    Appointment of Agents. Jefferies Finance LLC is hereby irrevocably
appointed the Administrative Agent hereunder and under the other Credit
Documents and each of the Lenders hereby authorizes the Administrative Agent to
act as its agent in accordance with the terms hereof and the other Credit
Documents. Jefferies Finance LLC is hereby irrevocably appointed the Collateral
Agent hereunder and under the other Credit Documents and each of the Lenders
hereby authorizes the Collateral Agent to act as its agent in accordance with
the terms hereof and the other Credit Documents. Each Agent hereby agrees to act
upon the express conditions contained herein and the other Credit Documents, as
applicable. The provisions of this Section 9 are solely for the benefit of the
Agents and the Lenders and no Credit Party shall have any rights as a third
party beneficiary of any of the provisions thereof. In performing its functions
and duties hereunder, each Agent shall act solely as an agent of the Lenders and
does not assume and shall not



 
88

 




--------------------------------------------------------------------------------



be deemed to have assumed any obligation towards or relationship of agency or
trust with or for the Borrower or any of its Subsidiaries. As of the Closing
Date, Jefferies Finance LLC, in its capacity as a Lead Arranger, shall not have
any obligations hereunder but shall be entitled to all benefits of this Section
9, and Credit Suisse Securities (USA) LLC, in its capacity as a Lead Arranger
and Documentation Agent, shall not have any obligations hereunder but shall be
entitled to all benefits of this Section 9.
9.2    Powers and Duties. (a) Each Lender irrevocably authorizes each Agent to
take such action on such Lender’s behalf and to exercise such powers, rights and
remedies hereunder and under the other Credit Documents as are specifically
delegated or granted to such Agent by the terms hereof and thereof, together
with such powers, rights and remedies as are reasonably incidental thereto. Each
Agent shall have only those duties and responsibilities that are expressly
specified herein and the other Credit Documents and its duties hereunder shall
be administrative in nature. Each Agent may exercise such powers, rights and
remedies and perform such duties by or through its agents or employees. No Agent
shall have, by reason hereof or any of the other Credit Documents, a fiduciary
relationship in respect of any Lender. It is understood and agreed that the use
of the term “agent” herein or in any other Credit Document (or any other similar
term) with reference to any Agent is not intended to connote any fiduciary or
other implied (or express) obligations arising under agency doctrine of any
applicable law. Such term is used as a matter of market custom, and is intended
to create or reflect only an administrative relationship between contracting
parties.
(a)    Each Agent may perform any and all of its duties and exercise its rights
and powers hereunder or under any other Credit Documents by or through any one
or more sub-agents appointed by such Agent. Each Agent and any such sub-agent
may perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article 9 shall apply to any such sub-agent and to the Related Parties of each
Agent and such sub-agent, and shall apply to their respective activities in
connection with the syndication of the credit facilities provided for herein as
well as the activities of each Agent.
(b)    Anything herein to the contrary notwithstanding, none of the Lead
Arrangers listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Credit Documents,
except in its capacity, as applicable, as an Agent or a Lender hereunder.
9.3    General Immunity.
(a)    No Responsibility for Certain Matters. No Agent shall be responsible to
any Lender for the execution, effectiveness, genuineness, validity,
enforceability, collectability or sufficiency hereof or any other Credit
Document or for any representations, warranties, recitals or statements made
herein or therein or made in any written or oral statements or in any financial
or other statements, instruments, reports or certificates or any other documents
furnished or made by any Agent to Lenders or by or on behalf of any Credit Party
to any Agent or any Lender in connection with the Credit Documents and the
transactions contemplated thereby or for the financial condition or business
affairs of any Credit Party or any other Person liable for the payment of any
Obligations, nor shall any Agent be required to ascertain or inquire as to the
performance or observance of any of the terms, conditions, provisions, covenants
or agreements contained in any of the Credit Documents or as to the use of the
proceeds of the Term Loans or as to the existence or possible existence of any
Default or Event of Default or to make any disclosures with respect to the
foregoing. No Agent shall, except as expressly set forth herein and in the other
Credit Documents, have any duty to disclose, and shall not be liable for failure
to disclose, any information relating to the Borrower or any of its Affiliates
that is communicated to or obtained by a Person serving as an Agent or any of
its Affiliates in any capacity. Anything contained herein to the contrary
notwithstanding, the Administrative Agent shall not have any liability arising
from confirmations of the amount of outstanding Term Loans or the component
amounts thereof.
(b)    Exculpatory Provisions. No Agent or any of its officers, partners,
directors, employees or agents shall be liable to the Lenders for any action
taken or omitted by any Agent under or in connection with any of the Credit
Documents in the absence of its own gross negligence or willful misconduct as
determined by a court of



 
89

 




--------------------------------------------------------------------------------



competent jurisdiction by final and nonappealable judgment. No Agent shall be
deemed to have knowledge of any Default or Event of Default unless and until
notice describing such Default or Event of Default is given to such Agent in
writing by the Borrower or a Lender. No Agent shall have an obligation to act
without receiving a satisfactory indemnity from the parties to this Agreement.
Each Agent shall be entitled to refrain from any act or the taking of any action
(including the failure to take an action) in connection herewith or any of the
other Credit Documents or from the exercise of any power, discretion or
authority vested in it hereunder or thereunder unless and until such Agent shall
have received instructions in respect thereof from the Requisite Lenders (or
such other Lenders as may be required to give such instructions under Section
10.5) and, upon receipt of such instructions from the Requisite Lenders (or such
other Lenders, as the case may be), such Agent shall be entitled to act or
(where so instructed) refrain from acting, or to exercise such power, discretion
or authority, in accordance with such instructions. Without prejudice to the
generality of the foregoing, (i) each Agent shall be entitled to rely, and shall
be fully protected in relying, upon any communication, instrument, notice,
request, consent, statement or document (including any electronic message,
internet or intranet website posting or other distribution) believed by it to be
genuine and correct and to have been signed or sent by the proper Person or
Persons, and shall be entitled to rely and shall be protected in relying on
opinions and judgments of attorneys (who may be attorneys for the Borrower and
its Subsidiaries), accountants, experts and other professional advisors selected
by it; and (ii) no Lender shall have any right of action whatsoever against any
Agent as a result of such Agent acting or (where so instructed) refraining from
acting hereunder or any of the other Credit Documents in accordance with the
instructions of the Requisite Lenders (or such other Lenders as may be required
to give such instructions under Section 10.5) and (iii) no Agent shall be
required to take any action that, in its opinion or the opinion of its counsel,
may expose such Agent to liability or that is contrary to any Credit Document or
applicable Requirements of Law, including, without limitation, any action that
may be in violation of the automatic stay under any Requirement of Law relating
to bankruptcy, insolvency or reorganization or relief of debtors or that may
effect a forfeiture, medication or termination of property of a Defaulting
Lender in violation of any Requirement of Law relating to bankruptcy, insolvency
or reorganization or relief of debtors. Each Agent may also rely upon any
statement made to it orally or by telephone and believed by it to have been made
by the proper Person, and shall not incur any liability for relying thereon. In
determining compliance with any condition hereunder to the making of a Term Loan
that by its terms must be fulfilled to the satisfaction of a Lender, each Agent
may presume that such condition is satisfactory to such Lender unless such Agent
shall have received notice to the contrary from such Lender prior to the making
of such Term Loan.
9.4    Agents Entitled to Act as Lender. The agency hereby created shall in no
way impair or affect any of the rights and powers of, or impose any duties or
obligations upon, any Agent in its individual capacity as a Lender hereunder.
With respect to its participation as a Lender in the Term Loans, each Agent
shall have the same rights and powers hereunder as any other Lender and may
exercise the same as if it were not performing the duties and functions
delegated to it hereunder, and the term “Lender” shall, unless otherwise
expressly indicated or the context clearly otherwise indicates, include each
Agent in its individual capacity. Any Agent and its Affiliates may accept
deposits from, lend money to, own securities of, and generally engage in any
kind of banking, trust, financial advisory or other business with the Borrower
or any of its Subsidiaries or Affiliates as if it were not performing the duties
specified herein, and may accept fees and other consideration from the Borrower
for services in connection herewith and otherwise without having to account for
the same to Lenders.
9.5    Lenders’ Representations, Warranties and Acknowledgment. Each Lender
represents and warrants that it has, without reliance upon any Agent or any
other Lender or any of their respective Related Parties and based on such
documents and information that it has deemed appropriate, made its own
independent investigation of the financial condition and affairs of the Borrower
and its Subsidiaries in connection with Credit Extensions hereunder and that it
has made and shall continue to make its own appraisal of the creditworthiness of
the Borrower and its Subsidiaries. No Agent shall have any duty or
responsibility, either initially or on a continuing basis, to make any such
investigation or any such appraisal on behalf of Lenders or to provide any
Lender with any credit or other information with respect thereto, whether coming
into its possession before the making of the Term Loans or at any time or times
thereafter, and no Agent shall have any responsibility with respect to the
accuracy of or the completeness of any information provided to Lenders.



 
90

 




--------------------------------------------------------------------------------



9.6    Right to Indemnity. Each Lender, in proportion to its Pro Rata Share with
respect to all Term Loans held by such Lender, severally agrees to indemnify
each of the Agents and the Lead Arrangers, to the extent that such Agent or Lead
Arranger shall not have been reimbursed by any Credit Party (and without
limiting the Borrower’s obligation to do so), for and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses (including reasonable counsel fees and disbursements) or
disbursements of any kind or nature whatsoever which may be imposed on, incurred
by or asserted against such Agent or Lead Arranger in exercising its powers,
rights and remedies or performing its duties hereunder or under the other Credit
Documents or otherwise in its capacity as such Agent or Lead Arranger in any way
relating to or arising out of this Agreement or the other Credit Documents;
provided, no Lender shall be liable for any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements resulting from such Agent’s or Lead Arranger’s gross
negligence or willful misconduct (as determined by a court of competent
jurisdiction in a final and non-appealable judgment). If any indemnity furnished
to any Agent for any purpose shall, in the opinion of such Agent, be
insufficient or become impaired, such Agent or Lead Arranger may call for
additional indemnity and cease, or not commence, to do the acts indemnified
against until such additional indemnity is furnished; provided, in no event
shall this sentence require any Lender to indemnify any Agent or Lead Arranger
against any liability, obligation, loss, damage, penalty, action, judgment,
suit, cost, expense or disbursement in excess of such Lender’s Pro Rata Share
thereof; and provided further, this sentence shall not be deemed to require any
Lender to indemnify any Agent or Lead Arranger against any liability,
obligation, loss, damage, penalty, action, judgment, suit, cost, expense or
disbursement described in the proviso in the immediately preceding sentence.
9.7    Successor Administrative Agent and Collateral Agent. (a) The
Administrative Agent and the Collateral Agent may resign at any time by giving
thirty (30) days’ prior written notice thereof to the Lenders and the Borrower.
Upon receipt of any such notice of resignation, the Requisite Lenders shall have
the right, in consultation with the Borrower, to appoint a successor
Administrative Agent and Collateral Agent, which shall be (i) a Lender or an
Affiliate of a Lender or (i) a commercial bank that is organized under the laws
of the United States or any state or district thereof and has a combined capital
surplus of at least $500,000,000. If no such successor shall have been appointed
by the Requisite Lenders and shall have accepted such appointment within thirty
(30) days after the retiring Administrative Agent and Collateral Agent give
notice of its resignation (or such earlier date as shall be agreed by the
Requisite Lenders) (the “Resignation Effective Date”), then the retiring
Administrative Agent and Collateral Agent may (but shall not be obligated to),
on behalf of the Lenders, appoint a successor Administrative Agent and
Collateral Agent meeting the qualifications set forth above. Whether or not a
successor has been appointed, such resignation shall become effective in
accordance with such notice on the Resignation Effective Date.
(a)    On the Resignation Effective Date, (i) the retiring Administrative Agent
and Collateral Agent shall be discharged from its duties and obligations
hereunder and under the other Credit Documents (except that in the case of any
Collateral held by the Administrative Agent or Collateral Agent on behalf of the
Lenders under any of the Credit Documents, the retiring Administrative Agent or
Collateral Agent shall continue to hold such Collateral until such time as a
successor Administrative Agent or Collateral Agent is appointed) and (ii) all
payments, communications and determinations provided to be made by, to or
through the Administrative Agent or the Collateral Agent shall instead be made
by or to each Lender directly, until such time, if any, as the Requisite Lenders
appoint a successor Administrative Agent or Collateral Agent as provided for
above.
(b)    Upon the acceptance of a successor’s appointment as Administrative Agent
or Collateral Agent hereunder, such successor shall succeed to and become vested
with all of the rights, powers, privileges and duties of the retiring
Administrative Agent and Collateral Agent and the retiring Administrative Agent
or Collateral Agent shall be discharged from all of its duties and obligations
hereunder and or under the Credit Documents and shall promptly (i) transfer to
such successor Administrative Agent or Collateral Agent all monies and other
items of Collateral held



 
91

 




--------------------------------------------------------------------------------



under the Collateral Documents, together with all records and other documents
necessary or appropriate in connection with the performance of the duties of the
successor Administrative Agent or Collateral Agent under the Credit Documents
and (ii) execute and deliver to such successor Administrative Agent or
Collateral Agent such amendments to financing statements, and take all other
action necessary or appropriate in connection with such assignment of the
security interest created under the Collateral Documents . The fees payable by
the Borrower to the successor Administrative Agent and Collateral Agent shall be
the same as those payable to the predecessor unless otherwise agreed between the
Borrower and such successors. After the retiring Administrative Agent or
Collateral Agent’s resignation hereunder and under the other Credit Documents,
the provisions of this Section 9.7 and Sections 10.2 and 10.3 shall continue in
effect for the benefit of such retiring Administrative Agent or Collateral
Agent, their respective sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while the
retiring Administrative Agent or Collateral Agent was acting as Administrative
Agent or Collateral Agent.
9.8    Collateral Documents and Guaranty.
(a)    Agents under Collateral Documents and Guaranty. Each Lender hereby
further authorizes the Administrative Agent or the Collateral Agent, as
applicable, on behalf of and for the benefit of the Lenders, to be the agent for
and representative of the Lenders with respect to the Guaranty, the Collateral
and the Collateral Documents. Subject to Section 10.5, without further written
consent or authorization from the Lenders, the Administrative Agent or the
Collateral Agent, as applicable, may execute any documents or instruments
necessary to (i) release any Lien encumbering any item of Collateral (A) upon
payment in full of the Obligations (other than contingent indemnification
obligations), (B) that is the subject of a sale or other disposition of assets
permitted hereby or (C) to which the Requisite Lenders (or such other Lenders as
may be required to give such consent under Section 10.5) have otherwise
consented, (ii) release any Guarantor from the Guaranty pursuant to Section 7.12
or with respect to which the Requisite Lenders (or such other Lenders as may be
required to give such consent under Section 10.5) have otherwise consented and
(iii) subordinate any Lien encumbering any item of Collateral to the holder of
any Lien on such Collateral that is permitted by Section 6.2. Upon request by
the Administrative Agent or the Collateral Agent at any time, the Requisite
Lenders will confirm in writing such Agent’s authority to release or subordinate
its interest in particular types of Collateral, or to release any Guarantor from
its obligations under the Guaranty pursuant to this Section 9.8(a). Neither the
Administrative Agent nor the Collateral Agent shall be responsible for or have a
duty to ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent or the Collateral Agent thereon, any or
any certificate prepared by any Credit Party in connection therewith, nor that
any Agent be responsible or liable to the Lenders for any failure to monitor or
maintain any portion of the Collateral.
(b)    Right to Realize on Collateral and Enforce Guaranty. Anything contained
in any of the Credit Documents to the contrary notwithstanding, the Borrower,
the Administrative Agent, the Collateral Agent and each Lender hereby agrees
that (i) no Lender shall have any right individually to realize upon any of the
Collateral or to enforce the Guaranty, it being understood and agreed that all
powers, rights and remedies hereunder may be exercised solely by the
Administrative Agent, on behalf of the Lenders in accordance with the terms
hereof and all powers, rights and remedies under the Collateral Documents may be
exercised solely by the Collateral Agent, and (ii) in the event of a foreclosure
by the Collateral Agent on any of the Collateral pursuant to a public or private
sale, the Collateral Agent or any Lender may be the purchaser of any or all of
such Collateral at any such sale and the Collateral Agent, as agent for and
representative of the Secured Parties (but not any Lender or Lenders in its or
their respective individual capacities unless the Requisite Lenders shall
otherwise agree in writing) shall be entitled, for the purpose of bidding and
making settlement or payment of the purchase price for all or any portion of the
Collateral sold at any such public sale, to use and apply any of the Obligations
as a credit on account of the purchase price for any collateral payable by the
Collateral Agent at such sale.
(c)    Collateral Agent’s Power of Attorney. The parties acknowledge that the
ABL Agent may be acting as collateral agent for the Administrative Agent and the
Lenders with respect to ABL Priority Collateral (as defined in the Intercreditor
Agreement) and the Administrative Agent hereby appoints the ABL Agent to act in
such capacity.



 
92

 




--------------------------------------------------------------------------------



9.9    Administrative Agent May File Proofs of Claim. In the case of the
pendency of any proceeding under the Bankruptcy Code and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization or similar
debtor relief laws of the United States or other applicable jurisdictions as in
effect from time to time or any other judicial proceeding relating to any Credit
Party, the Administrative Agent (irrespective of whether the principal of any
Term Loan shall be then due and payable as herein expressed or by declaration or
otherwise and irrespective of whether the Administrative Agent shall have made
any demand on the Borrower) shall be entitled and empowered (but not obligated)
by intervention in such proceeding or otherwise:
(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Term Loans and all other Obligations
that are owing and unpaid and to file such other documents as may be necessary
or advisable in order to have the claims of the Lenders and the Agents
(including any claim for the reasonable compensation, expenses, disbursements
and advances of the Lenders and the Agents under Sections 2.11, 10.2 and 10.3
allowed in such judicial proceeding); and
(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due to
the Administrative Agent under Sections 10.2 and 10.3.
9.10    Posting of Communications to Platform. (a) Each Credit Party and each of
the Lenders agrees that the Administrative Agent may, but shall not be obligated
to, make the Communications available to such Lender by posting the
Communications on IntraLinks or SyndTrak or a substantially similar electronic
platform chosen by the Administrative Agent to be its electronic transmission
system (each such system, a “Platform”). Each Credit Party acknowledges and
agrees that the distribution of material through an electronic medium is not
necessarily secure and that there are confidentiality and other risks associated
with such distribution. In consideration for the convenience and other benefits
afforded by such distribution and for the other consideration provided
hereunder, the receipt and sufficiency of which is hereby acknowledged, each of
the Lenders and each Credit Party hereby approves distribution of the
Communications through the Platform and understands and assumes the risks of
such distribution.
(a)    EACH PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”. THE AGENT PARTIES
(AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
COMMUNICATIONS, OR THE ADEQUACY OF ANY PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS. NO WARRANTY OF ANY
KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING, WITHOUT LIMITATION, ANY WARRANTY
OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE AGENT
PARTIES IN CONNECTION WITH THE COMMUNICATIONS OR ANY PLATFORM. IN NO EVENT SHALL
ANY AGENT OR ANY OF ITS AFFILIATES OR ANY OF THEIR OFFICERS, DIRECTORS,
EMPLOYEES, AGENTS, ADVISORS OR REPRESENTATIVES (COLLECTIVELY, THE “AGENT
PARTIES”) HAVE ANY LIABILITY TO THE BORROWER, ANY OTHER CREDIT PARTY, ANY LENDER
OR ANY OTHER PERSON OR ENTITY FOR DAMAGES OF ANY KIND, INCLUDING, WITHOUT
LIMITATION, DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES,
LOSSES OR EXPENSES (WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT OF THE
BORROWER’S OR THE AGENTS’ TRANSMISSION OF COMMUNICATIONS THROUGH THE INTERNET,
EXCEPT TO THE EXTENT THE LIABILITY OF ANY



 
93

 




--------------------------------------------------------------------------------



AGENT PARTY IS FOUND IN A FINAL NON-APPEALABLE JUDGMENT BY A COURT OF COMPETENT
JURISDICTION TO HAVE RESULTED PRIMARILY FROM SUCH AGENT PARTY’S GROSS NEGLIGENCE
OR WILLFUL MISCONDUCT.
(b)    Each Lender agrees that notice to it (as provided in the next sentence)
specifying that the Communications have been posted to a Platform shall
constitute effective delivery of the Communications to such Lender for purposes
of Section 10.1. Each Lender agrees (A) to notify the Administrative Agent in
writing (including by electronic communication) from time to time of such
Lender’s e-mail address to which the foregoing notice may be sent by electronic
transmission and (B) that the foregoing notice may be sent to such e-mail
address.
(c)    Nothing in this Section 9.10 shall prejudice the right of any Agent or
any Lender to give any notice or other communication pursuant to any Credit
Document in any other manner specified in such Credit Document.
(d)    Each of the Lenders and each Credit Party agree that the Administrative
Agent may, but (except as may be required by applicable law) shall not be
obligated to, store the Communications on the Platform in accordance with the
Administrative Agent’s generally-applicable document retention procedures and
policies.
9.11    Intercreditor Agreement The Administrative Agent and the Collateral
Agent are authorized to enter into the Intercreditor Agreement and any other
intercreditor agreement contemplated hereby with respect to Indebtedness that is
(i) required or permitted to be subordinated hereunder and/or (ii) secured by
Liens and which Indebtedness contemplates an intercreditor, subordination or
collateral trust agreement (any such other Intercreditor agreement, an
“Additional Agreement”), and the parties hereto acknowledge that the
Intercreditor Agreement and any Additional Agreement is binding upon them. Each
Lender (a) hereby consents to the subordination of the Liens on the ABL Priority
Collateral securing the Obligations on the terms set forth in the Intercreditor
Agreement, (b) hereby agrees that it will be bound by and will take no actions
contrary to the provisions of the Intercreditor Agreement or any Additional
Agreement and (c) hereby authorizes and instructs the Administrative Agent and
the Collateral Agent to enter into the Intercreditor Agreement or any Additional
Agreement and to subject the Liens on the Collateral securing the Obligations to
the provisions thereof. The foregoing provisions are intended as an inducement
to the Secured Parties to extend credit to the Borrower and such Secured Parties
are intended third-party beneficiaries of such provisions and the provisions of
the Intercreditor Agreement or any Additional Agreement.
SECTION 9.MISCELLANEOUS
10.1    Notices. (a) Notices. Unless otherwise specifically provided herein, any
notice or other communication herein required or permitted to be given to a
Credit Party, the Agents or the Lead Arrangers, shall be sent, in writing, or by
any telecommunication device capable of creating a written record (including
electronic mail), and addressed to such Person at its address as set forth on
Appendix B or in the other relevant Credit Document or at such other address as
shall be notified in writing (x) in the case of the Borrower, the Administrative
Agent or the Collateral Agent, to the other parties, (y) in the case of any
Lender, to the Administrative Agent and (z) in the case of all other parties, to
the Borrower and the Administrative Agent.
(c)    Effectiveness of Notices. All notices, demands, requests, consents and
other communications described in clause (a) above shall be effective (i) if
delivered by hand, including any overnight courier service, upon personal
delivery, (ii) if delivered by mail, when deposited in the mails, (iii) if
delivered by posting to a Platform, an Internet website or a similar
telecommunication device requiring that a user have prior access to such
Platform, website or other device (to the extent permitted by Section 9.10 to be
delivered thereunder), when such notice, demand, request, consent and other
communication shall have been made generally available on such Platform,
Internet website or similar device to the class of Person being notified
(regardless of whether any such Person must accomplish, and whether or not any
such Person shall have accomplished, any action prior to obtaining access to
such items, including registration, disclosure of contact information,
compliance with a standard user agreement or undertaking a duty of
confidentiality) and such Person has been notified that such communication has
been posted to such Platform and (iv)



 
94

 




--------------------------------------------------------------------------------



if delivered by electronic mail or any other telecommunications device, when
transmitted to an electronic mail address (or by another means of electronic
delivery) as provided in clause (a) above; provided, however, that notices and
communications to any Agent shall not be effective until received by such Agent
and all notices from or to a Credit Party shall be sent through the applicable
Agent.
(d)    Use of Platform. Notwithstanding clauses (a) and (b) above (unless the
Administrative Agent requests that the provisions of clauses (a) and (b) above
be followed) and any other provision in this Agreement or any other Credit
Document providing for the delivery of any Communication by any other means, the
Credit Parties shall deliver all Communications to the Administrative Agent by
properly transmitting such Communications in an electronic/soft medium in a
format acceptable to the Administrative Agent to Jfin.Admin@Jefferies.com or
such other electronic mail address (or similar means of electronic delivery) as
the Administrative Agent may notify the Borrower. Nothing in this clause (c)
shall prejudice the right of the Administrative Agent or any of the Lenders to
deliver any Approved Electronic Communication to any Credit Party in any manner
authorized in this Agreement or to request that the Borrower effects delivery in
such manner.
(e)    Each Public Lender agrees to cause at least one individual at or on
behalf of such Public Lender to at all times have selected the “Private Side
Information” or similar designation on the content declaration screen of the
Platform in order to enable such Public Lender or its delegate, in accordance
with such Public Lender’s compliance procedures and applicable law, including
United States federal and state securities laws, to make reference to
information that is not made available through the “Public Side Information”
portion of the Platform and that may contain Material Non-Public Information. In
the event that any Public Lender has determined for itself to not access any
information disclosed through the Platform or otherwise, such Public Lender
acknowledges that (i) other Lenders may have availed themselves of such
information and (ii) neither the Borrower nor the Administrative Agent has any
responsibility for such Public Lender’s decision to limit the scope of the
information it has obtained in connection with this Agreement and the other
Credit Documents.
10.2    Expenses. Whether or not the transactions contemplated hereby shall be
consummated, the Borrower agrees to pay promptly (a) all reasonable costs and
expenses of preparation of the Credit Documents and any consents, amendments,
waivers or other modifications thereto; (b) all costs of furnishing all opinions
by counsel for the Borrower and the other Credit Parties; (c) all reasonable
fees, expenses and disbursements of counsel to the Lead Arrangers and the Agents
(in each case including allocated costs of internal counsel) in connection with
the negotiation, preparation, execution and administration of the Credit
Documents, advising the Administrative Agent and the Collateral Agent of their
respective rights and obligations under the Credit Documents and any consents,
amendments, waivers or other modifications thereto and any other documents or
matters requested by the Borrower; (d) all reasonable costs and expenses of
creating and perfecting Liens in favor of the Collateral Agent, for the benefit
of the Secured Parties pursuant hereto, including filing and recording fees,
expenses, stamp, registration, transfer, documentary and other similar taxes,
search fees, title insurance premiums and reasonable fees, expenses and
disbursements of counsel to each Agent and of counsel providing any opinions
that any Agent or the Requisite Lenders may reasonably request in respect of the
Collateral or the Liens created pursuant to the Collateral Documents or any
Agent’s rights and obligations under any Credit Document; (e) all reasonable
costs, fees, expenses and disbursements of any auditors, accountants,
consultants, advisors or appraisers retained by the Administrative Agent or the
Collateral Agent with the prior consent of the Borrower (not to be unreasonably
withheld) unless a Default or an Event of Default has occurred and is continuing
(in which case, the Borrower’s consent shall not be required); (f) all
reasonable costs and expenses (including the reasonable fees, expenses and
disbursements of any appraisers, consultants, advisors and agents employed or
retained by the Collateral Agent and its counsel) in connection with the custody
or preservation of any of the Collateral; (g) all other reasonable costs and
expenses incurred by each Agent and each Lead Arranger in connection with the
syndication of the Term Loans and Term Loan commitments and the negotiation,
preparation and execution of the Credit Documents and any consents, amendments,
waivers or other modifications thereto and the transactions contemplated
thereby; provided, that, in each of the cases in the foregoing clauses (a)
through (g), attorneys’



 
95

 




--------------------------------------------------------------------------------



fees shall be limited to the fees of one (1) outside counsel to the Agents and
the Lenders in each relevant jurisdiction (and in the case of an actual or
perceived conflict of interest among or between the Agents or the Lenders, one
additional counsel to each affected Agent or Lender and, if necessary, one local
counsel to the Agents and Lenders taken as a whole in each appropriate
jurisdiction); and (h) after the occurrence of a Default or an Event of Default,
all costs and expenses, including reasonable attorneys’ fees and costs of
settlement, incurred by any Agent and the Lenders in enforcing any Obligations
of or in collecting any payments due from any Credit Party hereunder or under
the other Credit Documents by reason of such Default or Event of Default
(including in connection with the sale of, collection from, or other realization
upon any of the Collateral or the enforcement of the Guaranty) or in connection
with any refinancing or restructuring of the credit arrangements provided
hereunder in the nature of a “work out” or pursuant to any insolvency or
bankruptcy cases or proceedings.
10.3    Indemnity. (a) In addition to the payment of expenses pursuant to
Section 10.2, whether or not the transactions contemplated hereby shall be
consummated, each Credit Party agrees to defend (subject to Indemnitees’
reasonable approval of counsel, which shall be limited to one (1) counsel to the
Indemnitees taken as a whole (and in the case of an actual or perceived conflict
of interest among or between Indemnitees, one additional counsel to each
affected Indemnitee and, if necessary, one local counsel to the Indemnitees
taken as a whole in each appropriate jurisdiction)), indemnify, pay and hold
harmless, each Agent and Lender and the officers, partners, directors, trustees,
investment advisors, employees, agents and Affiliates of each Agent, Lead
Arranger and each Lender (each, an “Indemnitee”), from and against any and all
Indemnified Liabilities; provided, no Credit Party shall have any obligation to
any Indemnitee hereunder with respect to any Indemnified Liabilities to the
extent such Indemnified Liabilities arise from the gross negligence or willful
misconduct of that Indemnitee (as determined by a court of competent
jurisdiction in a final and non-appealable judgment); provided, further, that
Section 2.17 (instead of this Section 10.3) shall govern indemnities for Taxes.
To the extent that the undertakings to defend, indemnify, pay and hold harmless
set forth in this Section 10.3 may be unenforceable in whole or in part because
they are in violation of any law or public policy, the applicable Credit Party
shall contribute the maximum portion that it is permitted to pay and satisfy
under applicable law to the payment and satisfaction of all Indemnified
Liabilities incurred by Indemnitees or any of them.
(a)    To the extent permitted by applicable law, no Credit Party shall assert,
and each Credit Party hereby waives, any claim against the Lenders, the Agents,
the Lead Arrangers and their respective Affiliates, directors, employees,
attorneys or agents, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
(whether or not the claim therefor is based on contract, tort or duty imposed by
any applicable legal requirement) in connection with, arising out of, as a
result of, or in any way relating to, this Agreement or any Credit Document or
any agreement or instrument contemplated hereby or thereby or referred to herein
or therein, the transactions contemplated hereby or thereby, any Term Loan or
the use of the proceeds thereof or any act or omission or event occurring in
connection therewith, and the Borrower and each other Credit Party hereby
waives, releases and agrees not to sue upon any such claim or any such damages,
whether or not accrued and whether or not known or suspected to exist in its
favor.
10.4    Set Off. In addition to any rights now or hereafter granted under
applicable law and not by way of limitation of any such rights, upon the
occurrence and continuation of any Event of Default each Lender and each of its
respective Affiliates is hereby authorized by each Credit Party at any time or
from time to time subject to the consent of the Administrative Agent, without
notice to any Credit Party or to any other Person (other than the Administrative
Agent), any such notice being hereby expressly waived, to set off and to
appropriate and to apply any and all deposits (general or special, including
Indebtedness evidenced by certificates of deposit, whether matured or unmatured,
but not including trust accounts) and any other Indebtedness at any time held or
owing by such Lender or its Affiliate to or for the credit or the account of any
Credit Party against and on account of the obligations and liabilities of any
Credit Party to such Lender



 
96

 




--------------------------------------------------------------------------------



hereunder and under the other Credit Documents, including all claims of any
nature or description arising out of or connected hereto or with any other
Credit Document, irrespective of whether or not (a) such Lender shall have made
any demand hereunder or (b) the principal of or the interest on the Term Loans
or any other amounts due hereunder shall have become due and payable pursuant to
Section 2 and although such obligations and liabilities, or any of them, may be
contingent or unmatured.
10.5    Amendments and Waivers.
(a)    Requisite Lenders’ and Borrower Consent. Subject to clauses (b) and (c)
of this Section 10.5, no amendment, modification, termination or waiver (other
than any Permitted Amendment or Facility Increase Amendment in accordance with
the terms hereof) of any provision of the Credit Documents (other than the Fee
Letters), or consent to any departure by any Credit Party therefrom, shall in
any event be effective without the written concurrence of the Credit Parties and
the Requisite Lenders; provided, however, that the Administrative Agent may,
with the consent of the Credit Parties, amend, modify or supplement this
Agreement to cure any ambiguity, omission, defect or inconsistency or to grant a
new Lien for the benefit of the Secured Parties or extend an existing Lien over
additional property, so long as such amendment, modification or supplement does
not adversely affect the rights of any Lender.
(b)    Affected Lenders’ Consent. Without the written consent of the Credit
Parties and each Lender (other than a Defaulting Lender) that would be adversely
affected thereby, no amendment, modification, termination, or consent (other
than any Permitted Amendment or Facility Increase Amendment in accordance with
the terms hereof) shall be effective if the effect thereof would:
(i)    extend the scheduled final maturity of any Term Loan;
(ii)    waive, reduce or postpone any scheduled repayment of any Term Loan (but
not prepayment);
(iii)    reduce the rate of interest on any Term Loan (other than any waiver of
any increase in the interest rate applicable to any Term Loan pursuant to
Section 2.07) or any fee payable hereunder;
(iv)    extend the time for payment of any such interest or fees;
(v)    reduce or forgive the principal amount of any Term Loan;
(vi)    amend, modify, terminate or waive any provision of this Section 10.5(b)
or Section 10.5(c);
(vii)    amend the definition of “Requisite Lenders” or “Pro Rata Share”;
provided, with the consent of the Requisite Lenders, additional extensions of
credit or additional tranches established pursuant hereto may be included in the
determination of “Requisite Lenders” or “Pro Rata Share” on substantially the
same basis as the Term Loans are included on the Closing Date;
(viii)    release all or substantially all of the Collateral or all or
substantially all of the Guarantors from the Guaranty except as expressly
provided in the Credit Documents;
(ix)    consent to the assignment or transfer by any Credit Party of any of its
rights and obligations under any Credit Document (other than the Fee Letters);
(x)    amend, modify or waive any provision of Section 2.12 or 2.13(g); or
(xi)    change Section 10.06(c) in a manner which further restricts assignments
thereunder.



 
97

 




--------------------------------------------------------------------------------



(c)    Other Consents. No amendment, modification, termination or waiver of any
provision of the Credit Documents (other than the Fee Letters), or consent to
any departure by any Credit Party therefrom, shall:
(i)    amend, modify, terminate or waive any provision of Section 9 as the same
applies to any Agent or Lead Arranger, or any other provision hereof as the same
applies to the rights or obligations of any Agent or Lead Arranger, in each case
without the consent of each Credit Party and such Agent or Lead Arranger; or
(ii)    amend, modify, terminate or waive any provision in an manner that
affects the grant or nature of any option granted to any Special Purpose Vehicle
pursuant to Section 10.6 or the right or duties of such Special Purpose Vehicle
hereunder, in each case without the consent of such Special Purpose Vehicle.
(d)    Execution of Amendments, etc. The Administrative Agent may, but shall
have no obligation to, with the concurrence of any Lender, execute amendments,
modifications, waivers or consents on behalf of such Lender. Any waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which it was given. No notice to or demand on any Credit Party in
any case shall entitle any Credit Party to any other or further notice or demand
in similar or other circumstances. Any amendment, modification, termination,
waiver or consent effected in accordance with this Section 10.5 shall be binding
upon each Lender at the time outstanding, each future Lender and, if signed by a
Credit Party, on such Credit Party.
(e)    Defaulting Lenders. Anything herein to the contrary notwithstanding,
during such period as a Lender is a Defaulting Lender, to the fullest extent
permitted by applicable law, such Lender will not be entitled to vote in respect
of amendments and waivers hereunder and the outstanding Term Loans of such
Lender hereunder will not be taken into account in determining with the
Requisite Lenders or all of the Lenders, as required, have approved any such
amendment or waiver (and the definition of “Requisite Lenders” will
automatically be deemed modified accordingly for the duration of such period);
provided that any such amendment or waiver that would extend the date fixed for
the payment of principal or interest owing to such Defaulting Lender, reduce the
amount of or the rate or amount of interest on any amount owing to such
Defaulting Lender or of any fee payable to such Defaulting Lender hereunder, or
alter the terms of this proviso, will require the consent of such Defaulting
Lender.
(f)    Loan Modification Offer. Notwithstanding the foregoing, the Borrower may,
by written notice to the Administrative Agent from time to time, make one or
more offers (each, a “Loan Modification Offer”) on a pro rata basis to all the
Lenders holding any Tranche of Term Loans to make one or more amendments or
modifications to (A) allow the maturity and scheduled amortization (if any) of
the Term Loans of the Accepting Lenders to be extended and (B) increase the
Applicable Margins and/or fees payable with respect to the Term Loans of the
Accepting Lenders (as defined below) (“Permitted Amendments”) pursuant to
procedures reasonably specified by the Administrative Agent and reasonably
acceptable to the Borrower. Such notice shall set forth (i) the terms and
conditions of the requested Permitted Amendment and (ii) the date on which such
Permitted Amendment is requested to become effective. Permitted Amendments shall
become effective only with respect to the Term Loans of the Lenders that accept
the applicable Loan Modification Offer (such Lenders, the “Accepting Lenders”)
and, in the case of any Accepting Lender, only with respect to such Lender’s
Term Loans as to which such Lender’s acceptance has been made. The Borrower,
each other Credit Party and each Accepting Lender shall execute and deliver to
the Administrative Agent an agreement containing the terms of the Permitted
Amendments (a “Loan Modification Agreement”) and such other documentation as the
Administrative Agent shall reasonably specify to evidence the acceptance of the
Permitted Amendments and the terms and conditions thereof. The Administrative
Agent shall promptly notify each Lender as to the effectiveness of each Loan
Modification Agreement. Each of the parties hereto hereby agrees that, upon the
effectiveness of any Loan Modification Agreement, this Agreement shall be deemed
amended to the extent (but only to the extent) necessary to reflect the
existence and terms of the Permitted Amendment evidenced thereby and only with
respect to the Term Loans of the Accepting Lenders as to which such Lenders’
acceptance has been made. Following any Permitted Amendment, the Term Loans
extended or modified pursuant to this Section 10.5(f) shall constitute a new
Tranche for purposes of the Credit Documents.



 
98

 




--------------------------------------------------------------------------------



10.6    Successors and Assigns; Participations.
(c)    Generally. This Agreement shall be binding upon the parties hereto and
their respective successors and assigns and shall inure to the benefit of the
parties hereto and the successors and assigns of the Lenders. No Credit Party’s
rights or obligations hereunder nor any interest therein may be assigned or
delegated by any Credit Party without the prior written consent of the Agents
and all Lenders. No Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (A) to an assignee in accordance with the
provisions of subsection (c) of this Section 10.6, (B) by way of participation
in accordance with the provisions of subsection (g) of this Section 10.6, (C) by
way of pledge or assignment of a security interest in accordance with the
provisions of subsection (h) of this Section 10.6, (D) in accordance with
subsection (i) of this Section 10.6 or (E) by way of option in accordance with
subsection (j) of this Section 10.6. Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, participants
to the extent provided in clause (g) below, Special Purpose Vehicles to the
extent provided in clause (j) below and, to the extent expressly contemplated
hereby, Affiliates of each of the Agents and Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.
(d)    Register. The Borrower, the Administrative Agent and each Lender shall
deem and treat the Persons listed as Lenders in the Register as the holders and
owners of the corresponding Term Loans listed therein for all purposes hereof,
and no assignment or transfer of any such Term Loan shall be effective, in each
case, unless and until an Assignment Agreement effecting the assignment or
transfer thereof shall have been delivered to and accepted by the Administrative
Agent and recorded in the Register as provided in Section 10.6(e). Prior to such
recordation, all amounts owed with respect to the applicable Term Loan shall be
owed to the Lender listed in the Register as the owner thereof, and any request,
authority or consent of any Person who, at the time of making such request or
giving such authority or consent, is listed in the Register as a Lender shall be
conclusive and binding on any subsequent holder, assignee or transferee of the
corresponding Term Loans.
(e)    Right to Assign; Eligible Assignees; Minimum Amounts. (i) Each Lender
shall have the right at any time to sell, assign or transfer all or a portion of
its rights and obligations under this Agreement, including, without limitation,
all or a portion of its Term Loans owing to it or other Obligations (provided,
however, that each such assignment shall be of a proportionate percentage of all
of the assigning Lender’s rights and obligations under and in respect of any
Term Loan) and provided, further, that nothing shall prohibit any Lender from
assigning all or a portion of its rights and obligations under separate Tranches
on a non-pro rata basis:
(A)    (I) to any Person meeting the criteria of clause (i) of the definition of
the term “Eligible Assignee” or (II) in connection with the primary syndication
of the Term Loans by the Lead Arrangers; and
(B)    to any Person meeting the criteria of clause (ii) of the definition of
the term “Eligible Assignee” upon the giving of notice to the Borrower and the
Administrative Agent; subject, however, to the prior written consent by the
Borrower and the Administrative Agent (such consent not to be (x) in the case of
the Administrative Agent and the Borrower, unreasonably withheld, delayed or
conditioned, or (y) in the case of the Borrower, required in connection with the
primary syndication of the Term Loans by the Lead Arrangers or at any time an
Event of Default shall have occurred and then be continuing); provided that the
Borrower shall be deemed to have consented to any such assignment unless it
shall object thereto by written notice to the Administrative Agent within ten
(10) Business Days after having received notice thereof.
(ii)    Each such assignment pursuant to this Section 10.6(c) shall be in an
aggregate amount of not less than (determined as of the date the Assignment
Agreement with respect to such assignment is delivered to the Administrative
Agent, or, if a “Trade Date” is specified in the Assignment Agreement, as of
such Trade Date) $1,000,000, unless the Administrative Agent and, so long as no
Event of Default shall have occurred and be continuing, the Borrower otherwise
consents



 
99

 




--------------------------------------------------------------------------------



(each such consent not to be unreasonably withheld, delayed or conditioned);
provided in the case of an assignment of (1) the entire remaining amount of the
assigning Lender’s Term Loans at the time owing to it, (2) contemporaneous
assignments to related Related Funds that equal at the least the amount
specified in clause (B) above in the aggregate, or (3) of an assignment to a
Lender, an Affiliate of a Lender or a Related Fund, no minimum amount need be
assigned.
(f)    Mechanics. The assigning Lender and the assignee thereof shall execute
and deliver to the Administrative Agent an Assignment Agreement, together with
(i) a processing and recordation fee of $3,500 (except (A) that only one fee
shall be payable in the case of contemporaneous assignments to or by Related
Funds and (C) the Administrative Agent may, in its sole discretion, elect to
waive such processing and recordation fee in the case of any assignment), and
(ii) such forms, certificates or other evidence, if any, with respect to United
States federal income tax withholding matters as the assignee under such
Assignment Agreement may be required to deliver to the Administrative Agent
pursuant to Section 2.17(c).
(g)    Notice of Assignment. Upon its receipt of a duly executed and completed
Assignment Agreement, together with the processing and recordation fee referred
to in Section 10.6(d) (and any forms, certificates or other evidence required by
this Agreement in connection therewith), the Administrative Agent shall record
the information contained in such Assignment Agreement in the Register and shall
maintain a copy of such Assignment Agreement.
(h)    Effect of Assignment. Subject to the terms and conditions of this Section
10.6, as of the “Effective Date” specified in the applicable Assignment
Agreement: (i) the assignee thereunder shall have the rights and obligations of
a “Lender” hereunder to the extent such rights and obligations hereunder have
been assigned to it pursuant to such Assignment Agreement and shall thereafter
be a party hereto and a “Lender” for all purposes hereof and (ii) the assigning
Lender thereunder shall, to the extent that rights and obligations hereunder
have been assigned thereby pursuant to such Assignment Agreement, relinquish its
rights (other than any rights which survive the termination hereof under Section
10.8) and be released from its obligations hereunder (and, in the case of an
Assignment Agreement covering all or the remaining portion of an assigning
Lender’s rights and obligations hereunder, such Lender shall cease to be a party
hereto; provided, anything contained in any of the Credit Documents to the
contrary notwithstanding, such assigning Lender shall continue to be entitled to
the benefit of all indemnities hereunder as specified herein with respect to
matters arising out of the prior involvement of such assigning Lender as a
Lender hereunder). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with subsections (c)
through (f) of this Section 10.6 shall be treated for purposes of this Agreement
as a sale by such Lender of a participation in such rights and obligations in
accordance with clause (g).
(i)    Participations. (a) Each Lender shall have the right at any time to sell
one or more participations to any Person (other than the Borrower any of its
Subsidiaries or any of its Affiliates (excluding Affiliate Lenders)) in all or
any part of its Term Loans or in any other Obligation; provided, that (x) such
Lender’s obligations under this Agreement shall remain unchanged, (y) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (z) the Borrower, the Administrative Agent
and the Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. For
the avoidance of doubt, each Lender shall be responsible for the indemnity under
Section 9.6 with respect to any payments made by such Lender to its
participants.
(i)    The holder of any such participation, other than an Affiliate of the
Lender granting such participation, shall not be entitled to require such Lender
to take or omit to take any action hereunder except that the participation
agreement may provide that such Lender shall not, without the consent of the
participant, agree to any amendment, modification or waiver that would (i)
extend the final scheduled maturity of any Term Loan in which such participant
is participating, or reduce the rate or extend the time of payment of interest
or fees thereon (except in connection with a waiver of applicability of any post
default increase in interest rates) or reduce the principal amount thereof, or
increase the amount of the participant’s participation over the amount thereof
then in effect (it being understood that a waiver of any Default or Event of
Default shall not constitute a change in



 
100

 




--------------------------------------------------------------------------------



the terms of such participation, and that an increase in any Term Loan
commitment or Term Loan shall be permitted without the consent of any
participant if the participant’s participation is not increased as a result
thereof), (ii) consent to the assignment or transfer by any Credit Party of any
of its rights and obligations under this Agreement or (iii) release all or
substantially all of the Collateral under the Collateral Documents (except as
expressly provided in the Credit Documents) supporting the Term Loans hereunder
in which such participant is participating. The Borrower agrees that each
participant shall be entitled to the benefits of Sections 2.15(c), 2.16 and 2.17
to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (c) of this Section provided that such
participant agrees to be subject to the provisions of Sections 2.18 and 2.20 as
though it were a Lender; provided, further, (i) a participant shall not be
entitled to receive any greater payment under Section 2.16 or 2.17 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such participant, unless the sale of the participation to
such participant is made with the Borrower’s prior written consent, and (ii) a
participant that would be a Non-U.S. Lender if it were a Lender shall not be
entitled to the benefits of Section 2.17 unless the Borrower is notified of the
participation sold to such participant and such participant agrees, for the
benefit of the Borrower, to comply with Section 2.17 as though it were a Lender.
(ii)    Each Lender that sells a participation shall, acting solely for this
purpose as an agent of the Borrower, maintain a register on which it enters the
name and address of each participant and the principal amounts (and stated
interest) of each such participant’s interest in the Term Loans or other
Obligations (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any participant or any information relating to a participant's
interest in any commitments, loans or its other obligations under any Credit
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan or other obligation is in registered
form under Section 5f.103-1(c) of the Treasury Regulations. The entries in the
Participant Register shall be conclusive absent manifest error, and such Lender
shall treat each Person whose name is recorded in the Participant Register as
the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.
(j)    Certain Other Assignments. In addition to any other assignment permitted
pursuant to this Section 10.6, any Lender may assign and/or pledge all or any
portion of its Term Loans or the other Obligations owed by or to such Lender, to
secure obligations of such Lender including, without limitation, any Federal
Reserve Bank as collateral security pursuant to Regulation A of the Board of
Governors of the Federal Reserve System and any operating circular issued by
such Federal Reserve Bank; provided, no Lender, as between the Borrower and such
Lender, shall be relieved of any of its obligations hereunder as a result of any
such assignment and pledge, and provided, further, in no event shall the
applicable Federal Reserve Bank, pledgee or trustee be considered to be a
“Lender” or be entitled to require the assigning Lender to take or omit to take
any action hereunder.
(k)    Notwithstanding anything to the contrary contained herein, any Lender may
assign all or any portion of its Term Loans hereunder to the Borrower, but only
if:
(i)    such assignment is made pursuant to a Dutch Auction open to all Lenders
holding Term Loans of the respective Tranche on a pro rata basis;
(ii)    the repurchase of such Term Loans shall not be taken into account in the
calculation of Retained Amount;
(iii)    no Default or Event of Default has occurred and is continuing or would
result therefrom;



 
101

 




--------------------------------------------------------------------------------



(iv)    at the time of and immediately after giving effect to such assignments,
the Minimum Liquidity Condition shall have been satisfied;
(v)    the Borrower shall at the time of such assignment affirm the No
Undisclosed Information Representation;
(vi)    any such Term Loans shall be automatically and permanently cancelled
immediately upon acquisition thereof by the Borrower; and
(vii)    the Borrower shall not use the proceeds of Indebtedness incurred under
the ABL Credit Agreement.
(l)    In addition to the other assignment rights provided in this Section 10.6,
each Lender may grant to a Special Purpose Vehicle the option to make all or any
part of any Term Loan that such Lender would otherwise be required to make
hereunder and the exercise of such option by any such Special Purpose Vehicle
and the making of Term Loans pursuant thereto shall satisfy (once and to the
extent that such Term Loans are made) the obligation of such Lender to make such
Term Loans thereunder, provided, however, that (x) nothing herein shall
constitute a commitment or an offer to commit by such a Special Purpose Vehicle
to make Term Loans hereunder and no such Special Purpose Vehicle shall be liable
for any indemnity or other Obligation (other than the making of Term Loans for
which such Special Purpose Vehicle shall have exercised an option, and then only
in accordance with the relevant option agreement) and (y) such Lender’s
obligations under the Credit Documents shall remain unchanged, such Lender shall
remain responsible to the other parties for the performance of its obligations
under the terms of this Agreement and shall remain the holder of the Obligations
for all purposes hereunder. Each party hereto acknowledges and agrees that,
prior to the date that is one year and one day after the payment in full of all
outstanding commercial paper or other senior debt of any such Special Purpose
Vehicle, such party shall not institute against, or join any other Person in
instituting against, any Special Purpose Vehicle that has been granted an option
pursuant to this clause (k) any bankruptcy, reorganization, insolvency or
liquidation proceeding (such agreement shall survive the payment in full of the
Obligations). The terms of the designation of, or assignment to, such Special
Purpose Vehicle shall not restrict such Lender’s ability to, or grant such
Special Purpose Vehicle the right to, consent to any amendment or waiver to this
Agreement or any other Credit Document or to the departure by the Borrower from
any provision of this Agreement or any other Credit Document without the consent
of such Special Purpose Vehicle except, as long as the Administrative Agent and
the Lenders and other Secured Parties shall continue to, and shall be entitled
to continue to, deal solely and directly with such Lender in connection with
such Lender’s obligations under this Agreement, to the extent any such consent
would reduce the principal amount of, or the rate of interest on, any
Obligations, amend this clause (k) or postpone any scheduled date of payment of
such principal or interest. Each Special Purpose Vehicle shall be entitled to
the benefits of Sections 2.15(c), 2.16 and 2.17 as if it were such Lender;
provided, however, that anything herein to the contrary notwithstanding, the
Borrower shall not, at any time, be obligated to make under Sections 2.15(c),
2.16 and 2.17 to any such Special Purpose Vehicle and any such Lender any
payment in excess of the amount the Borrower would have been obligated to pay to
such Lender in respect of such interest if such Special Purpose Vehicle had not
been assigned the rights of such Lender hereunder; provided, further, that such
Special Purpose Vehicle shall have no direct right to enforce any of the terms
of this Agreement against the Borrower, the Administrative Agent or the other
Lenders.
10.7    Independence of Covenants. All covenants hereunder shall be given
independent effect so that if a particular action or condition is not permitted
by any of such covenants, the fact that it would be permitted by an exception
to, or would otherwise be within the limitations of, another covenant shall not
avoid the occurrence of a Default or an Event of Default if such action is taken
or condition exists.
10.8    Survival of Representations, Warranties and Agreements. All
representations, warranties and agreements made herein shall survive the
execution and delivery hereof and the making of any Credit Extension.
Notwithstanding anything herein or implied by law to the contrary, the
agreements of each Credit Party set forth in Sections 2.15(c), 2.16, 2.17, 10.2,
10.3 and 10.4 and the agreements of the Lenders set



 
102

 




--------------------------------------------------------------------------------



forth in Sections 2.14, 9.3(b) and 9.6 shall survive the payment of the Term
Loans and the reimbursement of any amounts drawn thereunder, and the termination
hereof.
10.9    No Waiver; Remedies Cumulative. No failure or delay on the part of any
Agent or any Lender in the exercise of any power, right or privilege hereunder
or under any other Credit Document shall impair such power, right or privilege
or be construed to be a waiver of any default or acquiescence therein, nor shall
any single or partial exercise of any such power, right or privilege preclude
other or further exercise thereof or of any other power, right or privilege. The
rights, powers and remedies given to each Agent and each Lender hereby are
cumulative and shall be in addition to and independent of all rights, powers and
remedies existing by virtue of any statute or rule of law or in any of the other
Credit Documents or any of the applicable documentation creating Hedging
Obligations. Any forbearance or failure to exercise, and any delay in
exercising, any right, power or remedy hereunder shall not impair any such
right, power or remedy or be construed to be a waiver thereof, nor shall it
preclude the further exercise of any such right, power or remedy.
10.10    Marshalling; Payments Set Aside. Neither any Agent nor any Lender shall
be under any obligation to marshal any assets in favor of any Credit Party or
any other Person or against or in payment of any or all of the Obligations. To
the extent that any Credit Party makes a payment or payments to the
Administrative Agent or the Lenders (or to the Administrative Agent, on behalf
of the Lenders), or the Administrative Agent or the Lenders enforce any security
interests or exercise their rights of setoff, and such payment or payments or
the proceeds of such enforcement or setoff or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside and/or
required to be repaid to a trustee, receiver or any other party under any
bankruptcy law, any other provincial, state or federal law, common law or any
equitable cause, then, to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied, and all Liens, rights and remedies
therefor or related thereto, shall be revived and continued in full force and
effect as if such payment or payments had not been made or such enforcement or
setoff had not occurred.
10.11    Severability. In case any provision in or obligation hereunder shall be
invalid, illegal or unenforceable in any jurisdiction, the validity, legality
and enforceability of the remaining provisions or obligations, or of such
provision or obligation in any other jurisdiction, shall not in any way be
affected or impaired thereby.
10.12    Obligations Several. The obligations of the Lenders hereunder are
several and no Lender shall be responsible for the obligations of any other
Lender hereunder. Nothing contained herein or in any other Credit Document, and
no action taken by Lenders pursuant hereto or thereto, shall be deemed to
constitute Lenders as a partnership, an association, a joint venture or any
other kind of entity.
10.13    Headings. Section headings herein are included herein for convenience
of reference only and shall not constitute a part hereof for any other purpose
or be given any substantive effect.
10.14    APPLICABLE LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK INCLUDING GENERAL OBLIGATIONS
LAW 5-1401.
10.15    CONSENT TO JURISDICTION AND SERVICE OF PROCESS. (a) ALL JUDICIAL
PROCEEDINGS BROUGHT AGAINST ANY CREDIT PARTY ARISING OUT OF OR RELATING HERETO
OR ANY OTHER CREDIT DOCUMENT, OR ANY OF THE OBLIGATIONS, SHALL BE BROUGHT IN ANY
STATE OR FEDERAL COURT IN THE CITY OF NEW YORK, BOROUGH OF



 
103

 




--------------------------------------------------------------------------------



MANHATTAN. BY EXECUTING AND DELIVERING THIS AGREEMENT, EACH CREDIT PARTY, FOR
ITSELF AND IN CONNECTION WITH ITS PROPERTIES, IRREVOCABLY (i) ACCEPTS GENERALLY
AND UNCONDITIONALLY THE EXCLUSIVE JURISDICTION AND VENUE OF SUCH COURTS, UNLESS
OTHERWISE PROVIDED IN A COLLATERAL DOCUMENT; (ii) WAIVES ANY DEFENSE OF FORUM
NON-CONVENIENS; (iii) AGREES THAT SERVICE OF ALL PROCESS IN ANY SUCH PROCEEDING
IN ANY SUCH COURT MAY BE MADE BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT
REQUESTED, TO THE APPLICABLE CREDIT PARTY AT ITS ADDRESS PROVIDED IN ACCORDANCE
WITH SECTION 10.1; (iv) AGREES THAT SERVICE AS PROVIDED IN CLAUSE (iii) ABOVE IS
SUFFICIENT TO CONFER PERSONAL JURISDICTION OVER THE APPLICABLE CREDIT PARTY IN
ANY SUCH PROCEEDING IN ANY SUCH COURT, AND OTHERWISE CONSTITUTES EFFECTIVE AND
BINDING SERVICE IN EVERY RESPECT; AND (v) AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW;
PROVIDED, HOWEVER, NOTHING IN THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT SHALL
AFFECT ANY RIGHT THAT ANY AGENT OR ANY LENDER MAY OTHERWISE HAVE TO BRING ANY
ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT
AGAINST ANY CREDIT PARTY OR ITS PROPERTIES IN THE COURTS OF ANY OTHER
JURISDICTION; AND
(a)     EACH CREDIT PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY CONSENTS TO
SERVICE OF PROCESS IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO ANY
CREDIT DOCUMENT, IN THE MANNER PROVIDED FOR NOTICES (OTHER THAN FACSIMILE OR
EMAIL) IN SECTION 10.1. NOTHING IN THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT
WILL AFFECT THE RIGHT OF ANY PARTY TO THIS AGREEMENT TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LEGAL REQUIREMENTS.
10.16    WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY AGREES TO WAIVE
ITS RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON
OR ARISING HEREUNDER OR UNDER ANY OF THE OTHER CREDIT DOCUMENTS OR ANY DEALINGS
BETWEEN THEM RELATING TO THE SUBJECT MATTER OF THIS LOAN TRANSACTION OR THE
LENDER/BORROWER RELATIONSHIP THAT IS BEING ESTABLISHED. THE SCOPE OF THIS WAIVER
IS INTENDED TO BE ALL ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE FILED IN
ANY COURT AND THAT RELATE TO THE SUBJECT MATTER OF THIS TRANSACTION, INCLUDING
CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS AND ALL OTHER COMMON LAW AND
STATUTORY CLAIMS. EACH PARTY HERETO ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL
INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH HAS ALREADY RELIED
ON THIS WAIVER IN ENTERING INTO THIS AGREEMENT, AND THAT EACH WILL CONTINUE TO
RELY ON THIS WAIVER IN ITS RELATED FUTURE DEALINGS. EACH PARTY HERETO FURTHER
WARRANTS AND REPRESENTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL
AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING
CONSULTATION WITH LEGAL COUNSEL. THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY
NOT BE MODIFIED EITHER ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL WRITTEN
WAIVER SPECIFICALLY REFERRING TO THIS SECTION 10.16 AND EXECUTED BY EACH OF THE
PARTIES HERETO), AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS,
RENEWALS, SUPPLEMENTS OR MODIFICATIONS HERETO OR ANY OF THE OTHER CREDIT
DOCUMENTS OR TO ANY OTHER DOCUMENTS OR AGREEMENTS RELATING TO THE TERM LOANS
MADE HEREUNDER. IN THE EVENT



 
104

 




--------------------------------------------------------------------------------



OF LITIGATION, THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY
THE COURT.
10.17    Confidentiality. Each Agent and each Lender agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates’ directors,
officers, trustees, employees and agents, including accountants, legal counsel
and other advisors (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority, including the NAIC, (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process, (d)
to any other party to this Agreement, (e) in connection with the exercise of any
remedies hereunder or any suit, action or proceeding relating to this Agreement
or any other Credit Document or the enforcement of rights hereunder or
thereunder, (f) subject to an agreement containing provisions substantially the
same as those of this Section 10.17, to (i) any assignee of, participant in, or
Special Purpose Vehicle grantee of any option described in Section 10.6(j), or
any prospective assignee of, participant in, or Special Purpose Vehicle grantee
of any option described in Section 10.6(j), any of its rights or obligations
under this Agreement, (ii) any rating agency, or (iii) the CUSIP Service Bureau
or any similar organization, (g) with the consent of the Borrower, (h) to any
pledgee referred to in Section 10.6(h) or any actual or prospective party (or
its managers, administrators, trustees, partners, directors, officers,
employees, agents, advisors or other representatives) to any swap or derivatives
or similar transaction under which payments are to be made by reference to the
Borrower and the Obligations, this Agreement or payments hereunder, so long as
such pledgee or any actual or prospective counterparty (or its managers,
administrators, trustees, partners, directors, officers, employees, agents,
advisors and other representatives) agrees to be bound by the provisions of this
Section 10.17, or (i) to the extent such Information (i) becomes publicly
available other than as a result of a breach of this Section 10.17, (ii) becomes
available to any Agent or any Lender on a non-confidential basis from a source
other than the Borrower or (iii) is independently developed by any Agent or any
Lender. For the purposes of this Section 10.17, “Information” means all
information received from the Borrower relating to the Borrower or its business,
other than any such information that is available to any Agent or any Lender on
a non-confidential basis prior to disclosure by the Borrower. Any Person
required to maintain the confidentiality of Information as provided in this
Section 10.17 shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information. Notwithstanding anything in this Agreement or in any
other Credit Document to the contrary, the Borrower and each Lender (and each
employee, representative or other agent of the Borrower) may disclose to any
taxing authority and to any tax advisor of such party, without limitation of any
kind, the U.S. tax treatment and U.S. tax structure of the transactions
contemplated hereby and all materials of any kind (including opinions or other
tax analyses) that are provided to the Borrower relating to such U.S. tax
treatment and U.S. tax structure.
10.18    Usury Savings Clause. Notwithstanding any other provision herein, the
aggregate interest rate charged with respect to any of the Obligations,
including all charges or fees in connection therewith deemed in the nature of
interest under applicable law shall not exceed the Highest Lawful Rate. If the
rate of interest (determined without regard to the preceding sentence) under
this Agreement at any time exceeds the Highest Lawful Rate, the outstanding
amount of the Term Loans made hereunder shall bear interest at the Highest
Lawful Rate until the total amount of interest due hereunder equals the amount
of interest which would have been due hereunder if the stated rates of interest
set forth in this Agreement had at all times been in effect. In addition, if
when the Term Loans made hereunder are repaid in full the total interest due
hereunder (taking into account the increase provided for above) is less than the
total amount of interest which would have been due hereunder if the stated rates
of interest set forth in this Agreement had at all times been in effect, then to
the extent permitted by law, the Borrower shall pay to the Administrative Agent
an amount



 
105

 




--------------------------------------------------------------------------------



equal to the difference between the amount of interest paid and the amount of
interest which would have been paid if the Highest Lawful Rate had at all times
been in effect. Notwithstanding the foregoing, it is the intention of each
Lender and the Borrower to conform strictly to any applicable usury laws.
Accordingly, if any Lender contracts for, charges, or receives any consideration
which constitutes interest in excess of the Highest Lawful Rate, then any such
excess shall be cancelled automatically and, if previously paid, shall at such
Lender’s option be applied to the outstanding amount of the Term Loans made
hereunder or be refunded to the Borrower, as applicable.
10.19    Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed an
original, but all such counterparts together shall constitute but one and the
same instrument. Delivery of an executed signature page of this Agreement by
facsimile transmission or “PDF” shall be effective as delivery of a manually
executed counterpart hereof.
10.20    Effective Date. This Agreement shall become effective on the Closing
Date.
10.21    USA Patriot Act Notice. Each Lender and the Agents (for the Agents and
not on behalf of any Lender) hereby notifies the Borrower that pursuant to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-5 (signed into law
on October 26, 2001)), as amended (the “Patriot Act”), it is required to obtain,
verify and record information that identifies the Borrower and each other Credit
Party, which information includes the name and address of the Borrower and each
other Credit Party and other information that will allow such Lender or the
applicable Agent, as applicable, to identify the Borrower and each other Credit
Party in accordance with the Patriot Act.
10.22    No Setoffs and Defenses. Each Credit Party acknowledges it has no
setoffs or defenses to their respective obligations under the Credit Documents
and no claims or counterclaims against any of the Agents or the Lenders.
10.23    Entire Agreement. This Agreement and the other Credit Documents
represent the entire agreement of the Credit Parties, the Agents, and the
Lenders with respect to the subject matter hereof and thereof, and there are no
promises, undertakings, representations or warranties by the Agents or any
Lender relative to the subject matter hereof not expressly set forth or referred
to herein or in the other Credit Documents. If and to the extent that any
provision of any Credit Document limits, qualifies or conflicts with a provision
of this Agreement, such provision of this Agreement shall control.
10.24    Designation of this Agreement as a “Credit Facility”. Pursuant to the
Senior Notes Indenture, the Borrower hereby designates this Agreement and the
other Credit Documents as a “Credit Facility” for all purposes under the Senior
Notes Indenture.
[Remainder of page intentionally left blank]





 
106

 




--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first written above.
XERIUM TECHNOLOGIES, INC.
 
 
By:
/s/ Clifford E. Pietrafitta
Name:
Clifford E. Pietrafitta
Title:
Chief Financial Officer
 
 
HUYCK LICENSCO INC.
 
 
By:
/s/ Michael S. Buchanan
Name:
Michael S. Buchanan
Title:
Treasurer
 
 
ROBEC BRAZIL LLC
 
 
By:
/s/ Michael S. Buchanan
Name:
Michael S. Buchanan
Title:
Treasurer
 
 
STOWE WOODWARD LICENSCO LLC
 
 
By:
/s/ Michael S. Buchanan
Name:
Michael S. Buchanan
Title:
Treasurer
 
 
STOWE WOODWARD LLC
 
 
By:
/s/ Michael S. Buchanan
Name:
Michael S. Buchanan
Title:
Treasurer
 
 
WANGNER ITELPA I LLC
 
 
By:
/s/ Michael S. Buchanan
Name:
Michael S. Buchanan
Title:
Treasurer








[Signature Page to Credit and Guaranty Agreement]




 
 
 




--------------------------------------------------------------------------------



 
WANGNER ITELPA II LLC
 
 
By:
/s/ Michael S. Buchanan
Name:
Michael S. Buchanan
Title:
Treasurer
 
 
WEAVEXX, LLC
 
 
By:
/s/ Michael S. Buchanan
Name:
Michael S. Buchanan
Title:
Treasurer
 
 
XERIUM ASIA, LLC
 
 
By:
/s/ Michael S. Buchanan
Name:
Michael S. Buchanan
Title:
Treasurer
 
 
XERIUM III (US) LIMITED
 
 
By:
/s/ Michael S. Buchanan
Name:
Michael S. Buchanan
Title:
Treasurer
 
 
XERIUM IV (US) LIMITED
 
 
By:
/s/ Michael S. Buchanan
Name:
Michael S. Buchanan
Title:
Treasurer
 
 
XERIUM V (US) LIMITED
 
 
By:
/s/ Michael S. Buchanan
Name:
Michael S. Buchanan
Title:
Treasurer
 
 
XTI LLC
 
 
By:
/s/ Michael S. Buchanan
Name:
Michael S. Buchanan
Title:
Treasurer












[Signature Page to Credit and Guaranty Agreement]




 
 
 




--------------------------------------------------------------------------------



JEFFERIES FINANCE LLC,
as Administrative Agent, Collateral Agent, Joint Lead Arranger, and as a Lender
 
 
By:
/s/ E. Joseph Hess
Name:
E. Joseph Hess
Title:
Managing Director
 
 


[Signature Page to Credit and Guaranty Agreement]




 
 
 




--------------------------------------------------------------------------------



CREDIT SUISSE SECURITIES (USA) LLC
as Joint Lead Arranger and Documentation Agent
 
 
By:
/s/ Carly Baxter
Name:
Carly Baxter
Title:
Director
 
 






[Signature Page to Credit and Guaranty Agreement]




 
 
 




--------------------------------------------------------------------------------



APPENDIX A
TO CREDIT AND GUARANTY AGREEMENT
Initial Term Loan Amounts
Lender
Term Loan Amount
Pro 
Rata Share
Jefferies Finance LLC


$200,000,000


100
%
Total


$200,000,000


100
%






APPENDIX A-1


 
 
 




--------------------------------------------------------------------------------



APPENDIX B
TO CREDIT AND GUARANTY AGREEMENT
Notice Addresses
XERIUM TECHNOLOGIES, INC.
8537 Six Forks Rd, Suite 300
Raleigh, NC 27615
Attn: Michael S. Buchanan
Fax: 919-526-1430
Phone: 919-526-1406
Email:mike.buchanan@xerium.com





APPENDIX B-1


 
 
 




--------------------------------------------------------------------------------



JEFFERIES FINANCE LLC
as Administrative Agent and as a Lender
For Payments and Borrowing Requests/Interest Election Requests:
Jefferies Finance LLC
520 Madison Avenue
New York, NY 10022
Account Officer – Xerium Technologies, Inc.
Facsimile: 212-284-3444
E-mail: JFIN.Admin@Jefferies.com


Other Notices as Administrative Agent:


Jefferies Finance LLC
520 Madison Avenue
New York, NY 10022
Account Officer – Xerium Technologies, Inc.
Facsimile: 212-284-3444
E-mail: JFIN.Admin@Jefferies.com


Jefferies Finance LLC,
as Collateral Agent
520 Madison Avenue
New York, NY 10022
Account Officer – Xerium Technologies, Inc.
Facsimile: 212-284-3444
E-mail: JFIN.Admin@Jefferies.com







APPENDIX B-2


 
 
 


